Exhibit 10.1

EXECUTION COPY

 

 

 

CALIFORNIA REPUBLIC AUTO RECEIVABLES TRUST 2016-2,

as Issuer,

CALIFORNIA REPUBLIC FUNDING, LLC,

as Depositor,

CALIFORNIA REPUBLIC BANK,

as Seller, Servicer, Administrator and Custodian,

and

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee

 

 

SALE AND SERVICING AGREEMENT

Dated as of June 1, 2016

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE ONE    DEFINITIONS   

Section 1.01. Capitalized Terms; Rules of Usage

     1   

Section 1.02. Calculations of Interest

     1    ARTICLE TWO   

CONVEYANCE OF RECEIVABLES; BOOKS AND RECORDS;

PROVISIONS FOR CLOSING

  

  

Section 2.01. Conveyance of the Receivables

     2   

Section 2.02. Ownership and Possession of Receivable Files

     2   

Section 2.03. Books and Records; Intention of the Parties

     2    ARTICLE THREE    THE CONVEYED ASSETS   

Section 3.01. Representations and Warranties of the Seller; Assignment of
Representations and Warranties by the Depositor

     4   

Section 3.02. Representations and Warranties of the Depositor

     4   

Section 3.03. Repurchase of Receivables Upon Breach

     5   

Section 3.04. Dispute Resolution

     6   

Section 3.05. Appointment of Custodian; Custody and Delivery of Receivable Files

     9   

Section 3.06. Duties of Servicer as Custodian

     9   

Section 3.07. Instructions; Authority to Act

     10   

Section 3.08. Custodian’s Indemnification

     11   

Section 3.09. Effective Period and Termination

     11   

Section 3.10. Risk Retention

     12    ARTICLE FOUR    ADMINISTRATION AND SERVICING OF RECEIVABLES   

Section 4.01. Duties of Servicer

     13   

Section 4.02. Collection of Payments on Receivables; Receivable Modifications

     14   

Section 4.03. Realization upon Receivables

     15   

Section 4.04. Physical Damage Insurance

     16   

Section 4.05. Maintenance of Security Interests in Financed Vehicles; Other
Amounts

     16   

 

i



--------------------------------------------------------------------------------

     Page  

Section 4.06. Covenants of Servicer

     16   

Section 4.07. Purchase of Receivables by Servicer upon Breach of Covenant

     17   

Section 4.08. Servicing Fee

     17   

Section 4.09. Servicer’s Monthly Certificate

     18   

Section 4.10. Annual Statement as to Compliance; Notice of Servicer Termination
Event

     18   

Section 4.11. Annual Independent Accountants’ Report; Attestation and Assessment
of Compliance

     18   

Section 4.12. Access to Certain Documentation and Information Regarding
Receivables

     20   

Section 4.13. Access to Information Regarding Issuer and Basic Documents

     20   

Section 4.14. Agreement on Compliance

     20   

Section 4.15. Compliance with the FDIC Rule

     20   

Section 4.16. Duties of a Backup Servicer

     21   

Section 4.17. Exchange Act Reporting

     21   

Section 4.18. Indemnification

     23   

Section 4.19. Back-up Sarbanes-Oxley Certification

     24    ARTICLE FIVE    DISTRIBUTIONS; STATEMENTS TO SECURITYHOLDERS   

Section 5.01. Establishment of Trust Accounts

     25   

Section 5.02. Collections; Monthly Remittance Condition

     27   

Section 5.03. Application of Collections

     27   

Section 5.04. Distributions

     27   

Section 5.05. Additional Deposits and Payments; Reserve Account

     29   

Section 5.06. Statements to Noteholders and the Indenture Trustee

     30   

Section 5.07. Advances by the Servicer

     32    ARTICLE SIX    THE DEPOSITOR   

Section 6.01. Representations and Warranties of the Depositor

     33   

Section 6.02. Entities’ Existence

     34   

Section 6.03. Limitation on Liability of Depositor and Others

     34   

Section 6.04. Depositor May Own Securities

     35    ARTICLE SEVEN    THE SERVICER AND BACKUP SERVICER   

Section 7.01. Representations and Warranties of the Servicer

     36   

Section 7.02. Appointment and Representations and Warranties of Backup Servicer

     37   

Section 7.03. Indemnities of Servicer

     38   

 

ii



--------------------------------------------------------------------------------

     Page  

Section 7.04. Merger or Consolidation of, or Assumption of the Obligations of,
Servicer or Backup Servicer

     40   

Section 7.05. Limitation on Liability of Servicer, Backup Servicer and Others

     40   

Section 7.06. Appointment of Subservicer

     41   

Section 7.07. Servicer and Backup Servicer Not to Resign

     42   

Section 7.08. CRB May Own Securities

     42    ARTICLE EIGHT    DEFAULT   

Section 8.01. Servicer Termination Events

     43   

Section 8.02. Consequences of a Servicer Termination Event

     43   

Section 8.03. Appointment of Successor Servicer

     44   

Section 8.04. Notification to Noteholders

     45   

Section 8.05. Waiver of Past Servicer Termination Events

     45    ARTICLE NINE    TERMINATION   

Section 9.01. Optional Purchase of All Receivables

     47   

Section 9.02 Termination

     48    ARTICLE TEN    MISCELLANEOUS   

Section 10.01. Amendment

     49   

Section 10.02. Protection of Title to Issuer

     50   

Section 10.03. Notices

     51   

Section 10.04. Assignment by the Depositor or the Servicer

     53   

Section 10.05. Limitations on Rights of Others

     53   

Section 10.06. Severability

     53   

Section 10.07. Counterparts

     54   

Section 10.08. Table of Contents and Headings

     54   

Section 10.09. GOVERNING LAW

     54   

Section 10.10. Submission to Jurisdiction

     54   

Section 10.11. No Partnership or Joint Venture

     54   

Section 10.12. Confidential Information

     54   

Section 10.13. Nonpetition Covenant

     55   

Section 10.14. Limitation of Liability of Trustees

     55   

 

iii



--------------------------------------------------------------------------------

              

Page

  EXHIBITS    Exhibit A    –    Location of Receivable Files      A-1    Exhibit
B    –    Form of Servicer’s Monthly Certificate Pursuant to Section 4.09 of the
Sale and Servicing Agreement      B-1    Exhibit C    –    Form of Servicer’s
Annual Certification Pursuant to Section 4.10 of the Sale And Servicing
Agreement      C-1    Exhibit D    –    Form of Servicer’s Sarbanes-Oxley Act
Certification      D-1    Exhibit E    –    Backup Servicer Duties      E-1   
Schedule A    –    Schedule of Receivables      SA-1    Schedule B    –    Form
10-D Disclosure Items      SB-1    Appendix A    –    Usage and Definitions     
APP A-1   

 

iv



--------------------------------------------------------------------------------

This SALE AND SERVICING AGREEMENT, dated as of June 1, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is among CALIFORNIA REPUBLIC AUTO RECEIVABLES TRUST 2016-2, a
Delaware statutory trust (the “Issuer”), CALIFORNIA REPUBLIC FUNDING, LLC, a
Delaware limited liability company (the “Depositor”), CALIFORNIA REPUBLIC BANK,
a California corporation authorized to transact a banking business (“CRB”), as
servicer (in such capacity, the “Servicer”), as seller (in such capacity, the
“Seller”), as administrator (in such capacity, the “Administrator”) and as
custodian (in such capacity, the “Custodian”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as indenture trustee (the
“Indenture Trustee”).

WHEREAS, the Issuer desires to purchase from the Depositor a portfolio of motor
vehicle retail installment sale contracts and installment loans and related
rights;

WHEREAS, the Depositor is willing to sell and assign to the Issuer the assets
described in the preceding paragraph; and

WHEREAS, CRB, as Servicer, is willing on behalf of the Issuer to service such
motor vehicle retail installment sale contracts and installment loans and
related rights.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE ONE

DEFINITIONS

Section 1.01. Capitalized Terms; Rules of Usage. Capitalized terms used herein
that are not otherwise defined shall have the meanings ascribed thereto in
Appendix A. Appendix A also contains rules as to usage applicable to this
Agreement.

Section 1.02. Calculations of Interest. Collections of interest on the
Receivables will be calculated in accordance with the Simple Interest Method.



--------------------------------------------------------------------------------

ARTICLE TWO

CONVEYANCE OF RECEIVABLES; BOOKS AND RECORDS;

PROVISIONS FOR CLOSING

Section 2.01. Conveyance of the Receivables.

(a) In consideration for the Issuer’s delivery to or upon the order of the
Depositor of the Notes and the Certificates resulting in an increase in the
residual value of the equity interest in the Issuer owned by the Depositor, the
Depositor does hereby sell, transfer, assign, set over and otherwise convey to
the Issuer, without recourse, but subject to the other terms and conditions of
this Agreement, each and all of the following (collectively, the “Depositor
Conveyed Assets”):

(i) all right, title and interest of the Depositor in and to the Conveyed
Assets;

(ii) all of the Depositor’s rights under the Receivables Purchase Agreement,
including the representations of the Seller made therein and the Depositor’s
right to enforce a breach of any such representation made with respect to any
Conveyed Assets; and

(iii) all proceeds of the foregoing.

(b) As of the Closing Date, the Issuer acknowledges the conveyance to it of the
Depositor Conveyed Assets transferred on such date, including all right, title
and interest of the Depositor in and to the Depositor Conveyed Assets, receipt
of which is hereby acknowledged by the Issuer. Concurrent with such delivery, as
of the Closing Date and pursuant to the Indenture the Issuer pledges and/or
assigns the Depositor Conveyed Assets and the other Collateral to the Indenture
Trustee as security for the Notes.

Section 2.02. Ownership and Possession of Receivable Files. The ownership of the
contents of the Receivable Files shall be vested in the Issuer and pledged to
the Indenture Trustee for the benefit of the Noteholders pursuant to the
Indenture, as of the Closing Date, although possession of the Receivable Files
on behalf of and for the benefit of the Noteholders shall remain with the
Custodian.

Section 2.03. Books and Records; Intention of the Parties.

(a) The books and records for each Receivable have been clearly marked to
reflect, as of the Closing Date, (i) the ownership of each Receivable by the
Issuer and (ii) the pledge of the each Receivable by the Issuer to the Indenture
Trustee for the benefit of the Noteholders pursuant to the Indenture.

(b) It is the intention of the parties hereto that, for non-tax purposes, the
transfer and assignment of the Depositor Conveyed Assets and the other
Collateral on the Closing Date constitutes an absolute sale (and not a pledge to
secure debt or other obligations of the Depositor)

 

2



--------------------------------------------------------------------------------

of the Depositor Conveyed Assets and the other Collateral such that (i) the
Depositor Conveyed Assets and the other Collateral shall not be included in the
bankruptcy estate of the Depositor pursuant to 11 U.S.C. § 541, (ii) the FDIC
shall not, by exercise of its authority to disaffirm or repudiate contracts
under Section 13(e) of the Federal Deposit Insurance Act, reclaim, recover or
recharacterize as property of the Seller any Depositor Conveyed Assets or any
other Collateral transferred by the Seller to the Depositor or disregard the
separateness of the Depositor or the Issuer from the Seller and (iii) the
transfer of Depositor Conveyed Assets and the other Collateral pursuant to this
Agreement shall comply with the requirements of 12 C.F.R. Section 360.6.

(c) If any of the assignments and transfers of the Conveyed Assets to the
Depositor pursuant to the Receivables Purchase Agreement and of the Depositor
Conveyed Assets to the Issuer pursuant to this Agreement, for non-tax purposes,
is held or deemed not to be a sale or is held or deemed to be a pledge of
security for a loan, the parties hereto intend that the rights and obligations
of the parties shall be established pursuant to the terms of the Receivables
Purchase Agreement and this Agreement, and that, in such event, with respect to
such property and proceeds thereof (including all Receivables and related
property), the Seller and the Depositor shall be deemed to have granted and do
hereby grant to the Issuer as of the Closing Date, a first priority security
interest in the entire right, title and interest of such Person in and to such
property and the proceeds thereof. In such event, with respect to the Conveyed
Assets and the Depositor Conveyed Assets, respectively, the Receivables Purchase
Agreement and this Agreement, shall each constitute, and each hereby is deemed
by the parties to be, a security agreement under the New York UCC.

(d) The sales, transfers, assignments, set overs and conveyances of the
Depositor Conveyed Assets made under this Article shall not constitute, and are
not intended to result in, an assumption by the Issuer of any obligation of the
Depositor or the Seller to the Obligors or any other Person in connection with
the Receivables and the other Depositor Conveyed Assets or any obligation of the
Depositor or the Seller under any agreement, document or instrument related
thereto.

(e) The parties hereto intend to treat the Notes as indebtedness secured by the
Collateral for federal, State and local income, single business and franchise
tax purposes as provided for in Section 2.09(a) of the Indenture.

 

3



--------------------------------------------------------------------------------

ARTICLE THREE

THE CONVEYED ASSETS

Section 3.01. Representations and Warranties of the Seller; Assignment of
Representations and Warranties by the Depositor.

(a) The Seller hereby makes to the Issuer each of the representations and
warranties set forth in Section 3.02 and 3.03 of the Receivables Purchase
Agreement as of the date specified therein and consents to the assignment by the
Depositor to the Issuer of such representations and warranties and of the
Depositor’s rights with respect to any breach thereof, including the right to
require the Seller to repurchase Receivables in accordance with the Receivables
Purchase Agreement. Such representations and warranties speak as of the
execution and delivery of this Agreement or as of such other date specified
therein and shall survive the sale, transfer and assignment of the Receivables
to the Issuer and the pledge and/or assignment, as the case may be, of the
Receivables to the Indenture Trustee.

(b) Pursuant to Section 2.01, the Depositor has sold, assigned, transferred and
conveyed to the Issuer all of its rights under the Receivables Purchase
Agreement, including the representations, warranties and covenants of the
Seller. Each of the Depositor and the Seller acknowledges that the Issuer is
relying on such representations and warranties in accepting the Depositor
Conveyed Assets, together with all rights of the Depositor with respect to any
breach thereof, including the right to require the Seller to repurchase the
Receivables in accordance with the Receivables Purchase Agreement. It is
understood and agreed that the representations and warranties referred to in
this Section shall survive the sale of the Conveyed Assets to the Issuer and the
delivery thereof to the Custodian.

(c) The Seller acknowledges the assignment of the Conveyed Assets from the
Depositor to the Issuer and Indenture Trustee and hereby agrees that the Issuer
and Indenture Trustee shall have the right to enforce any and all rights under
the Receivables Purchase Agreement assigned to the Issuer herein, including the
right to cause the Seller to repurchase any Receivable with respect to which it
is in breach of any of its representations and warranties set forth in
Section 3.03 of the Receivables Purchase Agreement and Section 3.01(a). Such
right may be enforced by the Issuer and the Indenture Trustee directly against
the Seller as though the Issuer and the Indenture Trustee were each a party to
the Receivables Purchase Agreement, and the Issuer and the Indenture Trustee
shall not be obligated to exercise any such rights, and shall have no liability
for failing to exercise any such rights, indirectly through the Depositor.

Section 3.02. Representations and Warranties of the Depositor. The Depositor
represents and warrants with respect to the Receivables being conveyed by it to
the Issuer, on which the Issuer relies in accepting such Receivables:

(a) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables in favor of the Issuer, which security
interest is prior to all other Liens, and is enforceable as such against
creditors of and purchasers from the Depositor.

 

4



--------------------------------------------------------------------------------

(b) The Depositor has taken all steps necessary to perfect its security interest
against the Obligors in the Financed Vehicles.

(c) The Receivables constitute “tangible chattel paper” or “electronic chattel
paper” under the applicable UCC; as of the Cutoff Date, no more than 10% of the
Pool Balance is represented by Receivables constituting “electronic chattel
paper,” and at least 90% of the Pool Balance is represented by Receivables
constituting “tangible chattel paper.”

(d) The Depositor owns and has good and marketable title to the Receivables free
and clear of any Lien, claim or encumbrance of any Person.

(e) The Depositor has received a written acknowledgment from the Servicer that
the Servicer is holding the loan agreements and installment sale contracts that
constitute or evidence the Receivables solely on behalf and for the benefit of
the Issuer.

(f) Other than the security interest granted to the Depositor pursuant to this
Agreement, the Depositor has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Receivables. The Depositor has not
authorized the filing of and is not aware of any financing statements against
the Depositor that include a description of collateral covering the Receivables
other than any financing statement relating to the security interest granted to
the Issuer hereunder or that has been terminated. The Depositor is not aware of
any judgment or tax lien filings against the Depositor.

(g) None of the installment sale contracts that constitute or evidence the
Receivables has any marks or notations indicating that they have been pledged,
assigned, or otherwise conveyed by the Depositor to any Person other than the
Purchaser.

Notwithstanding the foregoing, so long as Standard & Poor’s is a Rating Agency,
the representations and warranties set forth in this Section (i) may not be
waived and (ii) will survive the termination of this Agreement until the
Indenture has been discharged.

Section 3.03. Repurchase of Receivables Upon Breach.

(a) Investigation of Breach. If a Responsible Officer of the either the Seller
or the Depositor (i) has knowledge of a breach of a representation or warranty
made in Section 3.03 of the Receivables Purchase Agreement or Section 3.02 of
this Agreement, (ii) receives notice from the Issuer, the Owner Trustee or the
Indenture Trustee of a breach of a representation or warranty made in
Section 3.03 of the Receivables Purchase Agreement or Section 3.02 of this
Agreement, (iii) receives a Repurchase Request from the Owner Trustee, a Note
Owner, a Noteholder or the Indenture Trustee for a Receivable or (iv) receives a
Review Report that indicates a Test Fail for a Receivable, then, in each case,
the Seller or the Depositor will investigate the Receivable to confirm the
breach and determine if the breach has a material adverse effect on the
Receivable. None of the Servicer, the Issuer, the Owner Trustee, the Indenture
Trustee, the Administrator or the Asset Representations Reviewer will have an
obligation to investigate whether a breach of any representation or warranty has
occurred or whether any Receivable is required to be repurchased under this
Section.

 

5



--------------------------------------------------------------------------------

(b) Repurchase of Receivables; Payment of Purchase Price. Either of the Seller
or the Depositor may, and if the breach has a material adverse effect on the
Receivable will, repurchase the Receivable described in Section 3.03(a) by
paying the Purchase Price to the Issuer on the Business Day before the Payment
Date (or, with satisfaction of the Rating Agency Condition, on the Payment Date)
related to the Collection Period in which the Seller or the Depositor, as
applicable, has knowledge or was notified of and confirmed the breach or, at the
Seller’s or Depositor’s option, as applicable, on the following Payment Date,
unless the breach is cured in all material respects before that Payment Date.

(c) Sale and Assignment of Repurchased Receivable. When the Purchase Price is
included in Available Collections for a Payment Date, the Issuer will, without
further action, be deemed to have sold and assigned to the Depositor, effective
as of the last day of the Collection Period before the related Collection
Period, all of the Issuer’s right, title and interest in the Receivable
repurchased by the Depositor under this Section and all security and documents
relating to the Receivable. The sale will not require any action by the Issuer
and will be without recourse, representation or warranty by the Issuer except
the representation that the Issuer owns the Receivable free and clear of any
Lien, other than Permitted Liens. On the sale, the Servicer will mark its
receivables systems to indicate that the receivable is no longer a Receivable
and may take any action necessary or advisable to evidence the sale of the
receivable, free from any Lien of the Issuer or the Indenture Trustee.

(d) Repurchase Sole Remedy. The sole remedy of the Issuer, the Indenture
Trustee, the Note Owners or the Noteholders with respect to a breach of a
representation or warranty referred to in Section 3.01(a) with respect to a
breach of a representation or warranty contained in Section 3.03 of the
Receivables Purchase Agreement, provided neither such breach has been cured
pursuant to Section 3.03(b), shall be to require the Seller or the Depositor to
purchase such Receivable pursuant to this Section (it being understood that the
indemnification covenants of the Seller hereunder and under the other Basic
Documents shall still apply notwithstanding this subclause).

Section 3.04. Dispute Resolution.

(a) Referral to Dispute Resolution. If the Issuer, the Owner Trustee, the
Indenture Trustee (acting as Requesting Party on behalf of the Issuer and only
at the direction of the Noteholders), a Note Owner or a Noteholder (the
“Requesting Party”) requests that the Depositor and/or the Seller repurchase a
Receivable due to an alleged breach of a representation and warranty in
Section 3.02 of this Agreement or in Section 3.03 of the Receivables Purchase
Agreement (each, a “Repurchase Request”), and the Repurchase Request has not
been resolved within 180 days of the receipt of notice of the Repurchase Request
by the Depositor or the Seller, the Requesting Party may refer the matter, in
its discretion, to either mediation (including non-binding arbitration) or
binding third-party arbitration; provided, however, that if the Indenture
Trustee is the Requesting Party, the directing Noteholder shall determine the
referral to such mediation or arbitration. The Requesting Party must start the
mediation or arbitration proceeding according to the ADR Rules of the ADR
Organization within 90 days after the end of the

 

6



--------------------------------------------------------------------------------

180-day period. The Depositor and the Seller agree to participate in the dispute
resolution method selected by the Requesting Party. For the avoidance of doubt,
the Indenture Trustee shall be under no obligation under any other Basic
Document or otherwise to monitor repurchase activity or to independently
determine which Repurchase Requests remain unresolved after 180 days.

(b) Mediation. If the Requesting Party selects mediation for dispute resolution:

(i) The mediation will be administered by the ADR Organization using its ADR
Rules. However, if any ADR Rules are inconsistent with the procedures for
mediation stated in this Section, the procedures in this Section will control.

(ii) A single mediator will be selected by the ADR Organization from a list of
neutrals maintained by it according to the ADR Rules. The mediator must be
impartial, an attorney admitted to practice in the State of New York and have at
least 15 years of experience in commercial litigation and, if possible, consumer
finance or asset-backed securitization matters.

(iii) The mediation will start within 15 days after the selection of the
mediator and conclude within 30 days after the start of the mediation.

(iv) Expenses of the mediation will be allocated to the parties as mutually
agreed by them as part of the mediation.

(v) If the parties fail to agree at the completion of the mediation, the
Requesting Party may refer the Repurchase Request to arbitration under this
Section.

(c) Arbitration. If the Requesting Party selects arbitration for dispute
resolution:

(i) The arbitration will be administered by the ADR Organization using its ADR
Rules. However, if any ADR Rules are inconsistent with the procedures for
arbitration stated in this Section, the procedures in this Section will control.

(ii) A single arbitrator will be selected by the ADR Organization from a list of
neutrals maintained by it according to the ADR Rules. The arbitrator must be
impartial, an attorney admitted to practice in the State of New York and have at
least 15 years of experience in commercial litigation and, if possible, consumer
finance or asset-backed securitization matters. The arbitrator will be
independent and impartial and will comply with the Code of Ethics for
Arbitrators in Commercial Disputes in effect at the time of the arbitration.
Before accepting an appointment, the arbitrator must promptly disclose any
circumstances likely to create a reasonable inference of bias or conflict of
interest or likely to preclude completion of the proceedings within the stated
time schedule. The arbitrator may be removed by the ADR Organization for cause
consisting of actual bias, conflict of interest or other serious potential for
conflict.

 

7



--------------------------------------------------------------------------------

(iii) The arbitrator will have the authority to schedule, hear and determine any
motions, including dispositive and discovery motions, according to New York law,
and will do so at the motion of any party. Discovery will be completed with 30
days of selection of the arbitrator and will be limited for each party to two
witness depositions not to exceed five hours, two interrogatories, one document
request and one request for admissions. However, the arbitrator may grant
additional discovery on a showing of good cause that the additional discovery is
reasonable and necessary. Briefs will be limited to no more than ten pages each,
and will be limited to initial statements of the case, discovery motions and a
pre-hearing brief. The evidentiary hearing on the merits will start no later
than 60 days after selection of the arbitrator and will proceed for no more than
six consecutive Business Days with equal time allocated to each party for the
presentation of direct evidence and cross examination. The arbitrator may allow
additional time for discovery and hearings on a showing of good cause or due to
unavoidable delays.

(iv) The arbitrator will make its final determination in writing no later than
90 days after its selection. The arbitrator will resolve the dispute according
to the terms of this Agreement and the other Basic Documents, and may not modify
or change this Agreement or the other Basic Documents in any way. The arbitrator
will not have the power to award punitive damages or consequential damages in
any arbitration conducted by them. In its final determination, the arbitrator
will determine and award the expenses of the arbitration (including filing fees,
the fees of the arbitrator, expense of any record or transcript of the
arbitration and administrative fees) to the parties in its reasonable
discretion. Under no circumstances will the Indenture Trustee be liable for any
costs, expenses and/or liabilities that could be allocated to the Requesting
Party in any dispute resolution proceeding. The determination of the arbitrator
will be in writing and counterpart copies will be promptly delivered to the
parties. The determination will be final and non-appealable, except for actions
to confirm or vacate the determination permitted under federal or State law, and
may be entered and enforced in any court of competent jurisdiction.

(v) By selecting arbitration, the Requesting Party is giving up the right to sue
in court, including the right to a trial by jury.

(vi) The Requesting Party may not bring a putative or certificated class action
to arbitration. If this waiver of class action rights is found to be
unenforceable for any reason, the Requesting Party agrees that it will bring its
claims in a court of competent jurisdiction.

(d) Additional Conditions. For each mediation or arbitration:

(i) Any mediation or arbitration will be held in New York, New York at the
offices of the mediator or arbitrator or at another location selected by the
Depositor or the Seller. Any party or witness may participate by teleconference
or video conference.

(ii) The Depositor, the Seller and the Requesting Party will have the right to
seek provisional relief from a competent court of law, including a temporary
restraining order, preliminary injunction or attachment order, if such relief is
available by law.

 

8



--------------------------------------------------------------------------------

(iii) Neither the Depositor nor the Seller will be required to produce
personally identifiable customer information for purposes of any mediation or
arbitration. The existence and details of any unresolved Repurchase Request, any
informal meetings, mediations or arbitration proceedings, the nature and amount
of any relief sought or granted, any offers or statements made and any discovery
taken in the proceeding will be confidential, privileged and inadmissible for
any purpose in any other mediation, arbitration, litigation or other proceeding.
The parties will keep this information confidential and will not disclose or
discuss it with any third party (other than a party’s attorneys, experts,
accountants and other advisors, as reasonably required in connection with the
mediation or arbitration proceeding under this Section), except as required by
law, regulatory requirement or court order. If a party to a mediation or
arbitration proceeding receives a subpoena or other request for information from
a third party (other than a Governmental Authority) for confidential information
of the other party to the mediation or arbitration proceeding, the recipient
will promptly notify the other party and will provide the other party with the
opportunity to object to the production of its confidential information.

Section 3.05. Appointment of Custodian; Custody and Delivery of Receivable
Files. To assure uniform quality in servicing the Receivables and to reduce
administrative costs, the Issuer hereby appoints the Servicer, and the Servicer
hereby accepts such appointment, to act for the benefit of the Issuer and the
Indenture Trustee as Custodian of the Receivable Files which are constructively
delivered by the Issuer to the Indenture Trustee on the Closing Date.

Section 3.06. Duties of Servicer as Custodian.

(a) Safekeeping. The Servicer, in its capacity as Custodian, shall hold each
Receivable File as Custodian for the benefit of and as bailee of the Issuer and
the Indenture Trustee, and shall maintain such accurate and complete accounts,
records and computer systems pertaining to each Receivable File as shall enable
the Servicer and the Issuer to comply with this Agreement and the Indenture
Trustee to comply with the Indenture. In performing its duties as Custodian, the
Servicer shall act with reasonable care, and in accordance with the Servicing
Standard. The Servicer shall conduct, or cause to be conducted, periodic audits
of the Receivable Files held by it as Custodian under this Agreement and of the
related accounts, records and computer systems, in such a manner as shall enable
the Issuer or the Indenture Trustee to verify the accuracy of the Servicer’s
record keeping, and the Issuer and the Indenture Trustee shall not be obligated
to exercise any such rights, and shall have no liability for failing to exercise
any such rights, to so verify the accuracy of the Servicer’s record keeping. The
Servicer shall promptly report to the Issuer and the Trustees any failure on its
part to hold the Receivable Files and maintain its accounts, records and
computer systems as herein provided and shall promptly take appropriate action
to remedy any such failure. Nothing herein shall be deemed to require an initial
review or any periodic review by the Issuer, the Indenture Trustee or any Backup
Servicer of the Receivable Files.

(b) Maintenance of and Access to Receivable Files. The Servicer shall maintain
each Receivable File at one of the locations specified in Exhibit A or at such
other location as shall be specified to the Issuer, the Indenture Trustee and
any Backup Servicer by written notice not later than 30 days after any change in
location. Upon not less than 30 days’ prior written notice to the

 

9



--------------------------------------------------------------------------------

Issuer, the Indenture Trustee, any Backup Servicer and each Rating Agency, the
Servicer may appoint an Affiliate to act as a sub-custodian to maintain up to
all Receivable Files at one or more locations identified in such notice,
provided, however, if either Rating Agency shall object in writing to such
appointment, such appointment shall not be made and no Receivable File shall be
maintained by such Affiliate. Any such Affiliate so appointed shall execute an
agreement with the Servicer obligating the Affiliate to perform all functions
otherwise required of the Servicer herein when acting as Custodian. The Servicer
shall remain liable as Custodian notwithstanding the appointment of an Affiliate
as sub-custodian and the maintenance by such Affiliate of Receivable Files. The
Servicer may temporarily move individual Receivable Files or any portion thereof
without notice as necessary to conduct collection and other servicing activities
in accordance with its customary practices and procedures. Upon reasonable
notice by the Issuer or the Indenture Trustee, the Servicer shall make available
to the Issuer and the Indenture Trustee or their duly authorized
representatives, attorneys or auditors a list of locations of the Receivable
Files and the related accounts, records and computer systems maintained by the
Servicer at such times during normal business hours as the Issuer and the
Indenture Trustee shall reasonably request.

(c) Release of Documents. As soon as practicable after receiving a reasonably
written request from the Indenture Trustee or, if the aggregate Note Balance has
been reduced to zero, from the Owner Trustee, the Custodian shall release any
Receivable File to the requesting Trustee or to its agent or designee, at such
place or places as the requesting Trustee may reasonably designate. Upon the
release and delivery of any such document in accordance with the instructions of
the Indenture Trustee or the Owner Trustee, as the case may be, the Custodian
shall be released from any further liability and responsibility under this
Section with respect to such documents and any other provision of this Agreement
or any of the other Basic Documents if the fulfillment of the Custodian’s
responsibilities is dependent upon possession of such documents, unless and
until such time as such documents shall be returned to the Custodian. In no
event shall the Servicer or the Custodian be responsible for any loss occasioned
by either Trustee’s failure to return any Receivable File or any portion thereof
in a timely manner.

(d) Title to Receivables. The Servicer shall not at any time have, or in any way
attempt to assert, any interest in any Receivable held by it as Custodian
hereunder or in the related Receivable File, other than for collecting or
enforcing such Receivable for the benefit of the Issuer. The entire equitable
interest in such Receivable and the related Receivable File shall at all times
be vested in the Issuer.

(e) Independent Contractor. For all purposes of this Agreement, the Custodian
shall be an independent contractor and shall not be subject to the supervision
of the Issuer or either Trustee with respect to the manner in which it
accomplishes the performance of its obligations hereunder. Unless expressly set
forth herein or otherwise authorized by the Issuer, the Custodian shall have no
authority to act for or represent the Issuer, either Trustee or any Noteholder
in any way and shall not otherwise be deemed an agent of the Issuer, either
Trustee or any Noteholder.

Section 3.07. Instructions; Authority to Act. The Servicer shall be deemed to
have received proper instructions with respect to the Receivable Files upon its
receipt of written instructions signed by a Responsible Officer of the Indenture
Trustee, or, if the aggregate Note Balance has been reduced to zero, by a
Responsible Officer of the Owner Trustee. A certified

 

10



--------------------------------------------------------------------------------

copy of excerpts of authorizing resolutions of the board of directors of a
Trustee shall constitute conclusive evidence of the authority of the related
Responsible Officer to act and shall be considered in full force and effect
until receipt by the Servicer of written notice to the contrary given by such
Trustee.

Section 3.08. Custodian’s Indemnification.

(a) The Custodian shall indemnify the Issuer, the Trustees, any Backup Servicer
and each of their respective officers, directors, employees and agents for any
and all liabilities, obligations, losses, compensatory damages, payments, costs
or expenses of any kind whatsoever that may be imposed on, incurred by or
asserted against them as the result of any improper act or omission in any way
relating to the maintenance and custody by the Custodian of the Receivable
Files, including legal fees and expenses incurred in connection with any action
or suit brought by the Trustees to enforce any indemnification or other
obligation of the Custodian; provided, however, that the Custodian shall not be
so liable for any portion of any such amount resulting from (i) actions taken by
the Custodian pursuant to instructions as provided in Section 3.07, (ii) release
and delivery of documents by the Custodian as provided in Section 3.06(c) or
(iii) the willful misfeasance, bad faith or gross negligence of any such Person
listed above, or any such officer, director, employee or agent of such Person.

(b) Indemnification under this Section shall survive the resignation or removal
of the Custodian or the termination of this Agreement with respect to acts or
omissions of the Custodian preceding such resignation or removal or termination
and shall include reasonable fees and expenses of counsel and expenses of
litigation. If the Custodian shall have made any indemnity payments pursuant to
this Section and the Person to or on behalf of whom such payments are made
thereafter collects any of such amounts from others, such Person shall promptly
repay such amounts to the Custodian.

Section 3.09. Effective Period and Termination. The Servicer’s appointment as
Custodian shall become effective as of the Closing Date and shall continue in
full force and effect unless and until terminated pursuant to this Section or
Section 8.02(a). If the Servicer or any successor Servicer shall resign as
Servicer in accordance with the provisions of this Agreement or if all of the
rights and obligations of the Servicer or any successor Servicer are terminated
under Section 8.02(a), the appointment of the Servicer as Custodian shall be
terminated. The Indenture Trustee or, with the consent of the Indenture Trustee,
the Owner Trustee may terminate the Servicer’s appointment as Custodian, with
cause, at any time upon written notification to the Servicer. As soon as
practicable after any termination of such appointment (but in no event more than
five Business Days after any such termination of appointment), the Custodian
shall deliver the Receivable Files to the Indenture Trustee or its agent at such
place or places as the Indenture Trustee may reasonably designate.
Notwithstanding the termination of the Servicer as Custodian, the Indenture
Trustee and the Issuer agree that, upon any such termination and for so long as
the Servicer may not be acting as Custodian hereunder, the Indenture Trustee or
the Issuer, as the case may be, shall provide, or cause its agent to provide,
access to the Receivable Files to the Servicer for the purpose of enabling the
Servicer to perform its obligations under this Agreement with respect to the
servicing of the Receivables.

 

11



--------------------------------------------------------------------------------

Section 3.10. Risk Retention. The Seller, as sponsor, shall retain an economic
interest in a material portion of the credit risk of the Receivables, which
interest retention obligation may be satisfied by retaining a representative
sample of the Receivables having a principal balance equal to not less than 5%
of the Cutoff Date Pool Balance. This retained interest may not be sold, pledged
or hedged, except for the hedging of interest rate or currency risk, during the
term of the transactions contemplated hereby.

 

12



--------------------------------------------------------------------------------

ARTICLE FOUR

ADMINISTRATION AND SERVICING OF RECEIVABLES

Section 4.01. Duties of Servicer.

(a) The Servicer, for the benefit of the Issuer, shall manage, service,
administer and make collections on the Receivables and perform the other actions
required by the Servicer under this Agreement. The Servicer shall be required to
service the Receivables in accordance with reasonable care but in no event less
than the care that the Servicer exercises with respect to all comparable motor
vehicle retail installment sale contracts and installment loans that it services
for itself or others or the procedures employed by banking institutions that
service motor vehicle retail installment sale contracts or installment loans for
their own account or for the account of third parties (the “Servicing
Standard”). CRB agrees that for so long as it is the Servicer, the Servicing
Standard shall be consistent in all material respects with the servicing
standards with respect to motor vehicle retail installment sale contracts and
installment loans for which CRB or any of its Affiliates is the owner or the
appointed servicer from time to time.

(b) The Servicer’s duties shall include the collection and posting of all
payments on the Receivables, responding to inquiries of Obligors or by
Governmental Authorities with respect to the Receivables, investigating
delinquencies, sending payment coupons to Obligors, reporting tax information to
Obligors in accordance with its customary practices, policing the collateral,
accounting for collections, furnishing monthly and annual statements to the
Trustees with respect to distributions, providing collection and repossession
services in the event of an Obligor default and performing the other duties
specified herein. The Servicer also shall administer and enforce all rights of
the Issuer as holder of the Receivables and the Indenture Trustee as pledgee of
the Receivables and shall enforce the provisions of the applicable Dealer
Agreements and assignment forms. To the extent consistent with the Servicing
Standard, the Servicer shall follow its customary standards, policies and
procedures and shall have full power and authority, acting alone, to do any and
all things in connection with the managing, servicing, administration and
collection of the Receivables that it may reasonably in good faith in accordance
with the Servicing Standard deem necessary or desirable.

(c) Without limiting the generality of the foregoing, the Servicer is hereby
authorized and empowered to execute and deliver, on behalf of itself and any one
or more of the Issuer, the Owner Trustee or the Indenture Trustee any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and all other comparable instruments with respect to the Receivables
and with respect to the Financed Vehicles; provided, however, that,
notwithstanding the foregoing, the Servicer shall not, except (i) pursuant to an
order from a court of competent jurisdiction or a directive from an arbitrator
in an arbitration proceeding or (ii) in settlement of a legal proceeding in
court or in arbitration in a manner consistent with the applicable Servicing
Standard or (iii) otherwise in accordance with the Servicing Standard, and
except as provided in Section 4.02(c), execute documents that would release an
Obligor from payment of any unpaid amount due under any Receivable, reduce the
related APR on a Receivable, waive the right to collect the unpaid balance of
any Receivable from the related Obligor, release any Obligor from its
obligations with respect to a Receivable or extend the final payment date under
any Receivable beyond the Class C Final Scheduled Payment Date.

 

13



--------------------------------------------------------------------------------

(d) The Servicer is hereby authorized to commence, in its own name or in the
name of the Issuer, a legal proceeding to enforce the rights of the Issuer under
any Contract pursuant to Section 4.03 or to commence or participate in any other
legal Proceeding (including a bankruptcy Proceeding) relating to or involving a
Receivable, an Obligor or a Financed Vehicle. If the Servicer commences or
participates in any such legal Proceeding in its own name, the Issuer shall
thereupon be deemed to have automatically assigned the applicable Receivable and
the other property conveyed pursuant to Section 2.01 with respect to such
Receivables to the Servicer, solely for purposes of commencing or participating
in any such Proceeding as a party or claimant, and the Servicer is authorized
and empowered by the Issuer to execute and deliver in the Servicer’s name any
notices, demands, claims, complaints, responses, affidavits or other documents
or instruments in connection with any such Proceeding. If in any enforcement
suit or legal Proceeding it shall be held that the Servicer may not enforce the
rights of the Issuer under the Receivables on the grounds that it shall not be a
real party in interest or a holder entitled to enforce such Receivables, the
Owner Trustee shall, subject to the terms of the Trust Agreement, at the
Servicer’s expense and direction, take steps to enforce such Receivables,
including bringing suit in the name of the Servicer or the Issuer on behalf of
the Owner Trustee, the Indenture Trustee, the Noteholders, the
Certificateholders or any of them. The Owner Trustee and the Indenture Trustee
shall, upon the written request of the Servicer, furnish the Servicer as soon as
practicable with any powers of attorney and other documents (in a form
acceptable to the Indenture Trustee or the Owner Trustee, as applicable)
reasonably necessary or appropriate to enable the Servicer to carry out its
servicing and administrative duties hereunder.

(e) The Servicer, at its expense, shall obtain on behalf of the Issuer all
licenses, if any, required by the laws of any jurisdiction to be held by the
Issuer in connection with the ownership of the Receivables and shall make all
filings and pay all fees as may be required in connection therewith during the
term of this Agreement. The Servicer shall, or shall cause the Administrator to,
prepare, execute and deliver all certificates or other documents required to be
delivered by the Issuer pursuant to the Sarbanes-Oxley Act of 2002 or the rules
and regulations promulgated thereunder.

(f) For all purposes of this Agreement, the Servicer shall be an independent
contractor and shall not be subject to the supervision of the Issuer or either
Trustee with respect to the manner in which it accomplishes the performance of
its obligations hereunder. Unless expressly set forth herein or otherwise
authorized by the Issuer, the Servicer shall have no authority to act for or
represent the Issuer, either Trustee or any Noteholder in any way and shall not
otherwise be deemed an agent of the Issuer, either Trustee or any Noteholder.

Section 4.02. Collection of Payments on Receivables; Receivable Modifications.

(a) The Servicer shall make reasonable efforts to collect all payments called
for under the terms and provisions of the Contracts as and when the same shall
become due, in accordance with the Servicing Standard.

(b) (i) The Servicer may grant payment extensions and holidays on the
Receivables in accordance with the Servicing Standard and as required by
Applicable Law; provided, however, that no such extension shall extend the final
payment date on any Receivable beyond the last day of the Collection Period
immediately preceding the Class C Final Scheduled Payment Date, and

 

14



--------------------------------------------------------------------------------

(ii) upon any extension of a Receivable not in accordance with
Section 4.02(b)(i) or upon the reduction of the APR or Principal Balance of any
Receivable other than as required by Applicable Law (including by the
Servicemembers Civil Relief Act, the California Military Families Financial
Relief Act or similar State law), the Servicer shall be required to purchase the
related Receivable in accordance with Section 4.07.

(c) Notwithstanding the foregoing, the Servicer is authorized in its discretion
to grant a Small Balance Waiver with respect to any Receivable, and to waive any
prepayment charge, late payment charge or any other similar fees that may be
collected in the ordinary course of servicing any Receivable.

Section 4.03. Realization upon Receivables.

(a) Consistent with the Servicing Standard, the Servicer shall use commercially
reasonable efforts to repossess or otherwise convert the ownership of and
liquidate any Financed Vehicle securing a Receivable with respect to which the
Servicer shall have determined that eventual payment in full is unlikely. The
Servicer shall begin such repossession and conversion procedures as soon as
practicable after default on such Receivable in accordance with the Servicing
Standard; provided, however, that the Servicer will not repossess or otherwise
convert the ownership of a Financed Vehicle within such time period if it
calculates that the proceeds ultimately recoverable with respect to the related
Receivable would be increased by forbearance. In repossessing or otherwise
converting the ownership of a Financed Vehicle and liquidating the related
Receivable, the Servicer is authorized to follow such customary practices and
procedures as it shall reasonably deem necessary or advisable, consistent with
the Servicing Standard, which practices and procedures may include the sale of
the Financed Vehicle at public or private sale, the submission of claims under
an insurance policy and other actions by the Servicer in order to realize upon
such Receivable; provided, however, that in any case in which the Financed
Vehicle shall have suffered damage, the Servicer shall not expend funds in
connection with any repair or towards the repossession of such Financed Vehicle
unless it shall determine in its reasonable judgment that such repair or
repossession shall increase the related Liquidation Proceeds by an amount
materially greater than the expense for such repair or repossession. The
Servicer shall be entitled to recover all expenses incurred by it that are
reasonably allocated to repossessing and liquidating a Financed Vehicle into
cash proceeds (other than overhead), but only out of the cash proceeds of the
sale of such Financed Vehicle or any deficiency obtained from the related
Obligor.

(b) If the Servicer elects to commence a Proceeding to enforce a Dealer
Agreement, the act of commencement shall be deemed to be an automatic assignment
from the Issuer to the Servicer of the rights of recourse under such Dealer
Agreement. If, however, in any Proceeding, it is held that the Servicer may not
enforce a Dealer Agreement on the grounds that it is not a real party in
interest or a Person entitled to enforce the Dealer Agreement, the Owner
Trustee, at the Servicer’s expense and direction, shall take such steps as the
Servicer deems necessary to enforce the Dealer Agreement, including bringing
suit in its name or the names of the Indenture Trustee, not in its individual
capacity, but solely as Indenture Trustee on behalf of the Issuer, the
Securityholders or any of them.

 

15



--------------------------------------------------------------------------------

Section 4.04. Physical Damage Insurance. The Servicer shall, in accordance with
the Servicing Standard, require that each Obligor shall have obtained physical
loss damage insurance covering the related Financed Vehicle as of the execution
of the related Contract.

Section 4.05. Maintenance of Security Interests in Financed Vehicles; Other
Amounts. The Servicer shall, in accordance with the Servicing Standard, take
such steps as are necessary to maintain the perfection of the security interest
created by each Receivable in the related Financed Vehicle. The Servicer is
hereby authorized to take such steps as are necessary to re-perfect such
security interest on behalf of the Issuer and the Indenture Trustee in the event
the Servicer receives notice of, or otherwise has actual knowledge of, the fact
that such security interest is not perfected as a result of the relocation of a
Financed Vehicle or for any other reason. In the event that the assignment of a
Receivable to the Issuer is insufficient, without a notation on the related
Financed Vehicle’s certificate of title to grant to the Issuer a first priority
perfected security interest in the related Financed Vehicle, each of the
Servicer and CRB hereby agree that the designation of CRB as the secured party
on such certificate of title is solely in its capacity as agent of the Issuer.
The Servicer shall not release, in whole or in part, any security interest in a
Financed Vehicle created by the related Receivable except as permitted herein or
in accordance with its customary standards, policies, practices and procedures,
including the payment in full by the Obligor of all amounts payable pursuant to
that Receivable.

Section 4.06. Covenants of Servicer. The Servicer makes the following covenants:

(a) Liens in Force. No Financed Vehicle securing a Receivable shall be released
in whole or in part from the security interest granted by the related Obligor,
except upon payment in full of such Receivable (subject to any Small Balance
Waiver), or as otherwise contemplated by this Agreement or by Applicable Law.

(b) No Impairment. The Servicer shall do nothing to impair the rights of the
Issuer or the Indenture Trustee in the property of the Issuer.

(c) No Amendments. The Servicer shall not extend or otherwise amend the terms of
any Receivable, except in accordance with the Servicing Standard,
Section 4.01(c) and Section 4.02.

(d) Compliance with Agreement, Basic Documents and Applicable Law. The Servicer
shall comply with its obligations under this Agreement and the other Servicer
Basic Documents. The Servicer shall comply with all Applicable Law where the
failure to do so could reasonably be expected to have a Material Adverse Effect.

(e) Arm’s Length. With respect to its obligations in connection with the
Conveyed Assets, the Servicer shall transact and deal with its Affiliates on an
arm’s-length basis.

(f) Licenses and Approvals. The Servicer shall ensure that it has and maintains
all licenses and approvals necessary for the conduct of its business in the
jurisdictions where the Financed Vehicles are located.

 

16



--------------------------------------------------------------------------------

(g) Restrictions on Liens. The Servicer shall not (i) create, incur or suffer to
exist, or agree to create, incur or suffer to exist, or consent to or permit in
the future (upon the occurrence of a contingency or otherwise) the creation,
incurrence or existence of any Lien (other than suffering to exist any tax
liens, mechanics’ liens and any other liens that attach to property by operation
of law (including statutory purchase liens) to the extent the applicable
obligations are not past due) on or restriction on transferability of any
Receivable except for the Lien of the Indenture and the restrictions on
transferability imposed by this Agreement or (ii) other than as contemplated
herein or in the Indenture, file or authorize the filing in any jurisdiction of
any UCC financing statement that names CRB, the Depositor or any other Person as
a debtor, and any Person other than the Depositor, the Indenture Trustee or the
Issuer as a secured party, or sign any security agreement authorizing any
secured party thereunder to file any such financing statement, in each case with
respect to the Receivables.

Section 4.07. Purchase of Receivables by Servicer upon Breach of Covenant. Upon
discovery by any of the Servicer, the Seller, the Depositor, the Issuer or a
Responsible Officer of the Indenture Trustee of a breach of any of the covenants
set forth in Sections 4.02(b), 4.05 or 4.06, the party discovering such breach
shall give prompt written notice to the other parties hereto; provided, however,
that the failure to give any such notice shall not affect any obligation of the
Servicer under this Section. Within 30 days of the discovery or notice of such
breach, the Servicer shall use its best efforts to cure such breach so that it
does not materially and adversely affect the interest of the Issuer in the
related Receivables. On or before the Payment Date immediately following the end
of the Collection Period in which the 30-day cure period referred to above has
ended, the Servicer shall, unless such breach shall have been cured by such
date, purchase from the Issuer the Receivables affected by such breach. In
consideration of the purchase of such Receivables, the Servicer shall remit the
related Purchase Price into the Collection Account, with written notice to the
Indenture Trustee of such deposit, in the manner specified in Section 5.05.
Subject to Section 7.03, it is understood and agreed that the obligation of the
Servicer to purchase any Receivables with respect to which such a breach has
occurred and is continuing shall, if such obligation is fulfilled, constitute
the sole remedy against the Servicer for such breach available to the Issuer,
the Trustees or the Securityholders. The sole remedy of the Issuer, the Trustees
and the Securityholders with respect to a breach of Sections 4.02(b), 4.05
or 4.06 shall be to require the Servicer to repurchase Receivables pursuant to
this Section.

Section 4.08. Servicing Fee. The Servicing Fee shall be payable to the Servicer
on each Payment Date. That part of the Servicing Fee that is based on the
Servicing Fee Rate shall be calculated on the basis of a 360-day year comprised
of twelve 30-day months. The Servicer shall be required to pay all expenses
(apart from expenses incurred in accordance with the Servicing Standard in
connection with liquidating a Financed Vehicle related to a Defaulted
Receivable, such as auction, painting, repair or refurbishment in respect of
that Financed Vehicle) incurred by it in connection with its activities under
this Agreement (including taxes imposed on the Servicer, expenses incurred in
connection with distributions and reports made by the Servicer to the Owner
Trustee and the Indenture Trustee and any fees and expenses of sub-servicers to
whom it has delegated servicing responsibilities). As additional servicing
compensation, the Servicer shall be entitled to keep all Supplemental Servicing
Fees.

 

17



--------------------------------------------------------------------------------

Section 4.09. Servicer’s Monthly Certificate. Not later than 10:00 a.m. (New
York City time) on each Determination Date, the Servicer shall deliver to the
Depositor, the Seller and the Trustees, with a copy to each Rating Agency, a
Servicer’s Monthly Certificate containing all information necessary to make the
payments to be made on the related Payment Date pursuant to Section 5.04 hereof
or Section 5.04(b) of the Indenture for the related Collection Period and any
other information the Indenture Trustee may reasonably request. Such Servicer’s
Monthly Certificate shall be certified by a Responsible Officer of the Servicer
that the information provided is complete, accurate and no event has occurred
that, with notice or passage of time, would be an Event of Default or a Servicer
Termination Event. The Servicer shall also specify to the Trustees, no later
than the Determination Date following the last day of a Collection Period, in a
written notice to the Depositor and the Trustees, the Receivables to be
repurchased by the Seller or purchased by the Servicer, as the case may be, for
the related Collection Period.

Section 4.10. Annual Statement as to Compliance; Notice of Servicer Termination
Event.

(a) The Servicer shall deliver to the Depositor, the Indenture Trustee and each
Rating Agency, prior to March 31 of each calendar year, beginning with March 31,
2017, an Officer’s Certificate (the “Servicer’s Annual Certification”) in
substantially the form of Exhibit C.

(b) The Servicer shall deliver to the Depositor, the Trustees and each Rating
Agency, promptly after having obtained knowledge thereof, but in no event later
than two Business Days thereafter, written notice in an Officer’s Certificate of
any event that is, or with the giving of notice or lapse of time or both would
become, a Servicer Termination Event.

(c) Prior to March 31 of each calendar year, beginning with March 31, 2017, the
Servicer shall deliver to the Depositor, the Owner Trustee and the Administrator
and any other Person that will be responsible for signing the certification
required by Rules 13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to
Section 302 of the Sarbanes-Oxley Act) on behalf of the Issuer with respect to a
securitization transaction a certification in the form attached hereto as
Exhibit D.

Section 4.11. Annual Independent Accountants’ Report; Attestation and Assessment
of Compliance.

(a) Prior to March 31 of each calendar year, beginning with March 31, 2017, the
Servicer shall cause a firm of independent certified public accountants that is
a member of the American Institute of Certified Public Accountants and is
independent of the Seller, the Depositor and the Servicer within the meaning of
the Code of Professional Ethics of the American Institute of Certified Public
Accountants, to furnish a report to the Depositor, the Trustees and each Rating
Agency to the effect that such firm has examined the documents or records of the
Servicer relating to the Receivables and that such examination (i) was made in
accordance with generally accepted auditing standards and (ii) included tests
relating to motor vehicle retail installment sale contracts and installment
loans serviced for others and that such firm is of the opinion that the
provisions of this Agreement have been complied with during the preceding
calendar year (or, with respect to the first report, the period from the Closing
Date to December 31 of such year), and that, on the basis of such
examination, nothing has come to their

 

18



--------------------------------------------------------------------------------

attention that would indicate that such servicing has not been conducted in
compliance therewith during such calendar year or other period, except for
(A) such exceptions as such firm shall believe to be immaterial and (B) such
other exceptions as shall be set forth in such statement; provided, however,
that the Servicer shall direct the Indenture Trustee in writing to enter into
any agreed upon procedure letter that may be executed in connection with any
accountant’s report issued hereunder and the Indenture Trustee shall have no
liability in connection with any such accountant’s report or the content of any
such agreed upon procedure letter; provided, further, that, if at any time a
Backup Servicer is acting as Servicer, it may satisfy the obligations set forth
in this Section, by delivering on an annual basis a report prepared with respect
to it in accordance with SSAE 16, such report to be provided by such Backup
Servicer under this Section within 30 days of its receipt of such report; and
provided, further, it being understood and agreed that the Indenture Trustee
will deliver such letter of agreement in conclusive reliance upon the direction
of the Servicer, and the Indenture Trustee shall not have made any independent
inquiry or investigation as to, and shall have no obligation or liability in
respect of, the sufficiency, validity or correctness of such procedures. To the
extent the Indenture Trustee is required to agree to the procedures in order to
receive the accountants’ report, such agreement may include, among other things,
(1) an acknowledgement that the Servicer has agreed that the procedures to be
performed by the firm are sufficient for the purposes of the Indenture and that
such procedures are sufficient for the Indenture Trustee’s purposes which are
specifically limited to receipt of the accountants’ report, (2) releases by the
Indenture Trustee (on behalf of itself and the Noteholders) of claims against
the firm and acknowledgement of other limitations of liability in favor of the
firm, and (3) restrictions or prohibitions on the disclosure of the accountants’
report or other information or documents provided to it by such firm to any
party, including the Noteholders. Notwithstanding the foregoing, in no event
shall the Indenture Trustee be required to execute any agreement in respect of
the accountants’ report that the Indenture Trustee determines adversely affects
it in its individual capacity.

(b) Notwithstanding Section 4.11(a), prior to March 31 of each calendar year,
beginning with March 31, 2017, the Servicer shall deliver the report and
attestation set forth in Sections 4.11(c) and (d) and the delivery of a copy of
such report and attestation to the Depositor and the Trustees shall be deemed to
satisfy the provisions of this Section.

(c) As and when required pursuant to Section 4.11(b), the Servicer will deliver
to the Depositor and the Trustees a report regarding the Servicer’s assessment
of compliance with the Servicing Criteria during the immediately preceding
calendar year (or, if applicable, such shorter period as shall have elapsed
since the Closing Date in the case of the first such report), in accordance with
paragraph (b) of Rule 13a-18 and Rule 15d-18 of the Exchange Act and Item 1122
of Regulation AB. Such report shall be signed by an authorized officer of the
Servicer and shall at a minimum address each of the Servicing Criteria.

(d) The Servicer shall cause a firm of independent certified public accountants
described in Section 4.11(a) above to furnish to the Depositor and the Trustees,
concurrently with the report delivered pursuant to Section 4.11(c), an
attestation report providing its assessment of compliance with any material
instance of non-compliance, as required by Rule 13a-18 or Rule 15d-18 under the
Servicing Criteria covered in such report during the preceding fiscal year,
including disclosure of any material instance of non-compliance, as required by

 

19



--------------------------------------------------------------------------------

Rule 13a-18 or Rule 15d-18 under the Exchange Act and Item 1122(b) of Regulation
AB. Any such attestation report shall be in accordance with Rules 1-02(a)(3) and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act,
stating, among other things, that the Servicer’s assertion of compliance with
the specified Servicing Criteria is fairly stated in all material respects, or
the reason why such an opinion cannot be expressed. Such report must be
available for general use and not contain restricted use language.

Section 4.12. Access to Certain Documentation and Information Regarding
Receivables. Subject to Section 3.06(b), the Servicer shall provide the
Depositor and the Trustees with access to the Receivable Files in the cases
where the related Trustee or the Securityholders are required by Applicable Law
to have access to such documentation. Such access shall be afforded without
charge, but only upon reasonable request and conducted in a reasonable manner
during normal business hours which does not unreasonably interfere with the
normal operations or customer or employee relations of the Servicer, at the
offices of the Servicer. Nothing in this Section shall affect the obligation of
the Servicer to observe any Applicable Law prohibiting disclosure of information
regarding the Obligors and the failure of the Servicer to provide access to
information as a result of such obligation shall not constitute a breach of this
Section.

Section 4.13. Access to Information Regarding Issuer and Basic Documents. CRB,
as initial Servicer (and if CRB is no longer acting as Servicer, CRB, as
Seller), shall furnish to the Owner Trustee and the Indenture Trustee from time
to time such information regarding the Issuer or the Basic Documents as the
Owner Trustee and Indenture Trustee (i) shall reasonably request prior to an
Event of Default or (ii) shall request after an Event of Default. Upon request,
but only if the Notes are then not registered in book-entry form on DTC, the
Indenture Trustee shall furnish to the Owner Trustee annually a copy of the
Register; provided, however, the Indenture Trustee shall not be obligated to
furnish a copy of the Register more than once each calendar year. The Servicer
shall furnish to the Owner Trustee copies of all documents and reports required
to be provided by the Servicer pursuant to this Article.

Section 4.14. Agreement on Compliance. The Servicer agrees that, should any
Governmental Authority with bank regulatory powers find that the terms of this
Agreement, or any agreement relating to the servicing of the Receivables
constitute an unsafe and unsound condition with respect to the Servicer, and
such Governmental Authority notifies the Servicer of such finding, then the
Servicer shall negotiate in good faith with the Issuer to correct any such
deficiencies and to bring this Agreement into compliance with Applicable Law.

Section 4.15. Compliance with the FDIC Rule.

(a) CRB, in its capacity as Servicer, Administrator and Seller, agrees to
perform the covenants and agreements set forth in Article Twelve of the
Indenture applicable to CRB and to otherwise comply with the terms of Article
Twelve of the Indenture.

(b) The Depositor agrees to perform the covenants and agreements set forth in
Article Twelve of the Indenture applicable to the Depositor and to otherwise
comply with the terms of Article Twelve of the Indenture.

 

20



--------------------------------------------------------------------------------

Section 4.16. Duties of a Backup Servicer. Commencing on the Backup Servicer
Appointment Date and until such time, if any, as the Backup Servicer shall
become successor Servicer, the Backup Servicer, for the benefit of the
Noteholders, shall perform the monitoring, review, inspection and other backup
servicing functions substantially as are set forth in Annex A, such performance
to be provided for each Collection Period or at such other times and intervals
as may be specified in Annex A. As set forth in Section 8.03(a), in the event
CRB is terminated as Servicer following the Backup Servicer Appointment Date,
the Backup Servicer shall become the successor Servicer hereunder; provided,
that notwithstanding that the Backup Servicer becomes successor Servicer
hereunder, it shall have no obligation at any time to make Advances. Any
provision in this Agreement to the contrary notwithstanding, no Backup Servicer
shall have any liability for any acts, omissions, negligence, fraud or
malfeasance by any Servicer (other than the Backup Servicer should it become
Servicer hereunder) or any other party to this Agreement with respect to the
performance by the Servicer or any such other party to this Agreement of their
respective duties hereunder, or for any errors made by the Servicer (other than
the Backup Servicer should it become Servicer hereunder) or any such other party
to this Agreement in the performance of such duties which cause any losses to
Securityholders or any other third parties, including should the Backup Servicer
become successor Servicer, any breach of a representation, warranty or covenant
by a predecessor Servicer and any obligation to repurchase or purchase any
Receivable resulting from any such breach or other act or omission by a
predecessor Servicer.

Section 4.17. Exchange Act Reporting.

(a) Further Assurances. The Indenture Trustee and the Servicer shall reasonably
cooperate with the Depositor in connection with the satisfaction of the
Depositor’s reporting requirements under the Exchange Act with respect to the
Issuer. So long as the Depositor is required to file Exchange Act Reports with
respect to the Issuer, each of the Indenture Trustee and the Servicer shall
promptly notify the Depositor, and, in the case of an event reportable on the
Form 8-K, not later than two Business Days after its occurrence, of any event
reportable on the Exchange Act Reports of which such Person (or in the case of
the Indenture Trustee, a Responsible Officer of the Indenture Trustee) has
knowledge. In addition to the other information specified in this Section, if so
requested by the Depositor for the purpose of satisfying its reporting
obligation under the Exchange Act, the Indenture Trustee and the Servicer shall
provide the Depositor with (i) such information which is available to such
Person without unreasonable effort or expense and within such timeframe as may
be reasonably requested by the Depositor to comply with the Depositor’s
reporting obligations under the Exchange Act and (ii) to the extent such Person
is a party (and the Depositor is not a party) to any agreement or amendment
required to be filed, copies of such agreement or amendment in EDGAR-compatible
form. Each of the Servicer and the Indenture Trustee acknowledges that
interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel or otherwise, and agrees to comply with requests made by the Depositor
in good faith for delivery of information under these provisions on the basis of
evolving interpretations of Regulation AB and related rules and regulations.

 

21



--------------------------------------------------------------------------------

(b) Form 10-D Filings. So long as the Depositor is required to file Exchange Act
Reports with respect to the Issuer, no later than each Determination Date, each
of the Indenture Trustee and the Servicer shall notify (and the Servicer shall
cause any subservicer to notify) the Depositor of any Form 10-D Disclosure Item
with respect to such Person (or in the case of the Indenture Trustee, a
Responsible Officer of the Indenture Trustee), together with a description of
any such Form 10-D Disclosure Item in form and substance reasonably acceptable
to the Depositor. In addition to such information as the Servicer is obligated
to provide pursuant to other provisions of this Agreement, if so requested by
the Depositor, the Servicer shall provide such information which is available to
the Servicer, without unreasonable effort or expense regarding the performance
or servicing of the Receivables as is reasonably required to facilitate
preparation of distribution reports in accordance with Item 1121 of Regulation
AB. Such information shall be provided concurrently with the statements to
Noteholders pursuant to Section 5.06, commencing with the first such report due
not less than five Business Days following such request.

(c) Form 8-K Filings. So long as the Depositor is required to file Exchange Act
Reports with respect to the Issuer, each of the Indenture Trustee and the
Servicer shall promptly notify the Depositor, but in no event later than two
Business Days after its occurrence, of any Form 8-K Reportable Event of which
such Person (or, in the case of the Indenture Trustee, a Responsible Officer of
the Indenture Trustee) has actual knowledge. Each Person, other than the
Indenture Trustee as set forth above, shall be deemed to have actual knowledge
of any such event to the extent that it relates to such Person or any action or
failure to act by such Person.

(d) Form 10-K Filings. So long as the Depositor is required to file Exchange Act
Reports with respect to the Issuer, (i) if the Item 1119 Parties listed on
Schedule B have changed since the Closing Date, no later than February 1 of each
year, commencing with 2017, the Depositor shall provide each of the Indenture
Trustee and the Servicer with an updated Schedule B setting forth the Item 1119
Parties and (ii) no later than March 15 of each year, commencing in 2017, the
Indenture Trustee and the Servicer shall notify the Depositor of any Form 10-K
Disclosure Item, together with a description of any such Form 10-K Disclosure
Item in form and substance reasonably acceptable to the Depositor.

(e) Report on Assessment of Compliance and Attestation. So long as the Depositor
is required to file Exchange Act Reports, on or before March 15 of each calendar
year, commencing in 2017:

(i) The Indenture Trustee shall deliver to the Depositor and the Servicer the
Servicing Criteria Assessment signed by an authorized officer of the Indenture
Trustee. To the extent any of the Servicing Criteria are not applicable to the
Indenture Trustee, with respect to asset-backed securities transactions taken as
a whole involving the Indenture Trustee and that are backed by the same asset
type backing the Notes, such report shall include such a statement to that
effect. The Indenture Trustee acknowledges and agrees that the Depositor and the
Servicer with respect to each of the Depositor’s and the Servicer’s duties as
the Certifying Person, and each of their respective officers and directors shall
be entitled to rely upon each such Servicing Criteria Assessment and the
attestation delivered pursuant to Section 4.11.

 

22



--------------------------------------------------------------------------------

(ii) The Indenture Trustee shall deliver to the Depositor and the Servicer a
report of a registered public accounting firm that attests to, and reports on,
the assessment of compliance made by the Indenture Trustee and delivered
pursuant to the preceding paragraph. Such attestation shall be in accordance
with Rules 13a-18 and 15d-18 of the Exchange Act, Rules 1-02(a)(3) and 2-02(g)
of Regulation S-X under the Securities Act and the Exchange Act, including,
that, in the event that an overall opinion cannot be expressed, such registered
public accounting firm shall state in such report why it was unable to express
such an opinion. Such report must be available for general use and not contain
restricted use language.

(iii) In the event the Indenture Trustee is terminated or resigns during the
term of this Agreement, such Person shall provide the documents and information
pursuant to this Section with respect to the period of time it was subject to
this Agreement or provided services with respect to the Issuer or the
Receivables.

(f) Indenture Trustee Representations and Warranties. The Indenture Trustee
represents that:

(i) there are no affiliations relating to the Indenture Trustee with respect to
any Item 1119 Party;

(ii) there are no relationships or transactions with respect to any Item 1119
Party and the Indenture Trustee that are outside the ordinary course of business
or on terms other than would be obtained in an arm’s-length transaction with an
unrelated third party, apart from the transactions contemplated under the Basic
Documents, and that are material to the investors’ understanding of the Notes;
and

(iii) except as disclosed in the Prospectus, there are no legal Proceedings
pending or, to the best of the Indenture Trustee’s knowledge, threatened against
the Indenture Trustee that, if determined adversely to the Indenture Trustee, in
the Indenture Trustee’s good faith and reasonable judgment, is likely to
materially and adversely affect the ability of the Indenture Trustee to perform
its obligations under this Agreement.

Section 4.18. Indemnification.

(a) Each of the Indenture Trustee and the Servicer (if the Servicer is not CRB)
shall indemnify the Depositor, the Servicer with respect to its duties as
Certifying Person and each Person who controls any of such parties (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act)
and the respective present and former directors, officers, employees and agents
of each of the foregoing, and shall hold each of them harmless from and against
any losses, liabilities, claims, damages and expenses that any of them may
sustain arising out of or based upon:

(i) (A) any untrue statement of a material fact contained or alleged to be
contained in the Provided Information or (B) the omission or alleged omission to
state in the Provided Information a material fact required to be stated in the
Provided Information, or necessary in order to make the statements therein, in
the light of the

 

23



--------------------------------------------------------------------------------

circumstances under which they were made, not misleading; provided, that clause
(B) shall be construed solely by reference to the related Provided Information
and not to any other information communicated in connection with a sale or
purchase of securities, without regard to whether the Provided Information or
any portion thereof is presented together with or separately from such other
information; or

(ii) With respect to (A) the Indenture Trustee, any failure by the Indenture
Trustee to deliver any Servicing Criteria Assessment when and as required by
this Article and (B) the Servicer, any failure by the Servicer to deliver any
information, report, certification, accountant’s letter or other material when
and as required under Sections 4.10, 4.11 or 4.17, as applicable.

(b) In the case of any failure of performance described in Section 4.18(a)(ii),
each of the Indenture Trustee and the Servicer shall promptly reimburse the
Depositor for all costs reasonably incurred by each such party in order to
obtain the information, report, certification, accountant’s letter or other
material not delivered as required by the Indenture Trustee or the Servicer, as
applicable.

(c) Notwithstanding anything to the contrary contained herein, in no event shall
the Indenture Trustee be liable for special, indirect, punitive or consequential
damages of any kind whatsoever, including lost profits, even if the Indenture
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.

Section 4.19. Back-up Sarbanes-Oxley Certification.

(a) No later than March 15 of each year, beginning in 2017, the Servicer shall
provide the Performance Certification to the Certifying Person as set forth on
Exhibit D (in the case of the Servicer), in each case on which the Certification
Parties can reasonably rely; provided, that so long as the Servicer is an
Affiliate of the Depositor, the Servicer may, but is not required to, deliver
the Performance Certificate.

(b) The Depositor will not request delivery of a certification under this
Section unless it is required under the Exchange Act to file an annual report on
Form 10-K with respect to the Issuer. In the event that prior to the filing date
of the Form 10-K in March of each year, the Servicer has actual knowledge of
information material to the Sarbanes-Oxley Certification, the Servicer shall
promptly notify the Depositor.

 

24



--------------------------------------------------------------------------------

ARTICLE FIVE

DISTRIBUTIONS; STATEMENTS TO SECURITYHOLDERS

Section 5.01. Establishment of Trust Accounts.

(a) The Issuer, for the benefit of the Noteholders, shall cause the Servicer to
establish and maintain in the name of the Indenture Trustee three non-interest
bearing Eligible Accounts (respectively, the “Collection Account”, the
“Principal Distribution Account” and the “Reserve Account”), each bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Indenture Trustee on behalf of the Noteholders.

(b) Funds deposited in the Reserve Account shall be held uninvested. Funds
deposited in the Collection Account or Principal Distribution Account (including
amounts, if any, which the Servicer is required to remit to the Collection
Account pursuant to Section 5.02) shall be invested in a Permitted Investment
selected by the Servicer in writing. The investments shall mature, in the case
of the Collection Account, on the Payment Date in the Collection Period
following the Collection Period during which the investment was made, so long as
the funds in the Collection Account are invested in a Permitted Investment for
which the Indenture Trustee or an Affiliate is the manager of such fund,
otherwise such investments shall mature one Business Day prior to the Payment
Date. The Servicer shall provide written notice to the Indenture Trustee
promptly upon any investment in the Collection Account or Principal Distribution
Account ceasing to be a Permitted Investment, and such notification shall
include an instruction to the Indenture Trustee to withdraw the funds from the
ineligible investment and to invest such funds into another Permitted
Investment. If no such investment direction is provided by the Servicer, such
funds shall be held uninvested. All Permitted Investments shall be held by the
Indenture Trustee for the benefit of the Noteholders, and no Permitted
Investments may be purchased at a premium. Amounts invested in Permitted
Investments may not be converted into cash, sold or otherwise disposed of other
than (i) upon maturity of the related investment, (ii) upon the date the related
investment no longer meets the investment criteria of a Permitted Investment or
(iii) on any Payment Date, in order to allow the amount invested to be
distributed to the Noteholders or Certificateholders in accordance with
Section 5.04. All Net Investment Earnings in the Collection Account shall remain
in the Collection Account as Available Collections and (ii) the Reserve Account
shall remain on deposit therein, subject to withdrawals therefrom and deposits
thereto on the related Payment Date. Except as otherwise provided hereunder or
agreed in writing among the parties hereto, the Issuer shall retain the
authority to institute, participate and join in any plan of reorganization,
readjustment, merger or consolidation with respect to the issuer of any
securities held hereunder, and, in general, to exercise each and every other
power or right with respect to each such asset or investment as individuals
generally have and enjoy with respect to their own assets and investment,
including power to vote upon any securities.

(c) (i) The Indenture Trustee shall possess all right, title and interest in all
funds and investment property on deposit from time to time in or credited to the
Trust Accounts and in all proceeds thereof (including all income thereon) and
all such funds, investment property, proceeds and income shall be part of the
assets of the Issuer, except as otherwise set forth herein. The Trust Accounts
shall be under the sole dominion and control of the Indenture Trustee for the

 

25



--------------------------------------------------------------------------------

benefit of the Noteholders. The Servicer shall have no power or right to change
or alter any of the foregoing initial specifications in Section 5.01(c);
provided that if, at any time, any Trust Account ceases to be an Eligible
Account, the Indenture Trustee (or the Servicer on its behalf) shall within ten)
Business Days (or such longer period, not to exceed 30 calendar days, as to
which each Rating Agency may consent) establish a new Trust Account as an
Eligible Account and shall transfer any cash and/or any investments from the
account that is no longer an Eligible Account to the new Trust Account.

(ii) With respect to the Trust Account Property, the Indenture Trustee agrees,
by its acceptance hereof, that any Trust Property:

(A) that is held in deposit accounts shall be held solely in the Eligible
Accounts, subject to the last sentence of Section 5.01(c)(i); and each such
Eligible Account shall be subject to the exclusive custody and control of the
Indenture Trustee, and the Indenture Trustee shall have sole signature authority
with respect thereto;

(B) that constitutes Physical Property shall be delivered to the Indenture
Trustee in accordance with paragraph (a) of the definition of “Delivery” and
shall be held, pending maturity or disposition, solely by the Indenture Trustee
or a Securities Intermediary acting solely for the Indenture Trustee;

(C) that is a book-entry security held through the Federal Reserve System
pursuant to federal book-entry regulations shall be delivered in accordance with
paragraph (b) of the definition of “Delivery” and shall be maintained by the
Indenture Trustee, pending maturity or disposition, through continued book-entry
registration of such Trust Account Property as described in such paragraph;

(D) that is an “uncertificated security” under Article 8 of the UCC and that is
not governed by clause (C) above shall be delivered to the Indenture Trustee in
accordance with paragraph (c) of the definition of “Delivery” and shall be
maintained by the Indenture Trustee, pending maturity or disposition, through
continued registration of the Indenture Trustee’s (or its nominee’s) ownership
of such security; and

(E) that is a Security Entitlement shall be delivered in accordance with
clause (iv) of the definition of the term “Delivery” and shall be held pending
maturity or disposition by the Indenture Trustee or a securities intermediary
acting solely for the Indenture Trustee.

(iii) The Servicer shall have the power (which power shall be revocable by the
Indenture Trustee, or by the Owner Trustee with the consent of the Indenture
Trustee, following a Servicer Termination Event) to instruct the Indenture
Trustee to make withdrawals and payments from the Trust Accounts held by the
Indenture Trustee for the purpose of withdrawing any amounts deposited in error
into such accounts and withdrawing therefrom amounts that the Servicer is
authorized to withdraw in accordance with Section 5.04(a) hereof and
Section 5.04 of the Indenture.

 

26



--------------------------------------------------------------------------------

Section 5.02. Collections; Monthly Remittance Condition.

(a) For so long as the Monthly Remittance Condition is (i) not met, the Servicer
shall remit all amounts received on or in respect of the Receivables during any
Collection Period to the Collection Account in immediately available funds no
later than two Business Days after processing or (ii) met, the Servicer may
remit all amounts received on or in respect of the Receivables during any
Collection Period to the Collection Account in immediately available funds on or
prior to the related Payment Date.

(b) The Servicer shall remit to the Collection Account on or prior to the
Closing Date all amounts received and identified by the Servicer on or in
respect of the Receivables (including Net Liquidation Proceeds and all amounts
received by the Servicer in connection with the repossession and sale of a
Financed Vehicle (whether or not the related Receivable has been classified as a
Defaulted Receivable)) during the period from but excluding the Cutoff Date to
and including the second Business Day preceding the Closing Date.

(c) The Depositor and the Servicer may make any remittances pursuant to this
Article with respect to a Collection Period net of distributions or
reimbursements to be made to or by the Depositor or the Servicer with respect to
such Collection Period; provided, however, that such obligations shall remain
separate obligations, no party shall have a right of offset, and each such party
shall account for all of the above described remittances and distributions as if
the amounts were deposited or transferred separately.

Section 5.03. Application of Collections. All payments by or on behalf of an
Obligor during each Collection Period with respect to each Receivable shall be
allocated to interest, fees, principal and other amounts in accordance with the
Simple Interest Method as effectuated through the Servicer’s customary
procedures.

Section 5.04. Distributions.

(a) On each Payment Date prior to any acceleration of the Notes pursuant to
Section 5.02 of the Indenture, the Indenture Trustee (based solely on
information contained in, and as directed by, the related Servicer’s Monthly
Certificate) shall apply Available Funds on deposit in the Collection Account to
make the following payments and deposits in the following order of priority:

(i) first, pro rata, to (A) the Servicer, the Servicing Fee, and to any Backup
Servicer, the Backup Servicing Fee, in each case for the related Collection
Period and all accrued and unpaid Servicing Fees and Backup Servicing Fees with
respect to prior Collection Periods and (B) any Successor Servicer, Transition
Costs not to exceed $200,000 (including boarding fees) in the aggregate;

 

27



--------------------------------------------------------------------------------

(ii) second, pro rata, to the Class A-1 Noteholders, the Accrued Class A-1 Note
Interest for the related Interest Period; to the Class A-2 Noteholders, the
Accrued Class A-2 Note Interest for the related Interest Period; to the
Class A-3 Noteholders, the Accrued Class A-3 Note Interest for the related
Interest Period; and to the Class A-4 Noteholders, the Accrued Class A-4 Note
Interest for the related Interest Period;

(iii) third, to the Principal Distribution Account for distribution to the
Noteholders pursuant to Section 5.04(b), the First Allocation of Principal, if
any;

(iv) fourth, to the Class B Noteholders, the Accrued Class B Note Interest for
the related Interest Period;

(v) fifth, to the Principal Distribution Account for distribution to the
Noteholders pursuant to Section 5.04(b), the Second Allocation of Principal, if
any;

(vi) sixth, to the Class C Noteholders, the Accrued Class C Note Interest for
the related Interest Period;

(vii) seventh, to the Principal Distribution Account for distribution to the
Noteholders in accordance with Section 5.04(b), the Third Allocation of
Principal, if any;

(viii) eighth, to the Reserve Account, any additional amounts required to
increase the amount in the Reserve Account up to the Reserve Account Required
Amount;

(ix) ninth, to the Principal Distribution Account for distribution to the
Noteholders in accordance with Section 5.04(b), the Regular Principal
Distribution Amount, if any;

(x) tenth, pro rata, to (A) the Owner Trustee, the Indenture Trustee, the
Administrator and the Asset Representations Reviewer, accrued and unpaid fees,
reasonable expenses and indemnification amounts due and owing under this
Agreement, the Trust Agreement, the Administration Agreement and the Indenture,
as applicable, which have not been previously paid, and to or at the direction
of the Issuer, any expenses of the Issuer incurred under the Basic Documents and
(B) any Successor Servicer, Transition Costs in excess of the related cap in
clause (i) above; and

(xi) eleventh, to the Certificate Distribution Account, any funds remaining for
distribution to the Certificateholders.

Notwithstanding any other provision of this Section, following the occurrence
and during the continuation of an Event of Default which has resulted in an
acceleration of the Notes, the Indenture Trustee shall apply all amounts on
deposit in the Collection Account pursuant to Section 5.04(b) of the Indenture.

(b) Prior to the acceleration of the Notes pursuant to Section 5.02 of the
Indenture, on each Payment Date and the Redemption Date, the Indenture Trustee
shall distribute all amounts on deposit in the Principal Distribution Account to
Noteholders in respect of principal of the Notes to the extent of the funds
therein in the following order of priority:

(i) first, to the Holders of the Class A-1 Notes, until the Class A-1 Notes have
been paid in full;

 

28



--------------------------------------------------------------------------------

(ii) second, to the Holders of the Class A-2 Notes, until the Class A-2 Notes
have been paid in full;

(iii) third, to the Holders of the Class A-3 Notes, until the Class A-3 Notes
have been paid in full;

(iv) fourth, to the Holders of the Class A-4 Notes, until the Class A-4 Notes
have been paid in full;

(v) fifth, to the Holders of the Class B Notes, until the Class B Notes have
been paid in full; and

(vi) sixth, to the Holders of the Class C Notes, until the Class C Notes have
been paid in full.

Section 5.05. Additional Deposits and Payments; Reserve Account.

(a) On each Payment Date, the following deposits will be made to the Collection
Account, in immediately available funds, (i) the Seller will deposit the
aggregate Purchase Price with respect to Receivables repurchased by the Seller
pursuant to Section 3.03 hereof or Section 3.04 of the Receivables Purchase
Agreement, (ii) the Servicer will deposit (A) the aggregate Purchase Price with
respect to Receivables purchased by the Servicer pursuant to Section 4.07 and
(B) the Optional Purchase Price to be paid under Section 9.01 in connection with
the Optional Purchase and (iii) the Indenture Trustee shall deposit, from
amounts on deposit in the Reserve Account, pursuant to (A) Section 5.05(c)(i),
the Reserve Fund Draw Amount and (B) Section 5.05(c)(ii) the Reserve Account
Excess Amount. All such deposits shall be made no later than 11:00 a.m. (New
York City time) on the related Payment Date.

(b) On the Closing Date, the Depositor shall deposit an amount equal to the
Reserve Account Initial Deposit into the Reserve Account. On each Payment Date,
based on amounts set forth in the related Servicer’s Monthly Certificate, the
Indenture Trustee will deposit into the Reserve Account, pursuant to
Section 5.04(a)(viii), from Available Collections not otherwise used on such
Payment Date to pay the Required Amount, the amount, if any, by which the
Reserve Account Required Amount for that Payment Date exceeds the Reserve
Account Amount on that Payment Date, after giving effect to all required
withdrawals from the Reserve Account on that Payment Date.

(c) On each Payment Date, based on amounts set forth in the related Servicer’s
Monthly Certificate, the Indenture Trustee will withdraw from the Reserve
Account and deposit into the Collection Account, if (i) the Reserve Account Draw
Amount is greater than zero, an amount equal to the Reserve Account Draw Amount
and (ii) if the Reserve Account Amount on such Payment Date (after giving effect
to the withdrawal of any Reserve Account Draw Amount for such Payment Date and
the deposit thereof described in clause (i) above) exceeds the Reserve Account
Required Amount for such Payment Date, the amount of such Reserve Account Excess
Amount as Available Collections.

 

29



--------------------------------------------------------------------------------

(d) The Indenture Trustee shall receive written instructions from the Servicer
(which will be in the form of the Servicer’s Monthly Certificate) directing the
Indenture Trustee to make the foregoing deposits and payments.

Section 5.06. Statements to Noteholders and the Indenture Trustee.

(a) On or before each Determination Date, the Servicer shall deliver to the
Depositor, the Indenture Trustee and each Paying Agent, with a copy to each
Rating Agency, and the Indenture Trustee (upon receiving notice from the Issuer
that the statement has been posted on the Rule 17g-5 Website), shall make
available on its website described below a copy to the Issuer and to each
Noteholder as of the most recent Record Date, the Servicer’s Monthly Certificate
for the related Collection Period and Payment Date pursuant to Section 4.09.
Such Servicer’s Monthly Certificate shall contain the following information (to
the extent applicable):

(i) the aggregate amount being paid on such Payment Date in respect of interest
on and principal of each Class of Notes;

(ii) the Class A-1 Note Balance, the Class A-2 Note Balance, the Class A-3 Note
Balance, the Class A-4 Note Balance, the Class B Note Balance and the Class C
Note Balance, in each case after giving effect to payments on such Payment Date;

(iii)(A) the amount deposited in the Reserve Account in respect of such Payment
Date, if any, (B) the Reserve Account Draw Amount and the Reserve Account Excess
Amount, if any, to be withdrawn from the Reserve Account on such Payment Date,
(C) the Reserve Account Required Amount and the balance on deposit in the
Reserve Account, after giving effect to withdrawals therefrom and deposits
thereto in respect of such Payment Date and (D) the change in such balance from
the immediately preceding Payment Date;

(iv) the First Allocation of Principal, the Second Allocation of Principal, the
Third Allocation of Principal and the Regular Principal Distribution Amount;

(v) the Pool Balance as of the close of business on the last day of the
preceding Collection Period and the Note Factor for each Class of Notes, after
giving effect to all payments of principal on such Payment Date;

(vi) the amount of the Servicing Fee to be paid to the Servicer with respect to
the related Collection Period and the amount of any unpaid Servicing Fees;

(vii) the amount of the Backup Servicing Fee to be paid to any Backup Servicer
with respect to the related Collection Period and the amount of any unpaid
Backup Servicing Fees;

 

30



--------------------------------------------------------------------------------

(viii) the amount of the Class A-1 Noteholders’ Interest Carryover Shortfall,
the Class A-2 Noteholders’ Interest Carryover Shortfall, the Class A-3
Noteholders’ Interest Carryover Shortfall, the Class A-4 Noteholders’ Interest
Carryover Shortfall, the Class B Noteholders’ Interest Carryover Shortfall and
the Class C Noteholders’ Interest Carryover Shortfall, if any, on such Payment
Date and the change in such amounts from the preceding Payment Date;

(ix) the aggregate Purchase Price with respect to Purchased Receivables
(A) purchased by the Servicer and (B) repurchased by the Seller with respect to
such Collection Period;

(x) the amount of Available Collections for such Collection Period;

(xi) the number of, and aggregate amount of payments due on, the related
Receivables which are delinquent as of the end of such Collection Period;

(xii) the aggregate amount of proceeds received by the Servicer, net of
reimbursable out-of-pocket expenses, in respect of a Receivable which is a
Defaulted Receivable;

(xiii) the amount remaining of any overcollateralization;

(xiv) the number and aggregate Principal Balance of Receivables for which the
related Financed Vehicle has been repossessed; and

(xv) the aggregate amount distributed to Certificateholders.

Each amount set forth pursuant to clause (i) or (viii) above relating to the
Notes shall be expressed as a dollar amount per $1,000 of the Initial Note
Balance of the Notes (or Class thereof).

(b) The Indenture Trustee will make available via the Indenture Trustee’s
internet website all reports or notices required to be provided by the Indenture
Trustee under this Section and Section 7.07(b) of the Indenture. Any information
that is disseminated in accordance with the provisions of this Section shall not
be required to be disseminated in any other form or manner. The Indenture
Trustee will make no representations or warranties as to the accuracy or
completeness of such documents and will assume no responsibility therefor.

The Indenture Trustee’s internet website shall be initially located at
http://www.usbank.com/abs or at such other address as shall be specified by the
Indenture Trustee from time to time in writing to the Noteholders, the Servicer,
the Issuer or any Paying Agent. In connection with providing access to the
Indenture Trustee’s internet website, the Indenture Trustee may require
registration and the acceptance of a disclaimer. The Indenture Trustee shall not
be liable for the dissemination of information in accordance with this
Agreement.

The Indenture Trustee shall have no duty or obligation to verify or confirm the
accuracy of any of the information or numbers set forth in the Servicer’s
Monthly Certificate delivered by the Servicer to the Indenture Trustee, and the
Indenture Trustee shall be fully protected in relying upon such Servicer’s
Monthly Certificate and the information delivered pursuant to this Agreement.

 

31



--------------------------------------------------------------------------------

(c) Within the prescribed period of time for tax reporting purposes after the
end of each calendar year during the term of the Issuer, but not later than the
latest date permitted by Applicable Law, the Servicer shall cause each Trustee
to mail to each Person who at any time during such calendar year shall have been
a Securityholder, a statement, prepared by the Servicer, containing certain
information for such calendar year or, in the event such Person shall have been
a Securityholder during a portion of such calendar year, for the applicable
portion of such year, for the purposes of such Securityholder’s preparation of
federal income tax returns. In addition, the Servicer shall furnish to the
Trustees for distribution to each such Person at such time any other information
necessary under Applicable Law for the preparation of such tax returns.

Section 5.07. Advances by the Servicer.

(a) If, as of the end of any Collection Period, the payments received during
such Collection Period by or on behalf of an Obligor in respect of a Receivable
(other than a Purchased Receivable) shall be less than the related monthly
payment, whether as a result of any extension granted to the Obligor or
otherwise, then, at the option of the Servicer, an amount equal to the product
of the Principal Balance of such Receivable as of the first day of the related
Collection Period and one-twelfth of its APR minus the amount of interest
actually received on such Receivable during such Collection Period (each, an
“Advance”) may be deposited by the Servicer into the Collection Account on the
related Payment Date. If such a calculation in respect of a Receivable results
in a negative number, an amount equal to such negative amount shall be paid to
the Servicer in reimbursement of any outstanding Advances. In addition, in the
event that a Receivable becomes a Defaulted Receivable, the amount of accrued
and unpaid interest thereon (but not including interest for the current
Collection Period) shall, up to the amount of outstanding Advances, be withdrawn
from the Collection Account and paid to the Servicer in reimbursement of such
outstanding Advances. No Advances will be made with respect to the Principal
Balance of Receivables. The Servicer shall not be required to make an Advance to
the extent that the Servicer, in its sole discretion, shall determine that such
Advance is likely to become a Nonrecoverable Advance.

(b) Notwithstanding the provisions of Section 5.07(a), the Servicer shall be
entitled to reimbursement for an outstanding Advance made in respect of a
Receivable, without interest, from the following sources with respect to such
Receivable: (i) subsequent payments made by or on behalf of the related Obligor,
(ii) Liquidation Proceeds and Recoveries and (iii) the Purchase Price. If the
Servicer determines that it has made a Nonrecoverable Advance, the Servicer
shall reimburse itself, without interest, from unrelated amounts received by the
Servicer on or in respect of the Receivables (including Liquidation Proceeds and
all amounts received by the Servicer in connection with the repossession and
sale of a Financed Vehicle (whether or not the related Receivable has been
classified as a Defaulted Receivable)).

 

32



--------------------------------------------------------------------------------

ARTICLE SIX

THE DEPOSITOR

Section 6.01. Representations and Warranties of the Depositor. The Depositor
makes the following representations and warranties upon which the Issuer is
deemed to have relied in acquiring the Depositor Conveyed Assets. Such
representations are made as of the date of the execution and delivery of this
Agreement and as of the Closing Date, and shall survive the transfer of the
Depositor Conveyed Assets to the Issuer and the pledge thereof to the Indenture
Trustee in accordance with the terms of the Indenture.

(a) Organization and Good Standing. The Depositor is duly formed and validly
existing as a limited liability company in good standing under the laws of the
State of Delaware, with the power and authority under its amended and restated
limited liability company agreement and under the Delaware Limited Liability
Company Act to own its properties and to conduct its business as such properties
are currently owned and such business is presently conducted.

(b) Due Qualification. The Depositor is duly qualified to do business as a
foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions where the failure to do so
would adversely affect the Depositor’s ability to transfer the Depositor
Conveyed Assets being conveyed by it to the Issuer pursuant to this Agreement or
the validity or enforceability of the Receivables.

(c) Power and Authority. The Depositor has the power and authority under its
limited liability company agreement and under the Delaware Limited Liability
Company Act to execute and deliver this Agreement and the other Depositor Basic
Documents and to carry out their respective terms; the Depositor has full power
and authority to sell and assign the property to be sold and assigned to and
deposited with the Issuer, and the Depositor shall have duly authorized such
sale and assignment to the Issuer by all necessary limited liability company
action; and the execution, delivery and performance of this Agreement and the
other Depositor Basic Documents have been duly authorized by the Depositor by
all necessary limited liability company action.

(d) Binding Obligation. This Agreement effects a valid sale, transfer,
assignment and conveyance to the Issuer of the Receivables and the other
Collateral, enforceable against all creditors of and purchasers from the
Depositor. This Agreement and the other Depositor Basic Documents, when duly
executed and delivered by the other parties hereto and thereto, shall constitute
legal, valid and binding obligations of the Depositor, enforceable against the
Depositor in accordance with their respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
or similar laws now or hereafter in effect relating to or affecting creditors’
rights generally and relating to general principles of equity (whether applied
in a proceeding at law or in equity).

 

33



--------------------------------------------------------------------------------

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Depositor Basic Documents and the fulfillment of the
terms hereof and thereof shall not conflict with, result in any breach of any of
the terms or provisions of or constitute (with or without notice or lapse of
time or both) a default under, the amended and restated limited liability
company agreement of the Depositor or any indenture, agreement, mortgage, deed
of trust or other instrument or agreement to which the Depositor is a party or
by which it is bound; result in the creation or imposition of any Lien upon any
of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument or agreement other than this
Agreement and the other Depositor Basic Documents; or violate any law, order,
rule or regulation applicable to the Depositor of any Governmental Authority
having jurisdiction over the Depositor.

(f) No Proceedings. There are no proceedings or investigations pending or, to
the Depositor’s knowledge, threatened, against the Depositor before any
Governmental Authority having jurisdiction over the Depositor or its properties
(i) asserting the invalidity of this Agreement or any other Basic Document;
(ii) seeking to prevent the issuance of the Notes or the consummation of any of
the transactions contemplated by this Agreement or any other Basic Document;
(iii) that could adversely affect the performance by the Depositor of its
obligations under, or the validity or enforceability of, this Agreement or any
other Depositor Basic Document; or (iv) seeking to adversely affect the federal
income tax attributes of the Issuer or the Notes.

(g) No Consents. The Depositor is not required to obtain the consent of any
other party or any consent, license, approval, registration, authorization or
declaration of or with any Governmental Authority in connection with the
execution, delivery, performance, validity or enforceability of this Agreement
or any other Basic Document to which it is a party that has not already been
obtained.

Section 6.02. Entities’ Existence. During the term of this Agreement, the
Depositor will keep in full force and effect its existence, rights and
franchises as a limited liability company under the laws of the State of
Delaware and will obtain and preserve its qualification to do business in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement, the other Depositor Basic
Documents and each other instrument or agreement necessary or appropriate to the
proper administration of this Agreement and the transactions contemplated
hereby. In addition, all transactions and dealings between the Depositor and its
Affiliates will be conducted on an arm’s-length basis. The Depositor shall not
merge or consolidate with any other entity or otherwise amend its organizational
documents except in accordance with the provisions of its organizational
documents.

Section 6.03. Limitation on Liability of Depositor and Others. The Depositor and
any director, officer, employee or agent thereof may reasonably rely in good
faith on the advice of counsel on any document of any kind, prima facie properly
executed and submitted by any Person respecting any matters arising hereunder.
The Depositor shall not be under any obligation to appear in, prosecute or
defend any legal action that shall not be incidental to its obligations under
this Agreement and that in its opinion may involve it in any expense or
liability.

 

34



--------------------------------------------------------------------------------

Section 6.04. Depositor May Own Securities. The Depositor and any Affiliate
thereof may in its individual or any other capacity become the owner or pledgee
of Securities with the same rights as it would have if it were not the Depositor
or an Affiliate thereof, except as expressly provided herein or in any other
Basic Document. Except as otherwise expressly provided in the Basic Documents,
Securities so owned by or pledged to the Depositor or any such Affiliate shall
have an equal and proportionate benefit under the Basic Documents, without
preference, priority or distinction as among the Notes and the Certificates, as
the case may be.

 

35



--------------------------------------------------------------------------------

ARTICLE SEVEN

THE SERVICER AND BACKUP SERVICER

Section 7.01. Representations and Warranties of the Servicer. The Servicer makes
the following representations and warranties upon which the Issuer is deemed to
have relied in acquiring the Depositor Conveyed Assets. Such representations are
made as of the date of the execution and delivery of this Agreement and as of
the Closing Date, and shall survive the transfer of the Depositor Conveyed
Assets to the Issuer and the pledge thereof to the Indenture Trustee in
accordance with the terms of the Indenture.

(a) Organization and Good Standing. It is a California corporation authorized to
transact a banking business duly incorporated and validly existing under the
laws of California and continues to hold a valid certificate to do business as
such. It is duly authorized to own its properties and transact its business and
is in good standing in each jurisdiction in which the character of the business
transacted by it or any properties owned or leased by it requires such
authorization and in which the failure to be so authorized could reasonably be
expected to have a Material Adverse Effect. It has, and at all relevant times
had, the power, authority and legal right to acquire, own and service the
Receivables.

(b) Securitization Structure. It is the holder of 100% of the equity and voting
interest in the Depositor.

(c) Licenses and Approvals. It has obtained all necessary licenses and
approvals, in all jurisdictions where the failure to do so could reasonably be
expected to materially and adversely affect its ability to acquire, own and
service the Receivables.

(d) Power and Authority. It has the power and authority to execute and deliver
this Agreement and the other Servicer Basic Documents and to carry out their
respective terms; and the execution, delivery and performance of this Agreement
and the other Servicer Basic Documents have been duly authorized by it by all
necessary action.

(e) Binding Obligation. This Agreement and the other Servicer Basic Documents
constitute its legal, valid and binding obligations, enforceable against it in
accordance with their respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and to general
principles of equity, whether applied in a proceeding in equity or at law.

(f) No Violation. It is not in default under any indenture, mortgage, deed of
trust, loan agreement, guarantee, lease financing agreement, or similar
agreement or instrument to which it is a party except where such default could
not reasonably be expected to have a material adverse effect on the Noteholders.
The consummation of the transactions contemplated by this Agreement and the
other Servicer Basic Documents and the fulfillment of their respective terms
shall not conflict with, result in any breach of any of the terms and provisions
of, or constitute (with or without notice or lapse of time

 

36



--------------------------------------------------------------------------------

or both) a default under, its articles of incorporation or bylaws or any
indenture, agreement, mortgage, deed of trust or other instrument or agreement
to which it is a party or by which it is bound; or result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, agreement, mortgage, deed of trust or other instrument or
agreement, other than this Agreement and the other Basic Documents, or violate
any law, order, rule or regulation applicable to it of any Governmental
Authority having jurisdiction over it or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending, or to
its knowledge threatened, against it before any Governmental Authority having
jurisdiction over it or its properties: (i) asserting the invalidity of this
Agreement or any of the other Basic Documents; (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Basic Documents; (iii) that
could materially and adversely affect the performance by it of its obligations
under, or the validity or enforceability of, this Agreement or any of the other
Servicer Basic Documents; or (iv) seeking to adversely affect the federal income
tax or other federal, State or local tax attributes of the Notes.

(h) No Consents. The Servicer is not required to obtain the consent of any other
party or any consent, license, approval, registration, authorization or
declaration of or with any Governmental Authority in connection with the
execution, delivery, performance, validity or enforceability of this Agreement
or any other Basic Document to which it is a party that has not already been
obtained.

Section 7.02. Appointment and Representations and Warranties of Backup Servicer.
Within 60 days of the occurrence of a Backup Servicer Appointment Event, CRB
shall appoint an entity to be the Backup Servicer hereunder, which appointment
shall be subject to satisfaction of the Rating Agency Condition. Upon such
appointment, such Backup Servicer will become party to this Agreement by
executing a joinder hereto, and will assume the duties of, and otherwise act as,
the Backup Servicer in accordance with the terms hereof, such duties set forth
on Exhibit E. Effective as of the Backup Servicer Appointment Date, such Backup
Servicer further makes the following representations and warranties upon which
CRB is deemed to have relied in appointing the Backup Servicer:

(a) Organization and Good Standing. It is duly incorporated or organized, as the
case may be, and validly existing under the laws of the jurisdiction of its
incorporation or organization, as the case may be, and continues to hold a valid
certificate to do business as such. It is duly authorized to own its properties
and transact its business and is in good standing in each jurisdiction in which
the character of the business transacted by it or any properties owned or leased
by it requires such authorization and in which the failure to be so authorized
could reasonably be expected to have a Material Adverse Effect. It has at all
relevant times the power, authority and legal right to service the Receivables.

(b) Licenses and Approvals. It has obtained all necessary licenses and
approvals, in all jurisdictions where the failure to do so could reasonably be
expected to materially and adversely affect its ability to service the
Receivables.

 

37



--------------------------------------------------------------------------------

(c) Power and Authority. It has the power and authority to execute and deliver
this Agreement and to carry out its terms; and the execution, delivery and
performance of this Agreement has been duly authorized by it by all necessary
action.

(d) Binding Obligation. This Agreement constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
or other similar laws affecting the enforcement of creditors’ rights generally
and to general principles of equity, whether applied in a proceeding in equity
or at law.

(e) No Violation. It is not in default under any indenture, mortgage, deed of
trust, loan agreement, guarantee, lease financing agreement, or similar
agreement or instrument to which it is a party except where such default could
not reasonably be expected to have a material adverse effect on the Noteholders.
The consummation of the transactions contemplated by this Agreement and the
fulfillment of its terms shall not conflict with, result in any breach of any of
the terms and provisions of, or constitute (with or without notice or lapse of
time or both) a default under, its articles of incorporation or bylaws or any
indenture, agreement, mortgage, deed of trust or other instrument or agreement
to which it is a party or by which it is bound; or result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, agreement, mortgage, deed of trust or other instrument or
agreement (other than this Agreement, if applicable), or violate any law, order,
rule or regulation applicable to it of any Governmental Authority having
jurisdiction over it or any of its properties.

(f) Proceedings. There are no proceedings or investigations pending, or to its
knowledge threatened, against it before any Governmental Authority having
jurisdiction over it or its properties that could materially and adversely
affect the performance by it of its obligations under, or the validity or
enforceability of, this Agreement.

(g) No Consents. It is not required to obtain the consent of any other party or
any consent, license, approval, registration, authorization or declaration of or
with any Governmental Authority in connection with the execution, delivery,
performance, validity or enforceability of this Agreement that has not already
been obtained.

Section 7.03. Indemnities of Servicer.

(a) The Servicer shall be liable in accordance herewith only to the extent of
the obligations specifically undertaken by the Servicer. Such obligations shall
include the indemnification by the Servicer of the Issuer, the Trustees, any
Backup Servicer and their respective officers, directors, employees and agents
from and against:

(i) any and all losses, liabilities, claims, damages and expenses arising out of
or incurred in connection with the use, ownership or operation by the Servicer
or any Affiliate thereof of a Financed Vehicle;

 

38



--------------------------------------------------------------------------------

(ii) any taxes that may at any time be asserted against any of such parties with
respect to the transactions contemplated in this Agreement, including any sales,
gross receipts, tangible or intangible personal property, privilege or license
taxes (but not including (A) any federal, State or other income taxes, (B) any
general corporation or franchise taxes or (C) any taxes asserted with respect to
the transfer of the Collateral to the Issuer or the issuance and original sale
of the Securities), and any costs and expenses in defending against such taxes;
provided, that for the avoidance of doubt, the Servicer will not indemnify any
such Person for any losses, liabilities, claims, damages or expenses due to the
credit risk of any Obligor and for which reimbursement would constitute recourse
for uncollectible Receivables;

(iii) any loss, liability, claim, damage or expense (including reasonable legal
fees and expenses) directly or indirectly related to, arising out of or incurred
in connection with, in the case of (A) the Indenture Trustee, the performance of
its duties under the Indenture, (B) the Owner Trustee, the performance of its
duties herein and under the Trust Agreement, (C) either Trustee, the acceptance,
administration or performance by, or action or inaction of such Trustee of the
trusts and duties contained in the Basic Documents or (D) any Backup Servicer,
the performance of its duties under this Agreement; except in each case to the
extent that any such loss, liability, claim, damage or expense suffered (1) is
due to the willful misconduct, bad faith or negligence of the Person seeking to
be indemnified, (2) to the extent otherwise payable to (x) the Indenture
Trustee, arises from the Indenture Trustee’s breach of any of its
representations or warranties under the Indenture, (y) the Owner Trustee, arises
from the Owner Trustee’s breach of any of its representations or warranties set
forth under the Trust Agreement or (z) any Backup Servicer, arises from such
Backup Servicer’s breach of any of its representations or warranties set forth
under this Agreement or (3) shall arise out of or be incurred as a result of the
negligence or willful misconduct of such Backup Servicer in connection with its
performance of the duties of successor Servicer hereunder should the Indenture
Trustee assume such duties.

(iv) any loss, liability, claim, damage or expense (including any costs or
expenses incurred in connection with bringing suit against the Servicer) to the
extent that such loss, liability, claim, damage or expense arose out of, or was
imposed upon any such Person (A) through any breach of the Servicer’s
obligations under any Servicer Basic Document, (B) through the negligence,
willful misfeasance or bad faith of the Servicer (except errors in judgment) in
the performance of its duties under this Agreement, (C) by reason of breach of
the Servicer’s representations, warranties, obligations or duties under this
Agreement or (D) for any violation of law by the Servicer.

(b) Indemnification under this Section shall survive the resignation or removal
of the Servicer, either Trustee, any Backup Servicer or the termination of this
Agreement and shall include reasonable fees and expenses of counsel and
reasonable expenses of litigation. For purposes of this Section, in the event of
the termination of the rights and obligations of CRB (or any successor thereto
pursuant to Section 7.04) as Servicer pursuant to Section 8.01(a), or the
resignation by such Servicer pursuant to Section 7.07, such Servicer shall be
deemed to be the Servicer pending appointment of a successor Servicer (other
than the Backup Servicer, if any, or

 

39



--------------------------------------------------------------------------------

the Indenture Trustee) pursuant to Section 8.03, and in the case of any Backup
Servicer or the Indenture Trustee becoming successor Servicer, CRB shall
continue to be deemed the Servicer for purposes of the indemnities in this
Section. If the Servicer shall have made any indemnity payments pursuant to this
Section, and the Person to or on behalf of whom such payments are made
thereafter collects any of such amounts from others, such Person shall promptly
repay such amounts to the Servicer, without interest.

Section 7.04. Merger or Consolidation of, or Assumption of the Obligations of,
Servicer or Backup Servicer. Any Person (i) into which the Servicer or any
Backup Servicer may be merged or consolidated, (ii) resulting from any merger or
consolidation to which the Servicer or any Backup Servicer shall be a party,
(iii) that acquires by conveyance, transfer or lease substantially all of the
assets of the Servicer or any Backup Servicer or (iv) succeeding to the business
of the Servicer or any Backup Servicer, which Person shall execute an agreement
of assumption to perform every obligation of the Servicer or such Backup
Servicer, as applicable, under this Agreement and any other Basic Document to
which such entity is a party, shall be the successor to the Servicer or the
Backup Servicer, respectively, under this Agreement and any such other Basic
Document without the execution or filing of any paper or any further act on the
part of any of the parties to this Agreement. The Servicer or such Backup
Servicer, as applicable, shall provide notice of any merger, consolidation or
succession pursuant to this Section to the Trustees and each Rating Agency.
Notwithstanding the foregoing, the Servicer shall not merge or consolidate with
any other Person where it shall not be the survivor thereof or permit any other
Person to become a successor to its automobile finance or leasing business
unless (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Section 7.01 shall have been
breached (for purposes hereof, such representations and warranties shall speak
as of the date of the consummation of such transaction) and no event that, after
notice or lapse of time or both, would become a Servicer Termination Event shall
have occurred, (ii) the Servicer shall have delivered to the Trustees an
Officer’s Certificate and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section and that all conditions precedent provided for in this Agreement
relating to such transaction have been complied with, (iii) the Servicer shall
have delivered to the Trustees an Opinion of Counsel to the effect that either
(a) all financing statements and continuation statements and amendments thereto
have been executed and filed that are necessary to preserve and protect the
interest of the Issuer and the Indenture Trustee, respectively, in the assets of
the Issuer and reciting the details of such filings or (b) no such action shall
be necessary to preserve and protect such interest, (iv) such other Person is an
Eligible Servicer and (v) such other Person shall have validly assumed the
obligations of the Servicer under the Servicer Basic Documents; provided,
however, that if such other Person is Mechanics Bank, items (ii) and (iii) may
be satisfied by the delivery of an Officer’s Certificate of the Servicer to the
Trustees to the effect that such requirements have been met.

Section 7.05. Limitation on Liability of Servicer, Backup Servicer and Others.

(a) Neither the Servicer nor any of its directors, officers, employees or agents
shall be under any liability to the Issuer, the Depositor, either Trustee or any
Securityholders for any action taken or for refraining from the taking of any
action pursuant to this Agreement, or for errors in judgment; provided, however,
that this provision shall not protect the Servicer or any

 

40



--------------------------------------------------------------------------------

such Person against any liability by reason of willful misfeasance, bad faith or
negligence in the performance of its duties nor otherwise alter the
indemnification obligations under Section 7.03. The Servicer, any Backup
Servicer and any of their respective directors, officers, employees or agents
may conclusively rely in good faith on the written advice of counsel or any
document of any kind prima facie properly executed and submitted by any Person
respecting any matters arising under this Agreement.

(b) Should the Indenture Trustee at any time agree to become successor Servicer
hereunder, the parties expressly acknowledge and consent to the Indenture
Trustee’s simultaneously acting in the capacity of successor Servicer and
Indenture Trustee. The Indenture Trustee may, in such capacities, discharge its
separate functions fully, without hindrance or regard to conflict of interest
principles, duty of loyalty principles or other breach of fiduciary duties to
the extent that any such conflict or breach arises from the performance by the
Indenture Trustee of express duties set forth in this Agreement in any of such
capacities.

(c) The Backup Servicer undertakes to perform only such duties and obligations
as are specifically set forth in this Agreement, it being expressly understood
by all parties hereto that there are no implied duties or obligations of Backup
Servicer hereunder. Without limiting the generality of the foregoing, the Backup
Servicer, except as expressly set forth herein, shall have no obligation to
supervise, verify, monitor or administer the performance of the Servicer. The
Backup Servicer may act through its agents, nominees, attorneys and custodians
in performing any of its duties and obligations under this Agreement but any
such appointment shall not release the Backup Servicer from its obligations and
responsibilities hereunder.

Notwithstanding anything contained herein to the contrary, in no event shall the
Backup Servicer be liable for any consequential, incidental or special damages,
including damages for loss of currency, funds, data, profits or goodwill. The
Backup Servicer’s maximum liability for any breach of this Agreement by it in
its capacity as Backup Servicer shall not exceed the fees actually paid to
Backup Servicer hereunder for the services as Backup Servicer for the 12-month
period immediately preceding such breach; provided, however, that the
limitations set forth in this Section shall not apply to or in any way limit the
Backup Servicer’s liability arising from its willful misconduct or gross
negligence. It is expressly agreed and acknowledged that the Backup Servicer is
not guaranteeing or insuring the performance of or assuming any liability for
the obligations of the other parties hereto or any of the Receivables.

Section 7.06. Appointment of Subservicer.

(a) Subject to Section 7.06(b), the Servicer may at any time, upon notice to the
Indenture Trustees and each Rating Agency, reasonably appoint a subservicer in
good faith to perform all or any portion of its obligations as Servicer
hereunder.

(b) The appointment of a subservicer pursuant to Section 7.06(a) is subject to
the condition that the Servicer remains obligated and liable to the Owner
Trustee, the Indenture Trustee and the Noteholders for the servicing and
administering of the Receivables in accordance with the provisions hereof
without diminution of such obligation and liability by virtue of the appointment
of such subservicer and to the same extent and under the same terms and
conditions as if the Servicer alone were servicing and administering the Trust
Estate.

 

41



--------------------------------------------------------------------------------

(c) The fees and expenses of any subservicer shall be as agreed between the
Servicer and such subservicer from time to time, and none of the Issuer, the
Trustees, any Backup Servicer or any Securityholders shall have any
responsibility therefor.

(d) Any such subservicing agreement shall provide that a successor to the
Servicer may at its discretion, upon becoming successor Servicer, either
continue or terminate such fee arrangement.

Section 7.07. Servicer and Backup Servicer Not to Resign.

(a) Subject to the provisions of Section 7.04, neither the Servicer nor any
Backup Servicer shall resign from the obligations and duties imposed on it by
this Agreement, except upon a determination that the performance of its duties
under this Agreement shall no longer be permissible under Applicable Law.

(b) Notice of any determination that the performance by the Servicer or any
Backup Servicer of its duties contemplated hereunder is no longer permitted
under Applicable Law shall be communicated to the Trustees at the earliest
practicable time (and, if such communication is not in writing, shall be
confirmed in writing at the earliest practicable time) and any such
determination shall be evidenced by an Opinion of Counsel to such effect
delivered by the Servicer or any Backup Servicer to the Trustees concurrently
with or promptly after such notice. Except as may otherwise be required by
Applicable Law, no resignation of the Servicer or any Backup Servicer shall
become effective until a successor acceptable to the Noteholders representing
not less than 51% of the Note Balance of the Controlling Class shall have
assumed the responsibilities and obligations of such Person in accordance with
Section 8.03. If no successor has been appointed within 30 days of resignation
or removal, the Noteholders representing not less than 51% of the Note Balance
of the Controlling Class may petition any court of competent jurisdiction for
such appointment.

Section 7.08. CRB May Own Securities. CRB and any Affiliate thereof may in its
individual or any other capacity become the owner or pledgee of Securities with
the same rights as it would have if it were not the Servicer or an Affiliate
thereof, except as expressly provided herein or in any Basic Document. Except as
otherwise expressly provided in the Basic Documents, Securities so owned by or
pledged to the Servicer or any such Affiliate shall have an equal and
proportionate benefit under the Basic Documents, without preference, priority or
distinction as among the Notes and the Certificates, as the case may be.

 

42



--------------------------------------------------------------------------------

ARTICLE EIGHT

DEFAULT

Section 8.01. Servicer Termination Events.

(a) For purposes of this Agreement, the occurrence and continuance of any of the
following shall constitute a “Servicer Termination Event”:

(i) failure by the Servicer to deposit into the Collection Account any proceeds
or any payment required to be so delivered under the terms of this Agreement
that continues unremedied for a period of two Business Days;

(ii) any representation or warranty of the Servicer made in this Agreement, any
other Servicer Basic Documents or in any report, certificate, financial
statement or other document furnished pursuant to or in connection herewith or
therewith, other than any representation or warranty relating to a Receivable
that has been purchased by the Servicer in accordance with the terms hereof,
shall prove to have been incorrect in any material respect as of the time when
the same shall have been made, and the circumstance or condition in respect of
which such representation or warranty was incorrect shall not have been
eliminated or otherwise cured for a period of 30 days after (A) the date of
discovery of such failure by a Responsible Officer of the Servicer or
(B) written notice of such circumstance or condition, requiring the same to be
eliminated or cured, shall have been received by the Servicer from the
Depositor, either Trustee or the Noteholders holding at least 25% of the Note
Balance of the Controlling Class;

(iii) failure by the Servicer to deliver to the Owner Trustee, the Indenture
Trustee, and the Seller the Servicer’s Monthly Certificate by the applicable
Determination Date, which failure continues unremedied for a period of
five Business Days;

(iv) failure on the part of the Servicer duly to observe or perform any other
covenants or agreement of the Servicer set forth in this Agreement, which
failure materially and adversely affects the rights of the Depositor or
Noteholders and continues unremedied for a period of 30 days after (A) the date
of discovery of such failure by a Responsible Officer of the Servicer or
(B) written notice of such circumstance or condition, requiring the same to be
eliminated or cured, shall have been received by the Servicer from the
Depositor, either Trustee or the Noteholders holding at least 25% of the Note
Balance of the Controlling Class; or

(v) an Insolvency Event shall occur with respect to the Servicer.

Section 8.02. Consequences of a Servicer Termination Event.

(a) Following a Servicer Termination Event, the Indenture Trustee may, or, at
the written direction of Noteholders holding not less than 51% of the Note
Balance of the Controlling Class shall, terminate all of the rights and
obligations of the Servicer under this

 

43



--------------------------------------------------------------------------------

Agreement by notice in writing to the Servicer, each Rating Agency, the
Noteholders and the Asset Representations Reviewer. On or after the receipt by
the Servicer of such written notice, all authority, power, obligations and
responsibilities of the Servicer under this Agreement automatically shall pass
to, be vested in and become obligations and responsibilities of, either the
Backup Servicer (if one has been appointed and becomes the successor Servicer
pursuant to Section 8.03) or the successor Servicer appointed pursuant to
Section 8.03; provided, however, that such successor Servicer shall have no
liability with respect to any obligation that was required to be performed by
the terminated Servicer prior to the date that such successor Servicer becomes
the Servicer or any claim of a third party based on any alleged action or
inaction of the terminated Servicer. As soon as practicable after the
declaration of a Servicer Termination Event, the Indenture Trustee shall notify
the Backup Servicer, if any, thereof and in any event shall notify the Backup
Servicer, if any, of any notice by the Indenture Trustee to, or direction to the
Indenture Trustee from, Noteholders regarding a Servicer Termination Event.

(b) The successor Servicer is authorized and empowered by this Agreement to
execute and deliver, on behalf of the terminated Servicer, as attorney-in-fact
or otherwise, any and all documents and other instruments and to do or
accomplish all other acts or things necessary or appropriate to effect the
purposes of such notice of termination, whether to complete the transfer and
endorsement of the Receivables, and related documents to show the Indenture
Trustee (or the Issuer if the aggregate Note Balance has been reduced to zero)
as lienholder or secured party on the related certificates of title of the
Financed Vehicles or otherwise. The terminated Servicer agrees to cooperate with
the successor Servicer and with the Indenture Trustee in effecting the
termination of the responsibilities and rights of the terminated Servicer under
this Agreement, including (i) the transfer to the successor Servicer for
administration by it of all money and property held by the terminated Servicer
with respect to the Receivables and other records relating to the Receivables,
including the Receivable Files, held by the terminated Servicer and a reasonably
current computer tape or other electronic storage device containing in readable
form all information necessary to enable the successor Servicer to service the
Receivables, (ii) the prompt transfer of any remaining amounts relating to
Receivables in the possession of the Servicer to the Indenture Trustee,
(iii) the notification of existing Obligors of the new address for payment and
(iv) the prompt remittance of any future amounts received by the Servicer with
respect to Receivables to the successor. The terminated Servicer shall also
provide the successor Servicer access to personnel and computer records of such
terminated Person in order to facilitate the orderly and efficient transfer of
servicing duties.

(c) If the Servicer is replaced, the outgoing Servicer shall be entitled to
receive reimbursement for outstanding and unreimbursed Advances made pursuant to
Section 5.07 by the outgoing Servicer.

Section 8.03. Appointment of Successor Servicer.

(a) On and after the time the Servicer receives a notice of termination pursuant
to Section 8.02 or upon the resignation of the Servicer pursuant to
Section 7.07, the Backup Servicer, if any (or under the circumstances provided
in Section 8.03(b), a successor Servicer other than such Backup Servicer, upon
acceptance of appointment as Servicer in case of such a successor Servicer other
than any Backup Servicer), such Backup Servicer or other successor Servicer, as
the case may be, shall be the successor in all respects to the Servicer in its
capacity

 

44



--------------------------------------------------------------------------------

as Servicer under this Agreement and shall be subject to all the rights,
responsibilities, restrictions, duties, liabilities and termination provisions
relating to the Servicer except as otherwise stated herein. If such a successor
is acting as Servicer, it shall be subject to termination under Section 8.01(a)
upon the occurrence of any Servicer Termination Event after its appointment as
successor Servicer. The Backup Servicer or such other entity that becomes
successor Servicer shall take such action, consistent with this Agreement, as
shall be necessary to effect any such succession, including providing such
information in writing as reasonably requested by the Depositor to allow the
Depositor to comply with its Exchange Act reporting obligations with respect to
such succession.

(b) Upon the Servicer’s receipt of a notice of termination pursuant to
Section 8.02 or upon the resignation of the Servicer pursuant to Section 7.07,
to the extent no Backup Servicer is then appointed, CRB shall appoint an
Eligible Servicer to be the successor to the Servicer, which appointment will
become effective upon the satisfaction of the Rating Agency Condition. If
(i) the Holders of not less than 51% of the Note Balance of the Controlling
Class do not desire that the Backup Servicer, if any, or the appointed successor
Servicer act as Servicer or (ii) the Backup Servicer, if any, or the appointed
successor Servicer is legally unable to act, or, in the case of a successor
other than any Backup Servicer, shall choose not to act as Servicer, Noteholders
holding not less than 51% of the Note Balance of the Controlling Class may
exercise at any time the right to direct the appointment of any Eligible
Servicer as the successor to the Servicer and shall have no liability to either
Trustee, the Servicer, the Depositor, any Noteholders or any other Person if it
does so. Notwithstanding the foregoing, if the Holders of not less than 51% of
the Note Balance of the Controlling Class do not act, the Servicer, either
Trustee or Noteholders evidencing at least 25% of the Note Balance of the
Outstanding Notes may petition a court of competent jurisdiction to appoint any
Eligible Servicer as the successor to the Servicer. Pending appointment pursuant
to this Section, the outgoing Servicer shall continue to act as Servicer until a
successor has been appointed and accepted such appointment. The Indenture
Trustee shall withdraw from the Collection Account and remit to the successor
Servicer or such other party entitled thereto all reasonably incurred Transition
Costs.

(c) Upon appointment, the successor Servicer shall be the successor in all
respects to its predecessor and shall be subject to all the responsibilities,
duties and liabilities arising thereafter relating thereto placed on its
predecessor, and shall be entitled to the Servicing Fee as and to the extent
provided for in this Agreement and all the rights granted to the predecessor in
such capacity by the terms and provisions of this Agreement and the other
Servicer Basic Documents.

Section 8.04. Notification to Noteholders. Upon any termination of, or
appointment of a successor to, the Servicer pursuant to this Article, the
Indenture Trustee shall give prompt written notice thereof to the Noteholders,
each Rating Agency and the Asset Representations Reviewer.

Section 8.05. Waiver of Past Servicer Termination Events. The Noteholders
holding not less than 51% of the Note Balance of the Controlling Class may, on
behalf of all Noteholders, waive in writing any Servicer Termination Event and
its consequences, except an event resulting from the failure to make any
required deposits to or payments from the Trust Accounts in accordance with this
Agreement. Upon any such waiver of a Servicer Termination Event, such event
shall cease to exist, and shall be deemed to have been remedied for every
purpose of this Agreement. No such waiver shall extend to any subsequent or
other event or impair any right consequent thereto.

 

45



--------------------------------------------------------------------------------

ARTICLE NINE

TERMINATION

Section 9.01. Optional Purchase of All Receivables.

(a) If, as of the last day of any Collection Period, the Pool Balance shall be
less than or equal to 10% of the Cutoff Date Pool Balance, the Servicer shall
have the option to purchase on the following Payment Date the Trust Estate,
other than the Reserve Account. To exercise such option, the Servicer shall
notify the Depositor, the Trustees and the Rating Agencies, not fewer than ten
nor more than 30 days prior to the Payment Date on which such repurchase is to
be effected and shall deposit into the Collection Account on the Business Day
prior to the related Payment Date an amount equal to the aggregate Purchase
Price for the Receivables (including Receivables that became Defaulted
Receivables during the related Collection Period) (the “Optional Purchase
Price”). Notwithstanding the foregoing, the Servicer shall not be permitted to
exercise such option on any Payment Date unless the amount to be deposited in
the Collection Account (together with amounts on deposit in the Reserve Fund and
the Collection Account) pursuant to this Section is at least equal to the sum of
(i) the Note Balance as of such Payment Date, (ii) accrued but unpaid interest
on each Class of Notes at the related Interest Rate, (iii) all amounts due to
the Servicer in respect of its servicing compensation, any unreimbursed Advances
and Nonrecoverable Advances and all accrued but unpaid amounts owing to the
Trustees, any Backup Servicer and the Administrator.

The aggregate amount so deposited in respect of such Payment Date, plus, to the
extent necessary, all other Available Funds, shall be used to make payments in
full to the Noteholders in the manner set forth in Section 5.04. If the Servicer
exercises the Optional Purchase, the Notes shall be redeemed in whole but not in
part on the related Payment Date for the Redemption Price. The obligations of
the Servicer under this Agreement, except pursuant to Article Seven, shall
terminate upon the purchase of the Receivables by the Servicer under this
Section.

The Servicer agrees to give the Indenture Trustee notice, at least 30 days prior
to the Payment Date on which such purchase is to be effected, that the Servicer
reasonably believes that the Pool Balance will be less than or equal to 10% of
the Cutoff Date Pool Balance as of the last day of the current Collection Period
and that the Servicer expects (but is not obligated) to provide the notice
required in the first paragraph of this Section and thereafter to purchase the
Trust Estate (other than the Reserve Account) as provided in the first paragraph
of this Section.

(b) Following the satisfaction and discharge of the Indenture following the
reduction of the aggregate Note Balance to zero, the Owner Trustee will succeed
to the rights of the Indenture Trustee pursuant to this Agreement.
Notwithstanding the satisfaction and discharge of the Indenture and the
reduction of the aggregate Note Balance to zero, the Servicer shall continue to
perform its obligations under this Agreement until the earlier of (i) exercise
by the Servicer of its Optional Purchase right under Section 9.01(a) or
(ii) repayment in full or liquidation of the last of the Receivables.

 

46



--------------------------------------------------------------------------------

Section 9.02 Termination. Notwithstanding anything in this Agreement to the
contrary, this Agreement shall terminate upon the earliest to occur of (i) the
maturity or liquidation of the latest maturing Receivable and the disposition of
any amounts received thereon in accordance with Section 5.04, (ii) the payment
to the Holders of the Securities of all amounts required to be paid to them
under the Basic Documents and (iii) the exercise by the Servicer of its rights
under Section 9.01(a), the deposit into the Collection Account by the Servicer
of the amount required to be deposited therein in accordance with
Section 9.01(a) and the application of such amounts in accordance with
Section 5.04.

 

47



--------------------------------------------------------------------------------

ARTICLE TEN

MISCELLANEOUS

Section 10.01. Amendment.

(a) This Agreement may be amended from time to time by the parties hereto
without the consent of the Noteholders to cure any ambiguity, to correct or
supplement any provision hereof that may be defective or inconsistent with any
other provision of this Agreement, to add or supplement any credit enhancement
arrangement or to add any covenants, restrictions or obligations of the parties
to this Agreement; provided, however, that no such amendment may materially
adversely affect the interests of any Noteholder. An amendment to this Agreement
shall be deemed not to materially adversely affect the interests of any
Noteholder if (i) the Person requesting such amendment obtains and delivers to
the Trustees an Opinion of Counsel or an Officer’s Certificate of the Issuer to
that effect or (ii) the Rating Agency Condition has been satisfied with respect
to such action.

(b) This Agreement may also be amended from time to time by the parties hereto
with the consent of Noteholders holding not less than 51% of the Note Balance of
the Controlling Class for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement or of
modifying in any manner the rights of the Noteholders; provided, however, that
no such amendment, without the consent of 100% of the Holders of the Notes, may
(i) increase or reduce in any manner the amount of, or accelerate or delay the
timing of, or change the allocation of priority of, collections of payments on
or in respect of the Receivables or distributions that are required to be made
for the benefit of the Noteholders or change any Interest Rate or the Reserve
Account Required Amount or (ii) reduce the percentage of the Note Balance of the
Controlling Class, the consent of the Noteholders of which is required for any
amendment to this Agreement

(c) Notwithstanding the provisions of Sections 10.01(a) and (b), no such
amendment may significantly change the permitted activities or powers of the
Issuer even if such amendment would not have an adverse effect on the interests
of Noteholders, without the consent of Noteholders holding not less than 51% of
the Note Balance of the Controlling Class.

(d) Prior to the execution of any amendment pursuant to this Section, the
Trustees shall be entitled to receive and rely upon an Opinion of Counsel
stating that the execution of such amendment is authorized or permitted by this
Agreement and that all conditions precedent thereto have been satisfied. The
Trustees may, but shall not be obligated to, enter into any such amendment that
affects such Trustee’s rights, duties or immunities under this Agreement or
otherwise.

(e) Prior to the execution of any amendment to this Agreement, the Depositor
shall provide each Rating Agency with written notice of the substance of such
amendment. Promptly after the execution of any amendment or consent, the
Administrator shall furnish written notification of the substance of such
amendment or consent to each Noteholder, the Indenture Trustee and each Rating
Agency.

 

48



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing provisions of this Section, in the event the
parties desire to further clarify or amend any provision of Sections 4.17 or
4.18, or subject to Section 4.17(c), the information contained in Schedule B,
this Agreement shall be amended to reflect the new agreement among the parties
covering matters in Sections 4.17 or 4.18 or Schedule B; provided, however, that
(i) such amendment will not require any Opinion of Counsel or satisfaction of
the Rating Agency Condition, (ii) the Servicer shall deliver an Officer’s
Certificate to the Indenture Trustee that such amendment is in accordance with
the terms of this Agreement and (iii) the Servicer shall have given written
notice to the Rating Agencies not fewer than ten days prior to the effectiveness
of any such amendment.

Section 10.02. Protection of Title to Issuer.

(a) CRB, as initial Servicer, shall execute and file such financing statements
and cause to be executed and filed such continuation statements, or take such
other actions all in such a manner and in such places as may be required by
Applicable Law or as shall be necessary to fully preserve, maintain and protect
the interest of the Issuer and the Indenture Trustee in the Trust Estate. The
Issuer hereby authorizes the filing of financing statements describing as the
collateral covered thereby “all assets of the debtor, including all personal
property of the debtor” or words to that effect, and any limitations on such
collateral description, notwithstanding that such collateral description may be
broader in scope than the Conveyed Assets described in this Agreement. All
financing statements filed or to be filed against in connection with this
Agreement describing the Trust Estate shall contain a statement to the following
effect: “A purchase of, or grant of a security interest in, any of the
collateral covered by this financing statement will violate the rights of the
secured party.” The Servicer shall deliver or cause to be delivered to the Owner
Trustee and the Indenture Trustee file-stamped copies of, or filing receipts
for, any document filed as provided above as soon as available following such
filing.

(b) Neither the Depositor, the Seller nor the Servicer shall change its name,
identity or limited liability company or corporate structure, as applicable, in
any manner that would, could or might make any financing statement or
continuation statement filed in accordance with paragraph (a) above seriously
misleading under Section 9-506 or 9-507 of the UCC, unless it shall have given
the Owner Trustee and the Indenture Trustee at least 45 days’ prior written
notice thereof and shall have promptly filed appropriate amendments to all
previously filed financing statements or continuation statements or such new
financing statements as may be necessary to continue the perfection of the
interest of the Issuer and the Indenture Trustee for the benefit of the
Noteholders in the Trust Estate.

(c) Each of the Depositor, the Issuer and CRB shall give the Trustees at least
30 Business Days’ prior written notice of any change in its name, identity,
organizational structure or jurisdiction of organization or any relocation of
its principal place of business or chief executive office if, as a result of
such change or relocation, the applicable provisions of the UCC would require
the filing of any amendment to any previously filed financing statement or
continuation statement or of any new financing statement, and shall promptly
file any such amendment or new financing statement. The Servicer shall at all
times maintain each office from which it shall service Receivables, and its
principal executive office, within the United States (other than the State of
Louisiana).

 

49



--------------------------------------------------------------------------------

(d) The Servicer shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit (i) the reader thereof to know at
any time the status of each Receivable, including payments and recoveries made
and payments owing (and the nature of each) and (ii) reconciliation between
payments or recoveries on or with respect to each Receivable and the amounts
from time to time deposited in the Collection Account in respect of each such
Receivable.

(e) Each of the Servicer and the Depositor shall maintain its computer systems
so that, from and after the time of sale of the Receivables under this
Agreement, its master computer records (including any backup archives) that
refer to a Receivable to indicate clearly and unambiguously the interest of the
Issuer and the Indenture Trustee in such Receivable and that such Receivable is
owned by the Issuer and has been pledged to the Indenture Trustee pursuant to
the Indenture. Indication of the interest of the Issuer and the Indenture
Trustee in a Receivable shall be deleted from or modified on the computer
systems of the Depositor and the Servicer when, and only when, the Receivable
shall have been paid in full, repurchased by the Seller or purchased by the
Servicer, as the case may be.

(f) If at any time the Depositor or CRB shall propose to sell, grant a security
interest in or otherwise transfer any interest in any motor vehicle retail
installment sale contract or installment loan to any prospective purchaser,
lender or other transferee, it shall provide such prospective purchaser, lender
or other transferee computer tapes, records or printouts (including any restored
from backup archives) that, if they shall refer in any manner whatsoever to any
Receivable, indicate clearly and unambiguously that such Receivable has been
sold and is owned by the Issuer and has been pledged to the Indenture Trustee
(unless such Receivable has been paid in full, repurchased by the Seller or
purchased by the Servicer.

(g) The Servicer shall permit the Trustees and their respective agents at any
time during normal business hours, upon reasonably prior notice, to inspect,
audit and make copies of and abstracts from the Servicer’s records regarding any
Receivable.

(h) Upon request, the Servicer shall furnish to the Owner Trustee or the
Indenture Trustee, within five Business Days, a list of all Receivables (by
Contract number and name of Obligor) then held as part of the Issuer, together
with a reconciliation of such list to the Schedule of Receivables furnished
prior to such request indicating removal of Conveyed Assets from the Trust.

Section 10.03. Notices. All demands, notices, communications and instructions
upon or to the Depositor, the Servicer, the Issuer, the Owner Trustee, the
Indenture Trustee or any Rating Agency under this Agreement shall be in writing,
personally delivered, faxed and followed by first class mail, or mailed by
certified mail, return receipt requested, and shall be deemed to have been duly
given upon receipt:

 

50



--------------------------------------------------------------------------------

  (a) in the case of the Depositor, to:

California Republic Funding, LLC

18400 Von Karman, Suite 1100

Irvine, California 92612

Attention: General Counsel

Facsimile No. (949) 270-9799

with a copy to

California Republic Bank

18400 Von Karman, Suite 1100

Irvine, California 92612

Attention: General Counsel

Facsimile No. (949) 270-9799

 

  (b) in the case of the Servicer, the Administrator and Custodian, to:

California Republic Bank

18400 Von Karman, Suite 1100

Irvine, California 92612

Attention: General Counsel

Facsimile No. (614) 480-5404;

 

  (c) in the case of Indenture Trustee, to:

U.S. Bank National Association

190 South LaSalle Street

7th Floor Mail Code MK-IL-SL7R

Chicago, Illinois 60603

Attention: Structured Finance – California Republic Auto Receivables Trust
2016-2

 

  (d) in the case of the Issuer or the Owner Trustee, to:

Wilmington Trust

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890

Attention: Corporate Trust Administration

Facsimile No. (302) 651-8882;

 

  (e) in the case of any Backup Servicer, to the address identified in the
related joinder hereto executed by such Backup Servicer;

 

  (f) in the case of the Asset Representations Reviewer, to:

Center Street Finance

200 North Mesquite Street Suite 202

Arlington, Texas 76011

Attention: Chris Hawke

Facsimile No. (214) 853-5870;

 

51



--------------------------------------------------------------------------------

  (g) in the case of DBRS, to:

DBRS, Inc.

140 Broadway

New York, New York 10005

Facsimile No. (212) 806-3201

abs_surveillance@dbrs.com; and

 

  (h) in the case of Standard & Poor’s, to:

Standard & Poor’s Ratings Services

55 Water Street

New York, New York 10041

Attention: Asset Backed Surveillance Department

or, as to each of the foregoing, at such other address as shall be designated by
written notice to the other parties.

Section 10.04. Assignment by the Depositor or the Servicer.

(a) Notwithstanding anything to the contrary contained herein, except as
provided in Sections 7.04, 8.02 and 10.04(b), this Agreement may not be assigned
by the Depositor or the Servicer without the prior written consent of the
Trustees and Holders of Notes evidencing at least 66 2/3% of the Note Balance of
the Controlling Class.

(b) The Depositor hereby acknowledges and consents to the Grant of a security
interest by the Issuer to the Indenture Trustee pursuant to the Indenture for
the benefit of the Noteholders of all right, title and interest of the Issuer
in, to and under the Trust Estate and the assignment of any or all of the
Issuer’s rights and obligations hereunder to the Indenture Trustee.

Section 10.05. Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Seller, the Servicer, the Depositor, the
Issuer, the Trustees and the Noteholders and their successor and permitted
assigns, and nothing in this Agreement, whether express or implied, shall be
construed to give to any other Person any legal or equitable right, remedy or
claim in the Collateral or under or in respect of this Agreement or any
covenants, conditions or provisions contained herein.

Section 10.06. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

52



--------------------------------------------------------------------------------

Section 10.07. Counterparts. This Agreement may be executed by the parties
hereto in any number of counterparts, each of which shall be an original, but
all of which shall together constitute but one and the same instrument.

Section 10.08. Table of Contents and Headings. The Table of Contents and the
various headings in this Agreement are included for convenience only and shall
not affect the meaning or interpretation of any provision of this Agreement.

Section 10.09. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.

Section 10.10. Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action relating to this
Agreement or any documents executed and delivered in connection herewith, or for
recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York located
in the Borough of Manhattan, the courts of the United States of America for the
Southern District of New York and appellate courts from any thereof;

(b) consents that any such action may be brought in such courts and waives any
objection that it may now or hereafter have to the venue of such action in any
such court or that such action was brought in an inconvenient court and agrees
not to plead or claim the same; and

(c) waives, to the fullest extent permitted by Applicable Law, any and all right
to trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

Section 10.11. No Partnership or Joint Venture. Nothing herein contained shall
constitute a partnership between or joint venture by the parties hereto or
constitute either party the agent of the other. No party shall hold itself out
contrary to the terms of this Section nor become liable by any representation,
act or omission of the other contrary to the provisions hereof. This Agreement
is not for the benefit of any third party and shall not be deemed to give any
right or remedy to any such party whether referred to herein or not.

Section 10.12. Confidential Information. The Issuer agrees that it will neither
use nor disclose to any Person names and addresses of the Obligors or any other
personally identifiable information of an Obligor, except in connection with the
enforcement of the Issuer’s rights hereunder, under the Receivables, under the
Receivables Purchase Agreement, or any other Basic Document, or as required by
any of the foregoing or by Applicable Law.

 

53



--------------------------------------------------------------------------------

Section 10.13. Nonpetition Covenant. Each of the parties hereto covenants that
it will not at any time institute against, or join any Person in instituting
against, the Issuer or the Depositor any bankruptcy, reorganization,
arrangement, insolvency or liquidation Proceedings or other Proceedings under
any Insolvency Law in connection with any obligations relating to the Basic
Documents, and agrees that it will not cooperate with or encourage others to
file a bankruptcy petition against the Issuer or the Depositor.

Section 10.14. Limitation of Liability of Trustees.

(a) Notwithstanding anything contained herein to the contrary, this Agreement
has been countersigned by Wilmington Trust not in its individual capacity but
solely in its capacity as Owner Trustee of the Issuer, and in no event shall
Wilmington Trust in its individual capacity or, except as expressly provided in
the Trust Agreement, as Owner Trustee of the Issuer, have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer hereunder or in any of the certificates, notices or agreements delivered
pursuant hereto, as to all of which recourse shall be had solely to the assets
of the Issuer in accordance with the priorities set forth herein. For all
purposes of this Agreement, in the performance of its duties or obligations
hereunder or in the performance of any duties or obligations of the Issuer
hereunder, the Owner Trustee shall be subject to, and entitled to the benefits
of, the terms and provisions of Articles Six, Seven and Eight of the Trust
Agreement.

(b) Notwithstanding anything contained herein to the contrary, this Agreement
has been accepted by U.S. Bank, not in its individual capacity but solely as
Indenture Trustee, and in no event shall U.S. Bank have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer hereunder or in any of the certificates, notices or agreements delivered
pursuant hereto, as to all of which recourse shall be had solely to the assets
of the Issuer in accordance with the priorities set forth herein.

(c) The parties hereto acknowledge that in accordance with Section 326 of the
Patriot Act, U.S. Bank and CRB, like all financial institutions and in order to
help fight the funding of terrorism and money laundering, are required to
obtain, verify, and record information that identifies each person or legal
entity that establishes a relationship or opens an account. The parties to this
Agreement agree that they will provide U.S. Bank and CRB, as the case may be,
with such information as either may request in order for U.S. Bank and CRB to
satisfy the requirements of the Patriot Act.

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sale and Servicing
Agreement to be duly executed by their respective officers thereunto duly
authorized as of the day and year first above written.

 

CALIFORNIA REPUBLIC FUNDING, LLC By:   /s/ Mark Olson   Name: Mark Olson  
Title: CFO

 

CALIFORNIA REPUBLIC BANK By:   /s/ John DeCero   Name: John DeCero   Title:
President

 

2016-2 Sale and Servicing Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

not in its individual capacity,

but solely as Indenture Trustee

By:   /s/ Melissa A. Rosal   Name: Melissa A. Rosal   Title: Vice President

 

2016-2 Sale and Servicing Agreement



--------------------------------------------------------------------------------

CALIFORNIA REPUBLIC AUTO RECEIVABLES TRUST 2016-2 By:  

WILMINGTON TRUST, NATIONAL ASSOCIATION,

not in its individual capacity,

but solely as Owner Trustee

  By:  

/s/ Adam B. Scozzafava

    Name: Adam B. Scozzafava     Title: Vice President

 

2016-2 Sale and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT A

LOCATION OF RECEIVABLE FILES

California Republic Bank

18400 Von Karman, Suite 1100

Irvine, California 92612

Iron Mountain

1025 -1035 North Highland Avenue

Los Angeles, California 90038

Iron Mountain

1340 East 6th Street

Los Angeles, California 90021

Iron Mountain

890 Pilot Road

Las Vegas, Nevada 89119

Iron Mountain

4105 North Lamb Boulevard

Las Vegas, Nevada 89110

Iron Mountain

3051 North Marion Drive, Suite 101

Las Vegas, Nevada 89120

Iron Mountain

4105 North Lamb Boulevard

Las Vegas, Nevada 89110

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SERVICER’S MONTHLY CERTIFICATE

PURSUANT TO SECTION 4.09 OF THE SALE AND SERVICING AGREEMENT

[Determination Date]

This Servicer’s Monthly Certificate is delivered in connection with the sale by
California Republic Bank, a California corporation licensed and authorized to
transact a banking business (“CRB”) to California Republic Auto Receivables
Trust 2016-2 (the “Issuer”) of the Depositor Conveyed Assets pursuant to a sale
and servicing agreement, dated as of June 1, 2016 (the “Sale and Servicing
Agreement”), among the Issuer, California Republic Funding LLC, CRB and U.S.
Bank National Association, as indenture trustee (the “Indenture Trustee”). All
capitalized terms used but not defined herein shall have the meaning assigned
thereto in the Sale and Servicing Agreement.

The undersigned, a Responsible Officer of CRB, hereby certifies that:

(a) No Event of Default or Servicer Termination Event has occurred and is
continuing; and

(b) The information contained in Annex A, attached hereto, is complete and
accurate and among other things, contains all information necessary to make the
payments to be made on the                     , 20         Payment Date
pursuant to Section 5.04 of the Sale and Servicing Agreement for this Collection
Period.

IN WITNESS WHEREOF, the undersigned, in my capacity as a Responsible Officer of
CRB as specified below, has caused this certificate to be executed as of the
date first above written.

 

 

Name:   Title:  

 

B-1



--------------------------------------------------------------------------------

Annex A

[EXCEL Spread Sheet Attached]

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SERVICER’S ANNUAL CERTIFICATION

PURSUANT TO SECTION 4.10 OF THE SALE AND SERVICING AGREEMENT

                    , 20    

This Servicer’s Annual Certification is delivered pursuant to a sale and
servicing agreement, dated as of June 1, 2016 (the “Sale and Servicing
Agreement”), among California Republic Auto Receivables Trust 2016-2, California
Republic Funding, LLC, California Republic Bank, as servicer (the “Servicer”),
and U.S. Bank National Association, as indenture trustee (the “Indenture
Trustee”). All capitalized terms used but not defined herein shall have the
meaning assigned thereto in Appendix A to the Sale and Servicing Agreement.

The undersigned, a Responsible Officer of the Servicer, hereby certifies that:

1. A review of the activities of the Servicer and of the performance of their
respective obligations under the Sale and Servicing Agreement during the period
from                     , 20     to and including                     , 20    
(the “Review Period”) was conducted under my supervision.

2. Based on my knowledge and such review, except as otherwise disclosed pursuant
to paragraph 3 below, the Servicer has fulfilled its obligations under the Sale
and Servicing Agreement during the applicable Review Period and there is no
significant deficiency known by me with respect to the applicable Review Period
which has not been disclosed herein.

3. Based on such review, to my knowledge, the following is a description of each
significant deficiency during the Review Period in the performance of the
Servicer’s obligations under the provisions of the Sale and Servicing Agreement,
which sets forth in detail (i) the nature and status of each such deficiency and
(ii) the action taken by the Servicer, if any, to remedy each such deficiency:
[List Out]

IN WITNESS WHEREOF, the undersigned, in my capacity as specified below, has
caused this certificate to be executed as of the date first above written.

 

        Dated:  

 

 

 

    Name:     Title:

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SERVICER’S SARBANES-OXLEY ACT CERTIFICATION

 

  Re: California Republic Bank Auto Receivables Trust 2016-2

I,                             , certify that:

1. I have reviewed this report on Form 10-K and all reports on Form 10-D
required to be filed in respect of the period covered by this report on Form
10-K of California Republic Bank Auto Receivables Trust 2016-2 (the “Exchange
Act periodic reports”);

2. Based on my knowledge, the Exchange Act periodic reports, taken as a whole,
do not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading with respect
to the period covered by this report;

3. Based on my knowledge, all of the distribution, servicing and other
information required to be provided under Form 10-D for the period covered by
this report is included in the Exchange Act periodic reports;

4. I am responsible for reviewing the activities performed by the servicers and
based on my knowledge and the compliance reviews conducted in preparing the
servicer compliance statements required in this report under Item 1123 of
Regulation AB, and except as disclosed in the Exchange Act periodic reports, the
servicers have fulfilled their obligations under the servicing agreements in all
material respects; and

5. All of the reports on assessment of compliance with servicing criteria for
asset-backed securities and their related attestation reports on assessment of
compliance with servicing criteria for asset-backed securities required to be
included in this report in accordance with Item 1122 of Regulation AB and
Exchange Act Rules 13a-18 and 15d-18 have been included as an exhibit to this
report, except as otherwise disclosed in this report. Any material instances of
noncompliance described in such reports have been disclosed in this report on
Form 10-K.

In giving the certifications above, I have reasonably relied on information
provided to me by the following unaffiliated parties:                         

 

Date:  

 

            By:  

 

      Name:  

 

      Title:  

 

 

D-1



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[On file with the Servicer and the Backup Servicer]

 

SA-1



--------------------------------------------------------------------------------

SCHEDULE B

Part I. Form 10-D Disclosure Items

 

FORM 10-D DISCLOSURE ITEMS

Item on Form 10-D

  

Responsible Party

Item 1: Distribution and Pool Performance Information    Information included in
the Monthly Investor Report   

Servicer

Administrator

Any information required by 1121 which is NOT included on the Monthly Investor
Report    Depositor

Item 2: Legal Proceedings

 

Any legal Proceeding pending against the following entities or their respective
property, that is material to noteholders, including any Proceeding known to be
contemplated by governmental authorities:

   Issuing Entity (Trust Fund)    Depositor Sponsor (Seller)    Seller (if a
party to the Sales and Servicing Agreement) or Depositor Depositor    Depositor
Indenture Trustee    Indenture Trustee Administrator    Administrator Servicer
   Servicer Owner Trustee    Owner Trustee 1110(b) Originator    Depositor

•    Any 1108(a)(2) Servicer (other than the Servicer or Administrator)

   Depositor Any other party contemplated by 1100(d)(1)    Depositor

Item 3: Sale of Securities and Use of Proceeds

 

Information from Item 2(a) of Part II of Form 10-Q

 

With respect to any sale of securities by the sponsor, depositor or issuing
entity, that are backed by the same asset pool or are otherwise issued by the
issuing entity, whether or not registered, provide the sales and use of proceeds
information in Item 701 of Regulation S-K. Pricing information can be omitted if
securities were not registered.

   Depositor

Item 4: Defaults Upon Senior Securities

 

Information from Item 3 of Part II of Form 10-Q

 

Report the occurrence of any Event of Default (after expiration of any grace
period and provision of any required notice)

   Administrator

Item 5: Submission of Matters to a Vote of Security Holders

 

Information from Item 4 of Part II of Form 10-Q

  

Administrator

Indenture Trustee

 

SB-1



--------------------------------------------------------------------------------

FORM 10-D DISCLOSURE ITEMS (continued)

Item on Form 10-D

  

Responsible Party

Item 6: Significant Obligors of Pool Assets

 

Item 1112(b) – Significant Obligor Financial Information*

   Depositor *This information need only be reported on the Form 10-D for the
distribution period in which updated information is required pursuant to the
Item.   

Item 7: Significant Enhancement Provider Information

 

Item 1114(b)(2) – Credit Enhancement Provider Financial Information*

   Determining applicable disclosure threshold    Depositor Requesting required
financial information (including any required accountants’ consent to the use
thereof) or effecting incorporation by reference    Depositor Item 1115(b) –
Derivative Counterparty Financial Information*    Determining current maximum
probable exposure    Depositor Determining current significance percentage   
Depositor Requesting required financial information (including any required
accountants’ consent to the use thereof) or effecting incorporation by reference
   Depositor *This information need only be reported on the Form 10-D for the
distribution period in which updated information is required pursuant to the
Items.   

Item 8: Other Information

 

Disclose any information required to be reported on Form 8-K during the period
covered by the Form 10-D but not reported

   Any party responsible for the applicable Form 8-K Disclosure item Item 9:
Exhibits    Monthly Statement to Noteholders    Administrator Exhibits required
by Item 601 of Regulation S-K, such as material agreements    Depositor

 

SB-2



--------------------------------------------------------------------------------

Part II. Form 8-K Reportable Events

 

FORM 8-K REPORTABLE EVENTS

Item on Form 8-K

  

Responsible Party

Item 1.01 - Entry into a Material Definitive Agreement

 

Disclosure is required regarding entry into or amendment of any definitive
agreement that is material to the securitization, even if depositor is not a
party.

 

Examples: servicing agreement, custodial agreement.

Note: disclosure not required as to definitive agreements that are fully
disclosed in the prospectus.

   All parties as to themselves

Item 1.02- Termination of a Material Definitive Agreement

 

Disclosure is required regarding termination of any definitive agreement that is
material to the securitization (other than expiration in accordance with its
terms), even if depositor is not a party.

 

Examples: servicing agreement, custodial agreement.

   All parties as to themselves

Item 1.03- Bankruptcy or Receivership

 

Disclosure is required regarding the bankruptcy or receivership, with respect to
any of the following:

   Depositor Sponsor (Seller)    Depositor/Sponsor (Seller) Depositor   
Depositor Servicer    Servicer Affiliated Servicer    Servicer Other Servicer
servicing 20% or more of the pool assets at the time of the report    Servicer
Other material servicers    Servicer Indenture Trustee    Indenture Trustee
Administrator    Administrator Significant Obligor    Depositor Credit Enhancer
(10% or more)    Depositor Derivative Counterparty    Depositor Owner Trustee   
Owner Trustee

Item 2.04- Triggering Events that Accelerate or Increase a Direct Financial
Obligation or an Obligation under an Off-Balance Sheet Arrangement

 

Includes an early amortization, performance trigger or other event, including
event of default, that would materially alter the payment priority/distribution
of cash flows/amortization schedule.

 

Disclosure will be made of events other than waterfall triggers which are
disclosed in the monthly statements to the noteholders.

  

Depositor

Servicer

Administrator

 

SB-3



--------------------------------------------------------------------------------

FORM 8-K REPORTABLE EVENTS (continued)

Item on Form 8-K

  

Responsible Party

Item 3.03- Material Modification to Rights of Security Holders

 

Disclosure is required of any material modification to documents defining the
rights of Noteholders, including the Sale and Servicing Agreement.

  

Administrator

Indenture Trustee

Depositor

Item 5.03- Amendments of Articles of Incorporation or Bylaws; Change of Fiscal
Year

 

Disclosure is required of any amendment “to the governing documents of the
issuing entity”.

   Depositor Item 6.01- ABS Informational and Computational Material   
Depositor

Item 6.02- Change of Servicer or Administrator

 

Requires disclosure of any removal, replacement, substitution or addition of any
Servicer, affiliated servicer, and other servicer servicing 10% or more of pool
assets at time of report, other material servicers or Indenture Trustee.

  

A change of both – Depositor

A change of Servicer or Administrator—Servicer/Administrator/Depositor/

Reg AB disclosure about any new servicer or Servicer is also required.   
Servicer/Depositor Reg AB disclosure about any new Indenture Trustee is also
required.    New Indenture Trustee

Item 6.03- Change in Credit Enhancement or External Support

 

Covers termination of any enhancement in manner other than by its terms, the
addition of an enhancement, or a material change in the enhancement provided.
Applies to external credit enhancements as well as derivatives.

   N/A Reg AB disclosure about any new enhancement provider is also required.   
Depositor Item 6.04- Failure to Make a Required Distribution   

Servicer

Indenture Trustee

Item 6.05- Securities Act Updating Disclosure

 

If any material pool characteristic differs by 5% or more at the time of
issuance of the securities from the description in the final prospectus, provide
updated Reg AB disclosure about the actual asset pool.

   Depositor If there are any new servicers or originators required to be
disclosed under Regulation AB as a result of the foregoing, provide the
information called for in Items 1108 and 1110 respectively.    Depositor
Item 7.01- Reg FD Disclosure    Depositor

Item 8.01- Other Events

 

Any event, with respect to which information is not otherwise called for in Form
8-K, that the registrant deems of importance to noteholders.

   Depositor Item 9.01- Financial Statements and Exhibits    Responsible party,
as applicable, for reporting/disclosing the financial statement or exhibit

 

SB-4



--------------------------------------------------------------------------------

Part III: Form 10-K Disclosure Items

 

FORM 10-K DISCLOSURE ITEMS

Item on Form 10-K

  

Responsible Party

Item 1B: Unresolved Staff Comments    Depositor Item 9B: Other Information   
Any party responsible for disclosure items on Form 8-K Item 15: Exhibits,
Financial Statement Schedules    Depositor

Additional Item:

 

Disclosure per Item 1117 of Reg AB

   (i) All parties to the Sale and Servicing Agreement (as to themselves), (ii)
the Depositor as to the issuing entity, (iii) the Depositor as to the sponsor,
any 1106(b) originator, any 1100(d)(1) party

Additional Item:

 

Disclosure per Item 1119 of Reg AB

   (i) All parties to the Sale and Servicing Agreement (as to themselves), (ii)
the Depositor as to he sponsor, originator, significant obligor, enhancement or
support provider

Additional Item:

 

Disclosure per Item 1112(b) of Reg AB

   Depositor/ Servicer

Additional Item:

 

Disclosure per Items 1114(b) and 1115(b) of Reg AB

   Depositor

 

SB-5



--------------------------------------------------------------------------------

Part IV: Servicing Criteria

 

Reg AB Reference

  

Servicing Criteria

   Responsible
Party    General Servicing Considerations    1122(d)(1)(i)    Policies and
procedures are instituted to monitor any performance or other triggers and
events of default in accordance with the transaction agreements.    Servicer


Backup Servicer

1122(d)(1)(ii)    If any material servicing activities are outsourced to third
parties, policies and procedures are instituted to monitor the third party’s
performance and compliance with such servicing activities.    Servicer
1122(d)(1)(iii)    Any requirements in the transaction agreements to maintain a
back-up servicer for the pool assets are maintained.    Servicer 1122(d)(1)(iv)
   A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.    1122(d)(1)(v)    Aggregation of information, as
applicable is mathematically accurate and the information conveyed accurately
reflects the information       Cash Collection and Administration   
1122(d)(2)(i)    Payments on pool assets are deposited into the appropriate
custodial bank accounts and related bank clearing accounts no more than two
business days following receipt, or such other number of days specified in the
transaction agreements.    Servicer 1122(d)(2)(ii)    Disbursements made via
wire transfer on behalf of an obligor or to an investor are made only by
authorized personnel.    Servicer 1122(d)(2)(iii)    Advances of funds or
guarantees regarding collections, cash flows or distributions, and any interest
or other fees charged for such advances, are made, reviewed and approved as
specified in the transaction agreements.    Servicer 1122(d)(2)(iv)    The
related accounts for the transaction, such as cash reserve accounts or accounts
established as a form of overcollateralization, are separately maintained (e.g.,
with respect to commingling of cash) as set forth in the transaction agreements.
   Servicer


Indenture Trustee

 

SB-6



--------------------------------------------------------------------------------

Reg AB Reference

  

Servicing Criteria

   Responsible
Party 1122(d)(2)(v)    Each custodial account is maintained at a federally
insured depository institution as set forth in the transaction agreements. For
purposes of this criterion, “federally insured depository institution” with
respect to a foreign financial institution means a foreign financial institution
that meets the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
   Indenture Trustee 1122(d)(2)(vi)    Unissued checks are safeguarded so as to
prevent unauthorized access.    1122(d)(2)(vii)    Reconciliations are prepared
on a monthly basis for all asset-backed securities related bank accounts,
including custodial accounts and related bank clearing accounts. These
reconciliations are (A) mathematically accurate; (B) prepared within 30 calendar
days after the bank statement cutoff date, or such other number of days
specified in the transaction agreements; (C) reviewed and approved by someone
other than the person who prepared the reconciliation; and (D) contain
explanations for reconciling items. These reconciling items are resolved within
90 calendar days of their original identification, or such other number of days
specified in the transaction agreements.    Servicer    Investor Remittances and
Reporting    1122(d)(3)(i)    Reports to investors, including those to be filed
with the Commission, are maintained in accordance with the transaction
agreements and applicable Commission requirements. Specifically, such reports
(A) are prepared in accordance with timeframes and other terms set forth in the
transaction agreements; (B) provide information calculated in accordance with
the terms specified in the transaction agreements; (C) are filed with the
Commission as required by its rules and regulations; and (D) agree with
investors’ or the trustee’s records as to the total unpaid principal balance and
number of Pool Assets serviced by the Servicer.    Servicer 1122(d)(3)(ii)   
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.    Servicer 1122(d)(3)(iii)    Disbursements made to an investor are
posted within two business days to the Servicer’s investor records, or such
other number of days specified in the transaction agreements.    Servicer


Indenture Trustee

1122(d)(3)(iv)    Amounts remitted to investors per the investor reports agree
with cancelled checks, or other form of payment, or custodial bank statements.
   Servicer

 

SB-7



--------------------------------------------------------------------------------

Reg AB Reference

  

Servicing Criteria

   Responsible
Party    Pool Asset Administration    1122(d)(4)(i)    Collateral or security on
pool assets is maintained as required by the transaction agreements or related
pool asset documents.    Servicer 1122(d)(4)(ii)    Pool assets and related
documents are safeguarded as required by the transaction agreements    Servicer
1122(d)(4)(iii)    Any additions, removals or substitutions to the asset pool
are made, reviewed and approved in accordance with any conditions or
requirements in the transaction agreements.    Servicer 1122(d)(4)(iv)   
Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt and identification, or
such other number of days specified in the transaction agreements, and allocated
to principal, interest or other items (e.g., escrow) in accordance with the
related pool asset documents.    Servicer 1122(d)(4)(v)    The Servicer’s
records regarding the pool assets agree with the Servicer’s records with respect
to an obligor’s unpaid principal balance.    Servicer 1122(d)(4)(vi)    Changes
with respect to the terms or status of an obligor’s pool assets (e.g., loan
modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.    Servicer 1122(d)(4)(vii)    Loss mitigation or recovery actions
(e.g., forbearance plans, modifications and deeds in lieu of foreclosure,
foreclosures and repossessions, as applicable) are initiated, conducted and
concluded in accordance with the timeframes or other requirements established by
the transaction agreements.    Servicer 1122(d)(4)(viii)    Records documenting
collection efforts are maintained during the period a pool asset is delinquent
in accordance with the transaction agreements. Such records are maintained on at
least a monthly basis, or such other period specified in the transaction
agreements, and describe the entity’s activities in monitoring delinquent pool
assets including, for example, phone calls, letters and payment rescheduling
plans in cases where delinquency is deemed temporary (e.g., illness or
unemployment).    Servicer 1122(d)(4)(ix)    Adjustments to interest rates or
rates of return for pool assets with variable rates are computed based on the
related pool asset documents.    N/A

 

SB-8



--------------------------------------------------------------------------------

Reg AB Reference

  

Servicing Criteria

   Responsible
Party 1122(d)(4)(x)    Regarding any funds held in trust for an obligor (such as
escrow accounts): (A) such funds are analyzed, in accordance with the obligor’s
pool asset documents, on at least an annual basis, or such other period
specified in the transaction agreements; (B) interest on such funds is paid, or
credited, to obligors in accordance with applicable pool asset documents and
state laws; and (C) such funds are returned to the obligor within 30 calendar
days of full repayment of the related pool assets, or such other number of days
specified in the transaction agreements.    N/A 1122(d)(4)(xi)    Payments made
on behalf of an obligor (such as tax or insurance payments) are made on or
before the related penalty or expiration dates, as indicated on the appropriate
bills or notices for such payments, provided that such support has been received
by the Servicer at least 30 calendar days prior to these dates, or such other
number of days specified in the transaction agreements.    N/A 1122(d)(4)(xii)
   Any late payment penalties in connection with any payment to be made on
behalf of an obligor are paid from the Servicer’s funds and not charged to the
obligor, unless the late payment was due to the obligor’s error or omission.   
N/A 1122(d)(4)(xiii)    Disbursements made on behalf of an obligor are posted
within two business days to the obligor’s records maintained by the Servicer, or
such other number of days specified in the transaction agreements.    N/A
1122(d)(4)(xiv)    Delinquencies, charge-offs and uncollectible accounts are
recognized and recorded in accordance with the transaction agreements.   
Servicer 1122(d)(4)(xv)    Any external enhancement or other support, identified
in Item 1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained as
set forth in the transaction agreements.    N/A

 

SB-9



--------------------------------------------------------------------------------

EXHIBIT E

BACKUP SERVICER DUTIES

Duties of Backup Servicer

California Republic Auto Receivables Trust 2016-2

One-time, Upfront Duties

 

•   The Backup Servicer will request an initial extract file specific to CRART
2016-2 from Servicer. The Backup Servicer’s extract file layout will be provided
to Servicer;

 

•   Information from the initial extract file received from Servicer will be
mapped to the Backup Servicer’s system within 60 days of receipt of the complete
file;

 

•   The Backup Servicer will compare information from the initial extract file
to initial monthly certificate and further determine that the monthly servicer’s
report is complete on its face. The Backup Servicer will (1) verify the
aggregate outstanding balance of Receivables at the beginning of the related
collection period, (2) verify the number and principle balance of delinquent and
defaulted Receivables at the close of the related collection period and
(3) verify the aggregate outstanding balance of Receivables at the close of the
related collection period. This verification will compare the information on the
monthly servicer’s report to the information produced on The Backup Servicer’s
system from the monthly extract file received from Servicer.

Monthly Duties

 

•   The Backup Servicer will store the monthly extract file received from
Servicer;

 

•   The Backup Servicer will load the information from the monthly extract file
to its system within seven business days of receipt of the complete file;

 

•   The Backup Servicer will review the monthly servicer’s report and determine
that the monthly servicer’s report is complete on its face. The Backup Servicer
will (1) verify the aggregate outstanding balance of Receivables at the
beginning of the related collection period, (2) verify the number and principle
balance of delinquent and defaulted Receivables at the close of the related
collection period and (3) verify the aggregate outstanding balance of
Receivables at the close of the related Collection Period;

 

•   In the event of any discrepancy on the Monthly Servicer’s Certificate, the
Backup Servicer will promptly notify Servicer of any discrepancies;

 

•   Warm backup servicing duties assume a readiness state that would allow the
Backup Servicer to convert and transfer the portfolio as soon as reasonably
practical (not immediately) upon the formal request for transfer notice.

 

E-1



--------------------------------------------------------------------------------

APPENDIX A

USAGE AND DEFINITIONS

USAGE

The following rules of construction and usage are applicable to this Appendix
and to any agreement that incorporates this Appendix and any certificate or
other document made or delivered pursuant to any such agreement:

(i) All terms defined in this Appendix, unless otherwise defined in any
agreement that incorporates this Appendix or any certificate or other document
made or delivered pursuant to any such agreement, have the meanings assigned in
this Appendix.

(ii) Accounting terms not defined in this Appendix or in any such agreement,
certificate or other document, and accounting terms partly defined in this
Appendix or in any such agreement, certificate or other document, to the extent
not defined, have the respective meanings given to them under generally accepted
accounting principles as in effect in the United States on the date of such
agreement, certificate or other document. To the extent that the definitions of
accounting terms in this Appendix or in any such agreement, certificate or other
document are inconsistent with the meanings of such terms under generally
accepted accounting principles in the United States, the definitions contained
in this Appendix or in any such agreement, certificate or other document will
control.

(iii) References to words such as “this Agreement”, “herein”, “hereof” and the
like shall refer to an agreement that incorporates this Appendix as a whole and
not to any particular part, Article or Section within such agreement. References
in an agreement to “Article”, “Section”, “Exhibit”, “Schedule”, “subsection” or
another subdivision or to an attachment are, unless otherwise specified, to an
article, section, exhibit, schedule, subsection or other subdivision of or an
attachment to such agreement. The term “or” means “and/or” and the term
“including” means “including without limitation”.

(iv) The definitions contained in this Appendix are equally applicable to both
the singular and plural forms of such terms and to the masculine as well as to
the feminine and neuter genders of such terms.

(v) Any agreement or statute defined or referred to in this Appendix or in any
agreement that incorporates this Appendix means such agreement or statute as
from time to time amended, modified, supplemented or replaced, including (in the
case of agreements) by waiver or consent and (in the case of statutes) by
succession of comparable successor statutes and includes (in the case of
agreements) references to all attachments thereto and instruments incorporated
therein and (in the case of statutes) any rules and regulations promulgated
thereunder and any judicial and administrative interpretations thereof.

 

AA-1



--------------------------------------------------------------------------------

(vi) References to a Person are also to its permitted successors and assigns.

(vii) References to deposits, transfers and payments of any amounts refer to
deposits, transfers or payments of such amounts in immediately available funds;
and the term “proceeds” has the meaning ascribed to such term in the UCC.

(viii) Except where “not less than zero” or similar language is indicated,
amounts determined by reference to a mathematical formula may be positive or
negative.

(ix) In the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” mean “to but excluding”.

DEFINITIONS

“Accrued Class A-1 Note Interest” means, with respect to any Payment Date, the
sum of the Class A-1 Noteholders’ Monthly Accrued Interest for such Payment Date
and the Class A-1 Noteholders’ Interest Carryover Shortfall for such Payment
Date.

“Accrued Class A-2 Note Interest” means, with respect to any Payment Date, the
sum of the Class A-2 Noteholders’ Monthly Accrued Interest for such Payment Date
and the Class A-2 Noteholders’ Interest Carryover Shortfall for such Payment
Date.

“Accrued Class A-3 Note Interest” means, with respect to any Payment Date, the
sum of the Class A-3 Noteholders’ Monthly Accrued Interest for such Payment Date
and the Class A-3 Noteholders’ Interest Carryover Shortfall for such Payment
Date.

“Accrued Class A-4 Note Interest” means, with respect to any Payment Date, the
sum of the Class A-4 Noteholders’ Monthly Accrued Interest for such Payment Date
and the Class A-4 Noteholders’ Interest Carryover Shortfall for such Payment
Date.

“Accrued Class B Note Interest” means, with respect to any Payment Date, the sum
of the Class B Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class B Noteholders’ Interest Carryover Shortfall for such Payment Date.

“Accrued Class C Note Interest” means, with respect to any Payment Date, the sum
of the Class C Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class C Noteholders’ Interest Carryover Shortfall for such Payment Date.

“Act” has the meaning specified in Section 11.03(a) of the Indenture.

“Administration Agreement” means the Administration Agreement, dated as of
June 1, 2016, among the Issuer, CRB, as Administrator, the Owner Trustee and the
Indenture Trustee.

 

AA-2



--------------------------------------------------------------------------------

“Administrator” means CRB, or any successor Administrator under the
Administration Agreement.

“ADR Organization” means The American Arbitration Association or, if The
American Arbitration Association no longer exists or if its ADR Rules would no
longer permit mediation or arbitration, as applicable, of the dispute, another
nationally recognized mediation or arbitration organization selected by CRB.

“ADR Rules” means the relevant rules of the ADR Organization for mediation
(including non-binding arbitration) or binding arbitration, as applicable, of
commercial disputes in effect at the time of the mediation or arbitration.

“Advance” means any advance that the Servicer makes pursuant to Section 5.07 of
the Sale and Servicing Agreement.

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with respect to any
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

“Agency Office” means the office of the Issuer maintained pursuant to
Section 3.02 of the Indenture.

“Aggregate Note Amount” means the total of the applicable amounts of principal
and interest to be paid on each Class of Notes pursuant to Section 12.05 of the
Indenture.

“Amount Financed” means, with respect to any Receivable, the original principal
amount that the Obligor is required to pay under the related Contract, including
repayment of amounts advanced toward the purchase price of the Financed Vehicle
and any related costs and other amounts financed under the related Contract,
exclusive of any amount advanced during the term of the Contract for the
premiums for force-placed physical damage insurance covering the Financed
Vehicle, it being understood that the Amount Financed includes amounts allocable
to prepaid finance charges due under the related Contract.

“Annual Percentage Rate” or “APR” means, with respect to a Receivable, the
annual contractual rate of interest stated in the related Contract as being
payable by the Obligor, it being understood that this is not necessarily the
“annual percentage rate” as disclosed in the Contract for such Receivable
pursuant to the federal Truth in Lending Act.

“Applicable FATCA Law” means in applicable tax laws (inclusive of rules,
regulations and interpretations promulgated by competent authorities) related to
the Basic Documents in effect from time to time that a foreign financial
institution, issuer, trustee, paying agent or other party is or has agreed to be
subject to.

 

AA-3



--------------------------------------------------------------------------------

“Applicable Law” means all applicable laws, ordinances, judgments, decrees,
injunctions, writs and orders of any Governmental Authority and rules,
regulations, orders, interpretations, licenses and permits of any Governmental
Authority.

“Applicable Payment Date” means the date determined by the Indenture Trustee
pursuant to Section 12.05 of the Indenture.

“Asset Representations Review Agreement” means the Asset Representations Review
Agreement, dated as of June 1, 2016, among the Issuer, the Servicer and the
Asset Representations Reviewer.

“Asset Representations Reviewer” means Center Street Finance, LP, a Texas
limited partnership.

“Authorized Officer” means, with respect to (i) the Issuer, (a) any officer of
the Owner Trustee who is authorized to act for the Owner Trustee in matters
relating to the Issuer and who is identified on the list of authorized officers
delivered by the Owner Trustee to the Indenture Trustee on the Closing Date (as
such list may be modified or supplemented from time to time thereafter) and
(b) so long as the Administration Agreement is in effect, any Vice President or
more senior officer of the Administrator who is authorized to act for the
Administrator in matters relating to the Issuer and to be acted upon by the
Administrator pursuant to the Administration Agreement and who is identified on
the list of authorized officers delivered by the Administrator to the Indenture
Trustee on the Closing Date (as such list may be modified or supplemented from
time to time thereafter) and (ii) any other Person, any president, Vice
President, treasurer, assistant treasurer, secretary, assistant secretary or any
other officer of such Person who customarily performs functions similar to those
performed by any of the foregoing having direct responsibility for the
administration of the Basic Documents and also, with respect to a particular
matter, any other officer to whom such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject.

“Available Collections” means, with respect to any Payment Date and the related
Collection Period, the sum of (i) all Obligor payments relating to interest and
principal received by the Servicer with respect to the Receivables during the
related Collection Period after the Cutoff Date (other than amounts comprising
the Supplemental Servicing Fee), (ii) all Liquidation Proceeds, Insurance
Proceeds (with respect to Receivables that are not Defaulted Receivables),
Recoveries and Dealer Recourse payments received with respect to the Receivables
during such Collection Period, (iii) the aggregate Purchase Prices and any
Optional Purchase Price deposited in the Collection Account on the related
Payment Date, (iv) all prepayments received with respect to the Receivables
attributable to any refunded item included in the Amount Financed of any
Receivable, including amounts received as a result of rebates of extended
warranty contract costs and proceeds received under physical damage, theft,
credit life and credit disability insurance policies, (v) Net Investment
Earnings on amounts on deposit in the Collection Account, and (vi) all Advances
deposited into the Collection Account by the Servicer on the related Payment
Date; provided, however, that Available Collections shall not include any
payments or other amounts (including Liquidation Proceeds and Recoveries)
received with respect to any (a) Purchased Receivable, the Purchase Price for
which was included in Available Collections for a previous Payment Date and
(b) Receivable to the extent that the Servicer has

 

AA-4



--------------------------------------------------------------------------------

made an unreimbursed Advance with respect to such Receivable and is entitled to
reimbursement from payments in respect of such Receivables or other Receivables
or other amounts pursuant to Section 5.07 of the Sale and Servicing Agreement.

“Available Funds” means, with respect to any Payment Date and the related
Collection Period, an amount equal to the sum of (i) Available Collections and
(ii) the Reserve Account Draw Amount, if any.

“Available Funds Shortfall Amount” means, with respect to any Payment Date and
the related Collection Period, the amount by which the amounts required to be
paid pursuant to clauses (i) through (vii) of Section 5.04(a) of the Sale and
Servicing Agreement exceeds Available Collections.

“Backup Servicer” means any backup servicer of the Receivables appointed
pursuant to Section 7.02 of the Sale and Servicing Agreement following the
occurrence of a Backup Servicer Appointment Event.

“Backup Servicer Appointment Date” means the date that an entity agrees to
become Backup Servicer.

“Backup Servicer Appointment Event” means that (i) CRB is the Servicer and
(ii) CRB receives written notice of the determination by the FDIC or other
appropriate banking regulatory agency, that CRB has ceased to meet the FDIC
criteria of a “well capitalized bank”, as finally determined by the FDIC or
other appropriate banking regulatory agency using the method agreed upon by the
Federal Financial Institutions Examination Council.

“Backup Servicing Fee” means the fee payable to the Backup Servicer, if and when
appointed pursuant to Section 7.02 of the Sale and Servicing Agreement, which
shall be $4,500 per month or less, plus reasonable expenses.

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §101 et
seq.

“Basic Documents” means the Sale and Servicing Agreement, the Trust Agreement,
the Indenture, the Notes, the Certificates, the Underwriting Agreement, the
Certificate Purchase Agreements, the Placement Agency Agreement, the Receivables
Purchase Agreement, the Administration Agreement and the Asset Representations
Review Agreement.

“Benefit Plan” means (i) an “employee benefit plan” as defined in Section 3(3)
of ERISA, which is subject to Title I of ERISA, (ii) a “plan” as described in
Section 4975 of the Code, including individual retirement accounts or Keogh
Plans, that are not exempt under Section 4975(g) of the Code and (iii) any
entities whose underlying assets are considered to include “plan assets” of any
such employee benefit plan or plan by reason of Department of Labor regulation
Section 2510.3-101, as modified by Section 3(42) of ERISA, or otherwise.

“Bipartisan Budget Act” means the Bipartisan Budget Act of 2015, (Pub. L. 114-74
(signed into law November 2, 2015)).

 

AA-5



--------------------------------------------------------------------------------

“Book-Entry Certificates” means Certificates in which ownership and transfers
shall be made through book entries by a Depository as described in Section 3.09
of the Trust Agreement.

“Book-Entry Notes” means Notes in which ownership and transfers shall be made
through book entries by a Depository as described in Section 2.11 of the
Indenture.

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which national banking institutions or commercial banking institutions in the
State of Illinois, State of New York or the State of California are authorized
or required by law, executive order or governmental decree to be closed or any
day on which the Federal Reserve Bank of San Francisco is closed.

“California Military Families Financial Relief Act” means Sections 800 through
812 of the California Military and Veterans Code.

“Certificate” has the meaning set forth in the Trust Agreement.

“Certificate Depository Agreement” means the agreement, dated the Closing Date,
between the Issuer and DTC, the initial Depository, relating to the
Certificates.

“Certificate Distribution Account” means the account designated as such,
established and maintained pursuant to Section 5.01(a) of the Trust Agreement.

“Certificate of Trust” means the Certificate of Trust, substantially in the form
of Exhibit B to the Trust Agreement filed for the Issuer pursuant to
Section 3810(a)(1) of the Statutory Trust Statute.

“Certificate Owner” means, with respect to a Book-Entry Certificate, the Person
who is the beneficial owner of such Book-Entry Certificate, as reflected on the
books of the Depository or a Person maintaining an account with the Depository
(directly as a Depository Participant or as an indirect participant, in each
case in accordance with the rules of the Depository).

“Certificate Paying Agent” means any paying agent or co-paying agent appointed
pursuant to Section 3.13 of the Trust Agreement to make or cause to be made
payments to and distributions from the Certificate Distribution Account in
accordance with the terms of the Trust Agreement, and shall initially be U.S.
Bank.

“Certificate Paying Agent’s Corporate Office” means (i) as long as the
Certificate Paying Agent is U.S. Bank, the Corporate Trust Office of the
Indenture Trustee, and (ii) thereafter, a designated office of the Certificate
Paying Agent.

“Certificate Purchase Agreement” means a purchase agreement for the sale of
Certificates between the Depositor and a purchaser of Certificates,
substantially in the form attached to the Trust Agreement as Exhibit C, pursuant
to which Certificates will be purchased.

“Certificateholder” means a Person in whose name a Certificate is registered.

“Certifying Person” means an individual who signs the Sarbanes-Oxley Act
Certification.

 

AA-6



--------------------------------------------------------------------------------

“Certification Parties” means, collectively, the Certifying Person and the
entity for which the Certifying Person acts as an officer, and such entity’s
officers, directors and Affiliates.

“Class” means a group of Notes whose form is identical except for variation in
denomination, principal amount or owner, and references to “each Class” means
each of the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes, the
Class A-4 Notes, the Class B Notes and the Class C Notes.

“Class A Notes” means the Class A-1 Notes, the Class A-2 Notes, the Class A-3
Notes and the Class A-4 Notes.

“Class A Note Balance” means, at any time, the sum of the Class A-1 Note
Balance, the Class A-2 Note Balance, the Class A-3 Note Balance and the
Class A-4 Note Balance at such time.

“Class A-1 Final Scheduled Payment Date” means the Payment Date occurring on
June 15, 2017.

“Class A-1 Interest Rate” means 0.67000% per annum (computed on the basis of the
actual number of days elapsed in the related Interest Period divided by 360).

“Class A-1 Note Balance” means, at any time, the Initial Class A-1 Note Balance
reduced by all payments of principal made prior to such time on the Class A-1
Notes.

“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered on the Note Register.

“Class A-1 Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess of the Class A-1 Noteholders’ Monthly Accrued Interest
for the preceding Payment Date and any outstanding Class A-1 Noteholders’
Interest Carryover Shortfall on such preceding Payment Date, over the amount in
respect of interest that is actually paid to Noteholders of Class A-1 Notes on
such preceding Payment Date, plus interest on the amount of interest due but not
paid to Noteholders of Class A-1 Notes on the preceding Payment Date, to the
extent permitted by law, at the Class A-1 Interest Rate for the related Interest
Period.

“Class A-1 Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class A-1 Notes at the Class A-1 Interest Rate on the Class A-1 Note Balance
on the immediately preceding Payment Date or the Closing Date, as the case may
be, after giving effect to all payments of principal to the Class A-1
Noteholders on or prior to such preceding Payment Date.

“Class A-1 Notes” means the Class of Notes designated as “Class A-1 Notes”,
issued in accordance with the Indenture.

“Class A-2 Final Scheduled Payment Date” means the Payment Date occurring on
March 15, 2019.

 

AA-7



--------------------------------------------------------------------------------

“Class A-2 Interest Rate” means 1.34% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).

“Class A-2 Note Balance” means, at any time, the Initial Class A-2 Note Balance
reduced by all payments of principal made prior to such time on the Class A-2
Notes.

“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered on the Note Register.

“Class A-2 Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess of the Class A-2 Noteholders’ Monthly Accrued Interest
for the preceding Payment Date and any outstanding Class A-2 Noteholders’
Interest Carryover Shortfall on such preceding Payment Date, over the amount in
respect of interest that is actually paid to Noteholders of Class A-2 Notes on
such preceding Payment Date, plus interest on the amount of interest due but not
paid to Noteholders of Class A-2 Notes on the preceding Payment Date, to the
extent permitted by law, at the Class A-2 Interest Rate for the related Interest
Period.

“Class A-2 Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class A-2 Notes at the Class A-2 Interest Rate on the Class A-2 Note Balance
on the immediately preceding Payment Date or the Closing Date, as the case may
be, after giving effect to all payments of principal to the Class A-2
Noteholders on or prior to such preceding Payment Date.

“Class A-2 Notes” means the Class of Notes designated as “Class A-2 Notes”,
issued in accordance with the Indenture.

“Class A-3 Final Scheduled Payment Date” means the Payment Date occurring on
July 15, 2020.

“Class A-3 Interest Rate” means 1.56% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).

“Class A-3 Note Balance” means, at any time, the Initial Class A-3 Note Balance
reduced by all payments of principal made prior to such time on the Class A-3
Notes.

“Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered on the Note Register.

“Class A-3 Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess of the Class A-3 Noteholders’ Monthly Accrued Interest
for the preceding Payment Date and any outstanding Class A-3 Noteholders’
Interest Carryover Shortfall on such preceding Payment Date, over the amount in
respect of interest that is actually paid to Noteholders of Class A-3 Notes on
such preceding Payment Date, plus interest on the amount of interest due but not
paid to Noteholders of Class A-3 Notes on the preceding Payment Date, to the
extent permitted by law, at the Class A-3 Interest Rate for the related Interest
Period.

 

AA-8



--------------------------------------------------------------------------------

“Class A-3 Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class A-3 Notes at the Class A-3 Interest Rate on the Class A-3 Note Balance
on the immediately preceding Payment Date or the Closing Date, as the case may
be, after giving effect to all payments of principal to the Class A-3
Noteholders on or prior to such preceding Payment Date.

“Class A-3 Notes” means the Class of Notes designated as “Class A-3 Notes”,
issued in accordance with the Indenture.

“Class A-4 Final Scheduled Payment Date” means the Payment Date occurring on
December 15, 2021.

“Class A-4 Interest Rate” means 1.83% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).

“Class A-4 Note Balance” means, at any time, the Initial Class A-4 Note Balance
reduced by all payments of principal made prior to such time on the Class A-4
Notes.

“Class A-4 Noteholder” means the Person in whose name a Class A-4 Note is
registered on the Note Register.

“Class A-4 Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess of the Class A-4 Noteholders’ Monthly Accrued Interest
for the preceding Payment Date and any outstanding Class A-4 Noteholders’
Interest Carryover Shortfall on such preceding Payment Date, over the amount in
respect of interest that is actually paid to Noteholders of Class A-4 Notes on
such preceding Payment Date, plus interest on the amount of interest due but not
paid to Noteholders of Class A-4 Notes on the preceding Payment Date, to the
extent permitted by law, at the Class A-4 Interest Rate for the related Interest
Period.

“Class A-4 Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class A-4 Notes at the Class A-4 Interest Rate on the Class A-4 Note Balance
on the immediately preceding Payment Date or the Closing Date, as the case may
be, after giving effect to all payments of principal to the Class A-4
Noteholders on or prior to such preceding Payment Date.

“Class A-4 Notes” means the Class of Notes designated as “Class A-4 Notes”,
issued in accordance with the Indenture.

“Class B Final Scheduled Payment Date” means the Payment Date occurring on
May 16, 2022.

“Class B Interest Rate” means 2.52% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).

“Class B Note Balance” means, at any time, the Initial Class B Note Balance
reduced by all payments of principal made prior to such time on the Class B
Notes.

 

AA-9



--------------------------------------------------------------------------------

“Class B Noteholder” means the Person in whose name a Class B Note is registered
on the Note Register.

“Class B Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess of the Class B Noteholders’ Monthly Accrued Interest
for the preceding Payment Date and any outstanding Class B Noteholders’ Interest
Carryover Shortfall on such preceding Payment Date, over the amount in respect
of interest that is actually paid to Noteholders of Class B Notes on such
preceding Payment Date, plus interest on the amount of interest due but not paid
to Noteholders of Class B Notes on the preceding Payment Date, to the extent
permitted by law, at the Class B Interest Rate for the related Interest Period.

“Class B Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class B Notes at the Class B Interest Rate on the Class B Note Balance on
the immediately preceding Payment Date or the Closing Date, as the case may be,
after giving effect to all payments of principal to the Class B Noteholders on
or prior to such preceding Payment Date.

“Class B Notes” means the Class of Notes designated as “Class B Notes”, issued
in accordance with the Indenture.

“Class C Final Scheduled Payment Date” means the Payment Date occurring on
March 15, 2023.

“Class C Interest Rate” means 3.51% per annum (computed on the basis of a
360-day year consisting of twelve 30-day months).

“Class C Note Balance” means, at any time, the Initial Class C Note Balance
reduced by all payments of principal made prior to such time on the Class C
Notes.

“Class C Noteholder” means the Person in whose name a Class C Note is registered
on the Note Register.

“Class C Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess of the Class C Noteholders’ Monthly Accrued Interest
for the preceding Payment Date and any outstanding Class C Noteholders’ Interest
Carryover Shortfall on such preceding Payment Date, over the amount in respect
of interest that is actually paid to Noteholders of Class C Notes on such
preceding Payment Date, plus interest on the amount of interest due but not paid
to Noteholders of Class C Notes on the preceding Payment Date, to the extent
permitted by law, at the Class C Interest Rate for the related Interest Period.

“Class C Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class C Notes at the Class C Interest Rate on the Class C Note Balance on
the immediately preceding Payment Date or the Closing Date, as the case may be,
after giving effect to all payments of principal to the Class C Noteholders on
or prior to such preceding Payment Date.

“Class C Notes” means the Class of Notes designated as “Class C Notes”, issued
in accordance with the Indenture.

 

AA-10



--------------------------------------------------------------------------------

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act, which initially shall be DTC.

“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.

“Closing Date” means June 16, 2016.

“Code” means the Internal Revenue Code of 1986, and applicable Treasury
Regulations promulgated thereunder.

“Collateral” has the meaning specified in the Granting Clause of the Indenture.

“Collection Account” means the account designated as such pursuant to
Section 5.01(a) of the Sale and Servicing Agreement, which has been established
by the Indenture Trustee and is to be maintained by the Indenture Trustee as an
Eligible Account.

“Collection Period” means, with respect to any Payment Date, the calendar month
immediately preceding the month in which such Payment Date occurs; provided,
however, that the first Collection Period shall commence on the day immediately
following the Cutoff Date and end on and include the last day of the calendar
month immediately preceding the first Payment Date.

“Commission” means the U.S. Securities and Exchange Commission.

“Contract” means, with respect to Receivable, a motor vehicle retail installment
sale contract or a motor vehicle installment loan originated, purchased or
otherwise acquired by the Seller and made part of the Conveyed Assets.

“Controlling Class” means, so long as any Notes are Outstanding, (i) until the
Class A Note Balance has been reduced to $0, the Class A Notes, (ii) after the
Class A Note Balance has been reduced to $0, the Class B Notes, and (iii) after
the Class A Note Balance and the Class B Note Balance have been reduced to $0,
the Class C Notes.

“Conveyed Assets” means (without duplication), all right, title and interest in
and to:

(i) the Receivables and all moneys received thereon after the Cutoff Date;

(ii) the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and in any other property securing the Receivables,
and any other interest of the originator of any Receivable in such Financed
Vehicles;

(iii) any other property securing any Receivable;

(iv) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any Liquidation
Proceeds;

 

AA-11



--------------------------------------------------------------------------------

(v) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement and any other rights and benefits but none of the
obligations or burdens under the Dealer Agreements;

(vi) all rights under any Service Agreements;

(vii) the Receivable Files;

(viii) any proceeds of Dealer Recourse that relate to the Receivables;

(ix) the right to realize upon any property (including the right to receive
future Liquidation Proceeds and Recoveries) that shall have secured a Receivable
and that have been repossessed pursuant to the terms of such Receivable;

(x) to the extent such rights have been transferred to the Depositor, all rights
of the Servicer to service the Receivables;

(xi) all (a) Accounts, (b) Chattel Paper, (c) Documents, (d) Instruments and
(e) General Intangibles (as such terms are defined in the UCC) relating to the
property described in clauses (i) through (x) above; and

(xii) all proceeds and investments with respect to clauses (i) through
(xi) above.

“Corporate Trust Office” means, with respect to (i) the Indenture Trustee, the
office at which at any particular time its corporate trust business shall be
administered, which office on the Closing Date is located at (a) for Security
transfer purposes, 111 Fillmore Street, St. Paul, MN 55107-1402, Attention:
Bondholder Services, and (b) for all other purposes, 190 South LaSalle Street,
7th Floor Mail Code MK-IL-SL7R, Chicago, IL 60603, Attention: Structured Finance
– California Republic Auto Receivables Trust 2016-2, or at such other address as
the Indenture Trustee may designate from time to time by notice to the Issuer,
the Depositor, the Servicer and Noteholders, or the principal corporate trust
office of any successor Indenture Trustee at the address designated by such
successor Indenture Trustee by notice to the Issuer, the Depositor, the Servicer
and Noteholders, or (ii) the Owner Trustee, the principal corporate trust office
of the Owner Trustee located at 1100 North Market Street, Rodney Square North,
Wilmington, Delaware 19890-1605, Attention: Corporate Trust Administration, or
at such other address as the Owner Trustee may designate from time to time by
notice to the Certificateholders, the Depositor, the Servicer, the Indenture
Trustee and Certificateholders, or the principal corporate trust office of any
successor Owner Trustee at the address designated by such successor Owner
Trustee to the Certificateholders, the Depositor, the Servicer, the Indenture
Trustee and Certificateholders.

“CRB” means California Republic Bank, a California corporation authorized to
transact a banking business.

“CRB Basic Documents” means the Basic Documents to which CRB is a party.

 

AA-12



--------------------------------------------------------------------------------

“Custodian” means any custodian appointed pursuant to Section 3.05 or
Section 3.09 of the Sale and Servicing Agreement, and shall initially be CRB.

“Cutoff Date” means May 31, 2016.

“Cutoff Date Pool Balance” means the Pool Balance as of the Cutoff Date which is
$400,000,026.54.

“DBRS” means DBRS, Inc.

“Dealer” means, with respect to any Receivable, the motor vehicle dealer that
sold the related Financed Vehicle and who originated and assigned such
Receivable to the Seller pursuant to a Dealer Agreement.

“Dealer Agreement” means with respect to Receivables, the agreement between a
Dealer and the Seller relating to the origination of, or assignment to the
Seller of, the related Receivables.

“Dealer Recourse” means, with respect to a Receivable, all recourse rights
against the Dealer which originated the Receivable, and any successor to such
Dealer.

“Default” means any event that is, or with notice or the lapse of time or both
would become, an Event of Default.

“Defaulted Receivable” means, with respect to any Collection Period, a
Receivable (i) which, at the end of such Collection Period, is deemed
uncollectible by the Servicer in accordance with the Servicing Standard, (ii) in
respect of which the Servicer has repossessed the related Financed Vehicle and
such Financed Vehicle has been liquidated during such Collection Period,
(iii) in respect of which the Servicer has repossessed the related Financed
Vehicle and has held such Financed Vehicle in its or its agent’s repossession
inventory for 60 days or more as of the last day of such Collection Period,
(iv) which becomes 120 days past due during such Collection Period and in
respect of which the related Financed Vehicle is not in repossession inventory
or (v) which becomes 180 days past due during such Collection Period.

“Definitive Certificates” means definitive, fully registered Certificates issued
pursuant to Section 3.11 of the Trust Agreement.

“Definitive Notes” means definitive, fully registered Notes issued pursuant to
Section 2.12 of the Indenture.

“Delinquent” means a Receivable on which more than 95% of a scheduled payment
required to be paid by the Obligor is past due.

“Delinquency Trigger” means, for any Collection Period, that the aggregate
Principal Balance of Receivables that are 60 days or more Delinquent (but are
not Defaulted Receivables) as a percentage of the Pool Balance as of the last
day of the Collection Period exceeds (a) 2.00% for the first 12 Collection
Periods following the Cutoff Date, (b) 3.50% for the next 12 Collection Periods,
(c) 4.00% for the next 12 Collection Periods and (d) 5.75% for the remaining
Collection Periods that the Notes are Outstanding.

 

AA-13



--------------------------------------------------------------------------------

“Delivery”, when used with respect to Trust Account Property, means:

(i) with respect to bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments”
within the meaning of Section 9-102(a)(47)(i) of the UCC and are susceptible of
physical delivery, transfer thereof to the Indenture Trustee by physical
delivery to the Indenture Trustee endorsed to, or registered in the name of, the
Indenture Trustee or endorsed in blank, and, with respect to a certificated
security (as defined in Section 8-102 of the UCC) transfer thereof (a) by
delivery of such certificated security endorsed to, or registered in the name
of, the Indenture Trustee or (b) by delivery thereof to a “clearing corporation”
(as defined in Section 8-102 of the UCC) and the making by such clearing
corporation of appropriate entries on its books reducing the appropriate
Securities Account of the transferor and increasing the appropriate Securities
Account of the Indenture Trustee by the amount of such certificated security and
the identification by the clearing corporation of the certificated securities
for the sole and exclusive account of the Indenture Trustee (all of the
foregoing, “Physical Property”), and, in any event, any such Physical Property
in registered form shall be in the name of the Indenture Trustee or its nominee;
and such additional or alternative procedures as may hereafter become
appropriate (in the sole discretion of the Indenture Trustee) to effect the
complete transfer of ownership of any such Trust Account Property to the
Indenture Trustee or its nominee or custodian, consistent with changes in
Applicable Law or regulations or the interpretation thereof;

(ii) with respect to any security issued by the U.S. Treasury, the Federal Home
Loan Mortgage Corporation, the Federal National Mortgage Association or the
Government National Mortgage Association that is a book-entry security held
through the Federal Reserve System pursuant to federal book-entry regulations,
the following procedures, all in accordance with Applicable Law, including
applicable federal regulations and Articles 8 and 9 of the UCC: book-entry
registration of such Trust Account Property to an appropriate book-entry account
maintained with a Federal Reserve Bank by a Securities Intermediary that is also
a “depository” pursuant to applicable federal regulations; the making by such
Securities Intermediary of entries in its books and records crediting such Trust
Account Property to the Indenture Trustee’s Securities Account at the Securities
Intermediary and identifying such book-entry security held through the Federal
Reserve System pursuant to federal book-entry regulations as belonging to the
Indenture Trustee; and such additional or alternative procedures as may
hereafter become appropriate (in the sole discretion of the Indenture Trustee)
to effect complete transfer of ownership of any such Trust Account Property to
the Indenture Trustee, consistent with changes in Applicable Law or regulations
or the interpretation thereof;

(iii) with respect to any item of Trust Account Property that is an
uncertificated security under Article 8 of the UCC and that is not governed by
clause (ii) above, registration on the books and records of the issuer thereof
in the name of the Indenture Trustee or its nominee or custodian who either
(a) becomes the registered owner on behalf of the Indenture Trustee or
(b) having previously become the registered owner, acknowledges that it holds
for the Indenture Trustee; and

 

AA-14



--------------------------------------------------------------------------------

(iv) with respect to any item of Trust Account Property that is a Security
Entitlement, causing the Securities Intermediary to indicate on its books and
records that such Security Entitlement has been credited to a Securities Account
of the Indenture Trustee.

“Depositor” means California Republic Funding, LLC, a Delaware limited liability
company.

“Depositor Basic Documents” means the Basic Documents to which the Depositor is
a party.

“Depositor Conveyed Assets” has the meaning specified in Section 2.01(a) of the
Sale and Servicing Agreement.

“Determination Date” means, with respect to any Payment Date, the third Business
Day immediately preceding such Payment Date.

“DTC” means The Depository Trust Company.

“Eligible Account” means either (i) a segregated trust account with an Eligible
Institution or (ii) a segregated trust account with the corporate trust
department of a depository institution organized under the laws of the United
States or any State, having corporate trust powers and acting as trustee for
funds deposited in such account, so long as any of the securities of such
depository institution shall have a short-term unsecured debt rating of at least
“A-2” by Standard & Poor’s and “P-2” by Moody’s Investors Service, Inc.

“Eligible Institution” means (i) the corporate trust department of the Indenture
Trustee or Owner Trustee or (ii) a depository institution organized under the
laws of the United States or any State, that (a) has either (1) a long-term
unsecured debt rating of at least “AA-” by Standard & Poor’s and “A2” by Moody’s
Investors Service, Inc. or (2) a short-term unsecured debt rating or certificate
of deposit rating of at least “A-2” by Standard & Poor’s and “P-2” by Moody’s
Investors Service, Inc. and (b) the deposits of which are insured by the FDIC.

“Eligible Servicer” means, on the Closing Date, CRB, and thereafter any Person
that at the time of its appointment as Servicer is legally qualified and has the
capacity to service the Receivables.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear system,
or any successor thereto in such capacity.

“Event of Default” has the meaning specified in Section 5.01 of the Indenture.

 

AA-15



--------------------------------------------------------------------------------

“Excess Collections” means, with respect to any Payment Date, any Available
Funds remaining after the distributions have been made pursuant to Sections
5.04(a)(i) through (a)(x) of the Sale and Servicing Agreement or Sections
5.04(b)(i) through (b)(v) of the Indenture, as the case may be.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Act Reports” means any reports on Form 10-D, Form 8-K or Form 10-K,
required to be filed by the Issuer under the Exchange Act.

“FATCA” means Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any published intergovernmental
agreement entered into in connection with the implementation of such sections of
the Code and any fiscal or regulatory legislation, rules or official practices
adopted pursuant to such published intergovernmental agreement.

“FATCA Withholding Tax” means any withholding or deduction required pursuant to
FATCA.

“FDIC” means the Federal Deposit Insurance Corporation.

“FDIC Rule” means the “Treatment of financial assets transferred in connection
with a securitization or participation” adopted by the FDIC, as codified at 12
CFR §360.6, subject to such clarifications and interpretations as may be
provided by the FDIC or by the FDIC’s staff from time to time or by a court of
competent jurisdiction.

“Final Scheduled Payment Date” means, with respect to (i) the Class A-1 Notes,
the Class A-1 Final Scheduled Payment Date, (ii) the Class A-2 Notes, the
Class A-2 Final Scheduled Payment Date, (iii) the Class A-3 Notes, the Class A-3
Final Scheduled Payment Date, (iv) the Class A-4 Notes, the Class A-4 Final
Scheduled Payment Date, (v) the Class B Notes, the Class B Final Scheduled
Payment Date, and (vi) the Class C Notes, the Class C Final Scheduled Payment
Date.

“Financed Vehicle” means a new or used automobile, light-duty truck or sport
utility vehicle, together with all accessions thereto, securing an Obligor’s
indebtedness under the related Contract.

“Financial Asset” means a “financial asset” as defined in Section 8-102(a)(9) of
the UCC.

“First Allocation of Principal” means, for any Payment Date and the related
Collection Period, an amount not less than zero equal to the excess, if any, of
(i) the Class A Note Balance as of the preceding Payment Date (after giving
effect to all principal payments made on that preceding Payment Date or with
respect to the first Payment Date, as of the Closing Date) over (ii) the Pool
Balance as of the last day of such Collection Period; provided, that the First
Allocation of Principal on and after (a) the Class A-1 Final Scheduled Payment
Date will not be less than the amount that is necessary to reduce the Class A-1
Note Balance to zero, (b) the Class A-2 Final Scheduled Payment Date will not be
less than the amount that is necessary to reduce the Class A-2 Note Balance to
zero, (c) the Class A-3 Final Scheduled Payment Date will not be

 

AA-16



--------------------------------------------------------------------------------

less than the amount that is necessary to reduce the Class A-3 Note Balance to
zero and (d) the Class A-4 Final Scheduled Payment Date will not be less than
the amount that is necessary to reduce the Class A-4 Note Balance to zero.

“Form 8-K Reportable Event” means any event required to be reported on Form 8-K,
including each event specified on Part II of Schedule B (i) for which such
Person is the responsible party and (ii) of which such Person (or in the case of
the Indenture Trustee, a Responsible Officer of such Person) has actual
knowledge.

“Form 10-D Disclosure Item” means, with respect to any Person, any event
specified in Part I of Schedule B for which such Person is the responsible
party, if such Person, or in the case of either Trustee, a Responsible Officer
of such Person, has actual knowledge of such event.

“Form 10-K Disclosure Item” means, with respect to any Person, (i) any Form 10-D
Disclosure Item and (ii) any additional items specified in Part III of
Schedule B for which such Person is the responsible party, or if such Person is
either Trustee, a Responsible Officer of such Person, has actual knowledge of
such event.

“Governmental Authority” means the government of the United States or any
political subdivision thereof, whether State, federal or local, and any agency,
authority, instrumentality, regulatory body, court, administrative court or
judge, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Grant” means to mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create, and grant a lien upon and a security
interest in and a right of set-off against, deposit, set over and confirm
pursuant to the Indenture. A Grant of the Collateral or of any other agreement
or instrument shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other moneys payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

“Grantor Trust” means a trust that is classified as a trust under Treasury
Regulations Section 301.7701-4(c) and the certificates of which represent
“ownership” of the trust within the meaning of Subpart E, Part I, Subchapter J,
Chapter 1, Subtitle A of the Code (Sections 671 through 679) and the Treasury
Regulations interpreting the same.

“Holder” means a Certificateholder or a Noteholder, as the context may require.

“Independent” means, with respect to any Person, that such Person (i) is in fact
independent of the Issuer, any other obligor on the Notes, the Depositor and any
Affiliate of any of the foregoing Persons, (ii) does not have any direct
financial interest or any material indirect financial interest in the Issuer,
any such other obligor, the Depositor or any Affiliate of any of the foregoing
Persons and (iii) is not connected with the Issuer, any such other obligor, the
Depositor or any Affiliate of any of the foregoing Persons as an officer,
employee, promoter, underwriter, trustee, partner, director or person performing
similar functions.

 

AA-17



--------------------------------------------------------------------------------

“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.01 of the Indenture or TIA, made
by an Independent appraiser or other expert appointed by an Issuer Order and
approved by the Indenture Trustee in the exercise of reasonable care, and such
opinion or certificate shall state that the signer has read the definition of
“Independent” in the Indenture and that the signer is Independent within the
meaning thereof.

“Indenture” means the Indenture, dated as of June 1, 2016, between the Issuer
and the Indenture Trustee.

“Indenture Trustee” means U.S. Bank, in its capacity as Indenture Trustee under
the Indenture, and its successors in such capacity.

“Initial Class A-1 Note Balance” means $65,000,000.

“Initial Class A-2 Note Balance” means $102,000,000.

“Initial Class A-3 Note Balance” means $96,000,000.

“Initial Class A-4 Note Balance” means $97,200,000.

“Initial Class B Note Balance” means $27,000,000.

“Initial Class C Note Balance” means $12,800,000.

“Initial Note Balance” means the Initial Class A-1 Note Balance, the Initial
Class A-2 Note Balance, the Initial Class A-3 Note Balance, the Initial
Class A-4 Note Balance, the Initial Class B Note Balance or the Initial Class C
Note Balance, as applicable, or with respect to the Notes generally, the sum of
the foregoing.

“Insolvency Event” means, with respect to any Person, (i) the filing of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person or all or any part of its property in an involuntary case under any
applicable federal or State bankruptcy, insolvency, receivership or other
similar law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for all or any part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and, if involuntary, such decree or order
shall remain unstayed and in effect for a period of 60 consecutive days or an
order or decree approving or ordering any of the foregoing shall be ordered; or
(ii) the commencement by such Person of a voluntary case under any applicable
federal or State bankruptcy, insolvency, receivership or other similar law now
or hereafter in effect, or the application or consent by such Person to the
entry of or failure to contest in a timely and appropriate manner an order for
relief in an involuntary case under any such law, or the consent by such Person
to the appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for all
or any part

 

AA-18



--------------------------------------------------------------------------------

of its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally, or the admission
in writing its inability, to pay its debts as such debts become due, or the
taking of action by such Person in furtherance of any of the foregoing.

“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

“Insurance Proceeds” means proceeds paid by any insurer under a comprehensive
and collision or limited dual interest insurance relating to a Receivable, other
than funds used for the repair of the related Financed Vehicle or otherwise
released to the related Obligor in accordance with normal servicing procedures,
after reimbursement to the Servicer for expenses recoverable under the related
insurance policy.

“Interest Period” means, with respect to each Payment Date, in the case of
(i) the Class A-1 Notes, the period from and including the preceding Payment
Date to, but excluding the current Payment Date (or from and including the
Closing Date, in the case of the first Payment Date), or (ii) the Class A-2
Notes, the Class A-3 Notes, the Class A-4 Notes, the Class B Notes and the Class
C Notes, the period from and including the 15th day of each calendar month
preceding each Payment Date (or from and including the Closing Date in the case
of the first Payment Date) to but excluding the 15th day of the following month.

“Interest Rate” means, with respect to (i) the Class A-1 Notes, the Class A-1
Interest Rate, (ii) the Class A-2 Notes, the Class A-2 Interest Rate, (iii) the
Class A-3 Notes, the Class A-3 Interest Rate, (iv) the Class A-4 Notes, the
Class A-4 Interest Rate, (v) the Class B Notes, the Class B Interest Rate or
(vi) the Class C Notes, the Class C Interest Rate.

“Investment Company Act” means the Investment Company Act of 1940.

“Investment Property” means “investment property” within the meaning of
Section 9-102 of the UCC.

“IRS” means the Internal Revenue Service.

“Issuer” means California Republic Auto Receivables Trust 2016-2, a Delaware
statutory trust.

“Issuer Basic Documents” means the Basic Documents to which the Issuer is a
party.

“Issuer Order” or “Issuer Request” means a written order or request signed in
the name of the Issuer by any Authorized Officer and delivered to the Indenture
Trustee by the Administrator, if signed by an officer of the Administrator, or
at the written direction of the Depositor, if signed by an officer of the Owner
Trustee.

“Item 1119 Party” means the Depositor, the Seller, the Servicer, the Trustees,
the Asset Representations Reviewer and any other material transaction party.

 

AA-19



--------------------------------------------------------------------------------

“Lien” means a security interest, lien, charge, pledge or encumbrance of any
kind.

“Liquidation Proceeds” means with respect to any Receivable that becomes a
Defaulted Receivable, the moneys collected in respect thereof, from whatever
source, during or after the Collection Period in which such Receivable became a
Defaulted Receivable, including liquidation of the related Financed Vehicle,
Insurance Proceeds, Dealer Recourse or any recourse under a Dealer Agreement or
Service Agreement and indemnities by the related Obligors, net of the sum of any
out-of-pocket expenses of the Servicer reasonably allocated to such liquidation
and any amounts required by Applicable Law to be remitted to the related
Obligor; provided, however, that no Purchase Price will constitute Liquidation
Proceeds.

“Material Adverse Effect” shall mean a material adverse change in the ability of
a Person to perform its obligations or enforce its rights under the Sale and
Servicing Agreement or any other Basic Document.

“Mechanics Bank” means Mechanics Bank, a California banking corporation.

“Monthly Remittance Condition” means that (i) CRB, or its successor, is the
Servicer, (ii) no Servicer Termination Event exists and (iii) with respect to
(a) Standard & Poor’s, CRB’s short-term unsecured debt is rated at least “A-1”
by Standard & Poor’s and (b) DBRS, CRB’s short-term unsecured debt is rated at
least “R-2 (middle)” by DBRS.

“Net Investment Earnings” means, with respect to a Trust Account and any
Collection Period, the amount, if any, by which the aggregate of all interest
and other income realized during such Collection Period in connection with the
investment of funds in Permitted Investments in accordance with Section 5.01(b)
of the Sale and Servicing Agreement exceeds the aggregate of all losses and
expenses incurred during such period with respect to such funds.

“Nonrecoverable Advance” means any Advance made or proposed to be made which the
Servicer in good faith believes is not, or if made would not be, ultimately
recoverable from Liquidation Proceeds. In determining whether an Advance is or
will be nonrecoverable, the Servicer need not take into account that it might
receive any amounts by deficiency judgment.

“Note” means a Class A-1 Note, Class A-2 Note, Class A-3 Note, Class A-4 Note,
Class B Note or Class C Note, in each case substantially in the forms of
Exhibit A to the Indenture.

“Note Balance” means, at any time, the aggregate principal amount of all Notes
that are Outstanding at such time or the aggregate principal amount of all Notes
of the Controlling Class or a particular Class that are Outstanding at such
time, as the context requires.

“Note Depository Agreement” means the agreement, dated the Closing Date, between
the Issuer and DTC, as the initial Depository, relating to the Notes.

“Note Factor” means, with respect to the Notes or any Class of Notes on any
Payment Date, a seven-digit decimal figure equal to the Note Balance of the
Notes or such Class of Notes, as applicable, as of the close of business on such
Payment Date divided by the Note Balance of the Notes or such Class of Notes, as
applicable, as of the Closing Date. The decimal figure

 

AA-20



--------------------------------------------------------------------------------

referred to in the immediately preceding sentence will be 1.0000000 as of the
Closing Date; thereafter, it will decline to reflect reductions in the Note
Balance of the Notes or such Class of Notes, as applicable.

“Note Owner” means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Depository or a Person maintaining an account with the Depository (directly as a
Depository Participant or as an indirect participant, in each case in accordance
with the rules of the Depository).

“Note Register” has the meaning specified in Section 2.04(a) of the Indenture.

“Note Registrar” means the registrar at any time of the Note Register, appointed
pursuant to Section 2.04(a) of the Indenture.

“Noteholder” means each Person in whose name a Note is registered in the Note
Register.

“Obligor” means, with respect to any Receivable, the Person obligated on the
related Contract, and any other Person obligated to make payments under the
Receivable, including any Person that executes a guarantee on behalf of such
Obligor.

“Offering Memorandum” means the offering memorandum, dated June 10, 2016,
relating to the Certificates.

“Officer’s Certificate” means, with respect to the Issuer, the Depositor, the
Servicer or any other entity, a certificate signed by any Authorized Officer of
the Issuer, the Depositor, the Servicer or such other entity, as the case may
be.

“Opinion of Counsel” means one or more written opinions of counsel, who may be
an employee of counsel to the Seller, the Depositor, the Servicer or the Issuer,
which counsel shall be acceptable to the applicable recipient and which shall be
addressed to the Owner Trustee and/or the Indenture Trustee, as applicable, and
which shall be at the expense of the Person required to provide such an Opinion
of Counsel.

“Optional Purchase” has the meaning set forth in Section 9.01(a) of the Sale and
Servicing Agreement.

“Optional Purchase Price” has the meaning set forth in Section 9.01(a) of the
Sale and Servicing Agreement.

“Original Trust Agreement” means the Trust Agreement, dated as of May 18, 2016
between the Depositor and the Owner Trustee.

“Outstanding” means, as of the date of determination, all Notes theretofore
authenticated and delivered under the Indenture except:

(i) Notes theretofore canceled by the Note Registrar or delivered to the Note
Registrar for cancellation;

 

AA-21



--------------------------------------------------------------------------------

(ii) Notes or portions thereof the payment for which money in the necessary
amount has been theretofore deposited with the Indenture Trustee or any Paying
Agent in trust for the Noteholders; provided, however, that if such Notes are to
be redeemed, notice of such redemption must have been duly given pursuant to the
Indenture or provision for such notice must have been made in a manner
satisfactory to the Indenture Trustee; and

(iii) Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to the Indenture unless proof satisfactory
to the Indenture Trustee is presented that any such Notes are held by a
Protected Purchaser;

provided, however, that in determining whether the Noteholders of the requisite
principal amount of the Notes Outstanding have given any request, demand,
authorization, direction, notice, consent or waiver under the Indenture or under
any other Basic Document, Notes owned by the Issuer, any other obligor upon the
Notes, the Depositor, the Seller, the Servicer or any of their respective
Affiliates shall be disregarded and deemed not to be Outstanding unless all of
the Notes of the related Class or Classes are owned by the Issuer, any other
obligor upon the Notes, the Depositor, the Seller, the Servicer or any of their
respective Affiliates, except that, in determining whether the Indenture Trustee
shall be protected in relying on any such request, demand, authorization,
direction, notice, consent or waiver, only Notes that a Responsible Officer of
the Indenture Trustee knows to be so owned shall be so disregarded. Notes so
owned that have been pledged in good faith may be regarded as Outstanding if the
pledge establishes to the satisfaction of the Indenture Trustee the pledgee’s
right so to act with respect to such Notes and the pledgee is not the Issuer,
any other obligor upon the Notes, the Depositor, the Seller, the Servicer or any
of their respective Affiliates.

“Owner Trustee” means Wilmington Trust, not in its individual capacity but
solely in its capacity as Owner Trustee under the Trust Agreement, and its
successors in such capacity.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“Paying Agent” means the Indenture Trustee or any other Person that meets the
eligibility standards specified in Section 6.11 of the Indenture and is
authorized by the Issuer to make or cause to be made payments to and
distributions from the Collection Account, the Principal Distribution Account
and the Reserve Account in accordance with the terms of the Indenture and the
Sale and Servicing Agreement.

“Payment Date” means the 15th day of each calendar month beginning July 15,
2016; provided, however, that whenever a Payment Date would otherwise be a day
that is not a Business Day, the Payment Date shall be the next Business Day. As
used in the Basic Documents, the “related” Payment Date with respect to a
Collection Period shall be deemed to be the Payment Date which immediately
follows such Collection Period.

“Percentage Interest” means, with respect to any Certificate, the percentage
specified on such Certificate as such, which percentage represents the
beneficial ownership interest of the Holder of such Certificate in the Issuer.
The sum of all Percentage Interests will equal 100%.

 

AA-22



--------------------------------------------------------------------------------

“Performance Certification” means each certification delivered to the Certifying
Person pursuant to Section 4.19 of the Sale and Servicing Agreement.

“Permitted Investments” means anyone or more of the following types of
investments:

(i) direct obligations of, and obligations fully guaranteed as to timely payment
by, the United States;

(ii) demand deposits, money market deposit accounts, time deposits or
certificates of deposit of any depository institution (including the Servicer,
the Indenture Trustee or the Owner Trustee or any of their respective
Affiliates) or trust company incorporated under the laws of the United States or
any State (or any domestic branch of a foreign bank) and subject to supervision
and examination by federal or State banking or depository institution
authorities (including depository receipts issued by any such institution or
trust company as custodian with respect to any obligation referred to in
clause (i) above or a portion of such obligation for the benefit of the holders
of such depository receipts); provided that at the time of the investment or
contractual commitment to invest therein (which shall be deemed to be made again
each time funds are reinvested following each Payment Date), the commercial
paper or other short-term senior unsecured debt obligations (other than such
obligations the rating of which is based on the credit of a Person other than
such depository institution or trust company) of such depository institution or
trust company shall have a credit rating from DBRS of at least “R-1 (low)” (if
rated by DBRS) and from Standard & Poor’s of at least “A-1”;

(iii) commercial paper (including commercial paper of the Servicer, the
Indenture Trustee or the Owner Trustee or any of their respective Affiliates)
having, at the time of the investment or contractual commitment to invest
therein, a rating from DBRS of at least “R-1 (low)” (if rated by DBRS) and the
highest rating category from Standard & Poor’s;

(iv) investments in money market funds (including funds for which the Servicer,
the Indenture Trustee or the Owner Trustee or any of their respective Affiliates
is investment manager or advisor) having a rating from DBRS of at least “AAA”
(if rated by DBRS) and from Standard & Poor’s of at least “AAA” and which fully
qualify for the exemption from withholding tax on dividends under Section 871(k)
or 881(e) of the Code (not taking into account any of the exceptions contained
in Section 871(k) and 881(e) that are based on the identity of the applicable
holder);

(v) banker’s acceptances issued by any depository institution or trust company
referred to in clause (ii) above;

(vi) repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States or any agency or
instrumentality thereof the obligations of which are backed by the full faith
and credit of the United States, in either case entered into with a depository
institution or trust company (acting as principal) referred to in clause (ii)
above; and

 

AA-23



--------------------------------------------------------------------------------

(vii) any other investments that satisfy the investment criteria of DBRS and
Standard & Poor’s for transactions in which the rated obligations have ratings
equal to the highest rating then being assigned by each such Rating Agency to
any Class of Notes.

“Permitted Lien” means, with respect to any Receivable or Financed Vehicle, any
tax lien, mechanic’s lien or lien that attaches to such Receivable or Financed
Vehicle by operation of law and arises solely as a result of an action or
omission of the related Obligor.

“Person” means any legal person, including any individual, corporation, estate,
partnership, joint venture, association, limited liability company, joint stock
company, limited liability partnership, trust, unincorporated organization or
government or any agency or political subdivision thereof or any other entity of
whatever nature.

“Physical Property” has the meaning assigned to such term in the definition of
“Delivery” above.

“Placement Agency Agreement” means the Placement Agency Agreement, dated
June 10, 2016, among the Placement Agent, CRB and the Depositor, relating to the
private placement of the Certificates.

“Placement Agent” means Credit Suisse Securities (USA) LLC, as placement agent
with respect to the Notes under the Placement Agency Agreement.

“Plan Asset Regulation” means 29 C.F.R. Section 2510.3-101 issued by the United
States Department of Labor, as modified by Section 3(42) of ERISA.

“Pool Balance” means, as of any date, the aggregate Principal Balance of all
Receivables as of such date; provided, however, that if the Receivables are
purchased by the Servicer pursuant to Section 9.01 of the Sale and Servicing
Agreement or are sold or otherwise liquidated by the Indenture Trustee following
an Event of Default pursuant to Section 5.04 of the Indenture, the Pool Balance
shall be deemed to be zero as of the last day of the Collection Period during
which such purchase, sale or other liquidation occurs.

“Predecessor Note” means, with respect to any particular Note, every previous
Note evidencing all or a portion of the same debt as that evidenced by such
particular Note; and, for the purpose of this definition, any Note authenticated
and delivered under Section 2.05 of the Indenture in lieu of a mutilated, lost,
destroyed or stolen Note shall be deemed to evidence the same debt as the
mutilated, lost, destroyed or stolen Note.

“Principal Balance” means with respect to any Receivable and any date of
determination, the Amount Financed minus an amount equal to the sum, as of the
close of business on the last day of the related Collection Period, of that
portion of all amounts received on or prior to such day with respect to such
Receivable and allocable to principal using the Simple Interest Method;
provided, however, that the Principal Balance of a (i) Defaulted Receivable
shall be zero as of the last day of the Collection Period during which it became
a Defaulted Receivable and (ii) Purchased Receivable shall be zero as of the
last day of the Collection Period during which it became a Purchased Receivable.

 

AA-24



--------------------------------------------------------------------------------

“Principal Distribution Account” means the account designated as such,
established and maintained pursuant to Section 5.01 of the Sale and Servicing
Agreement.

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

“Prospectus” means the prospectus, dated June 8, 2016, relating to the Notes.

“Provided Information” means, with respect to (i) the Indenture Trustee, the
Servicing Criteria Assessment provided pursuant to Section 4.17(e) of the Sale
and Servicing Agreement by or on behalf of the Indenture Trustee and (ii) the
Servicer, the information provided pursuant to Sections 4.10 and 4.11 by or on
behalf of the Servicer.

“Protected Purchaser” has the meaning set forth in Section 8-303 of the UCC.

“Purchase Price” means the price at which the Seller must repurchase, or the
Seller must purchase, a Receivable in an amount equal to (i) the Principal
Balance of such Receivable as of the last day of the Collection Period related
to the Payment Date on which the purchase or repurchase occurs, plus
(ii) accrued and unpaid interest on such Receivable as of the last date of such
Collection Period, together with all unpaid amounts in respect of such
Receivable, less (iii) Advances in respect of such Receivable which have not
been reimbursed.

“Purchased Receivable” means a Receivable purchased or repurchased, as
applicable as of the last day of a Collection Period by or on behalf of the
Servicer pursuant to Section 4.07 of the Sale and Servicing Agreement or by or
on behalf of the Seller pursuant to Section 3.03 of the Sale and Servicing
Agreement.

“Qualified Institutional Buyer” or “QIB” means a “qualified institutional buyer”
as defined in Rule 144A.

“Rating Agency” means either DBRS or Standard & Poor’s.

“Rating Agency Condition” means, with respect to any action, that (a) the Rating
Agency has provided a written confirmation that such action will not result in a
reduction, withdrawal or downgrade of the then-current rating of any Class of
Notes, or (b) the Rating Agency shall have been given the ten days’ (or such
shorter period as shall be acceptable to the Rating Agency) prior written notice
thereof and shall not have indicated that such action will result in a
reduction, withdrawal or downgrade of the then-current rating of any Class of
Notes.

“Receivable Files” means the following documents with respect to each
Receivable:

(i) the original Contract or, where the original cannot be located, a copy of
the original Contract or the fully executed original, electronically
authenticated original or “authoritative copy” (within the meaning of
Section 9-105 of the UCC) of the Contract, including any written amendments or
extensions thereto;

(ii) the original credit application, whether in paper or electronic form, or
any copy, duplicate or electronic record thereof;

 

AA-25



--------------------------------------------------------------------------------

(iii) the original or replacement certificate of title as issued in paper or
electronic form by the appropriate governmental agency in the State in which the
Financed Vehicle is titled, or if the original certificate of title is required
to be held by the agency, department or office that issued such original
certificate of title, a receipt thereof, and such other documents that the
Servicer shall keep on file, in accordance with its customary standards,
policies and procedures, evidencing the security interest of the Seller in the
related Financed Vehicle;

(iv) if the odometer reading of the Financed Vehicle at the time of sale to the
Obligor is not listed on the certificate of title or the original credit
application, the odometer statement; and

(v) any and all other documents that the Servicer shall have kept on file in
accordance with its customary procedures relating to a Contract.

“Receivables” means each motor vehicle loan, motor vehicle retail installment
sale contract or other form of financing arrangement and all right, title and
interest related thereto and the security therefor and all other rights or
interests of the originator and its assigns therein, evidenced by a Contract
listed on Schedule A to the Sale and Servicing Agreement.

“Receivables Purchase Agreement” means the Receivables Purchase Agreement, dated
as of June 1, 2016, between the Seller and the Depositor.

“Receivables Purchase Price” means $399,955,793.14.

“Record Date” means, unless otherwise specified in any Basic Document, with
respect to any Payment Date or Redemption Date, for any (i) Definitive Notes and
Definitive Certificates, the close of business on the last Business Day of the
calendar month immediately preceding the calendar month in which such Payment
Date or Redemption Date occurs and (ii) Book-Entry Notes or Book-Entry
Certificates, the close of business on the Business Day immediately preceding
such Payment Date or Redemption Date.

“Recoveries” means, with respect to any Collection Period following the
Collection Period in which a Receivable became a Defaulted Receivable, (i) all
amounts received by the Servicer from whatever source (including Insurance
Proceeds) with respect to such Defaulted Receivable during such Collection
Period, minus (ii) the sum of (a) expenses incurred by the Servicer in
connection with the repossession and disposition of the related Financed Vehicle
(to the extent not previously reimbursed to the Servicer) and (b) all payments
required by law to be remitted to the related Obligor.

“Redemption Date” means, in the case of a redemption of the Notes pursuant to
Section 10.01 of the Indenture, the Payment Date specified by the Servicer or
the Issuer pursuant to Section 10.01 of the Indenture.

“Redemption Price” means an amount equal to the sum of (i) unpaid principal
amount of the Notes redeemed plus (ii) accrued and unpaid interest thereon at
the applicable Interest Rate for the Notes being so redeemed, up to, but
excluding, the Redemption Date.

 

AA-26



--------------------------------------------------------------------------------

“Regular Principal Distribution Amount” means, for any Payment Date and the
related Collection Period, an amount not less than zero equal to the excess of
(i) the Note Balance of the Notes as of the preceding Payment Date (after giving
effect to all principal payments made on that preceding Payment Date or with
respect to the first Payment Date, as of the Closing Date) minus the sum of the
First Allocation of Principal, the Second Allocation of Principal and the Third
Allocation of Principal for the current Payment Date over (ii) the Pool Balance
as of the end of such Collection Period minus the Target Overcollateralization
Amount; provided, however, that the Regular Principal Distribution Amount on and
after the Final Scheduled Payment Date for any Class of Notes will not be less
than the amount that is necessary to reduce the Note Balance of such Class, as
applicable, to zero (after the application of the First Allocation of Principal,
the Second Allocation of Principal and the Third Allocation of Principal).

“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1125, subject to such clarification and
interpretation as may be provided by the Commission or its staff from time to
time.

“Repurchase Request” has the meaning specified in Section 3.04(a) of the Sale
and Servicing Agreement.

“Requesting Party” has the meaning specified in Section 3.04(a) of the Sale and
Servicing Agreement.

“Required Payment Amount” means, with respect to any Payment Date, an amount
equal to the amount necessary to make the distributions specified in Sections
5.04(a)(i) through (a)(vii).

“Reserve Account” means the account designated as such, established and
maintained pursuant to Section 5.01 of the Sale and Servicing Agreement.

“Reserve Account Amount” means, with respect to any Payment Date, the amount on
deposit in the Reserve Account on such Payment Date, after giving effect to all
deposits to and withdrawals from the Reserve Account on such immediately
preceding Payment Date (or, in the case of the first Payment Date, the Closing
Date), including all interest and other investment earnings (net of losses and
investment expenses) earned on the amount on deposit therein.

“Reserve Account Draw Amount” means, for (i) any Payment Date, an amount equal
to the lesser of (a) the Available Funds Shortfall Amount, if any, and (b) the
Reserve Account Amount and (ii) any Applicable Payment Date, the amount
withdrawn from the Reserve Account pursuant to Section 12.05 of the Indenture;
provided, however, that the Reserve Account Draw Amount shall equal the Reserve
Account Amount if (1) an Event of Default has occurred which has resulted in the
acceleration of the Notes pursuant to Section 5.02 of the Indenture, (2) on such
Payment Date the sum of Available Collections and the amount on deposit in the
Reserve Account equals or exceeds the Note Balance, accrued and unpaid interest
thereon and all amounts required to be paid to the Servicer, the Trustees and
any Backup Servicer on such Payment Date, (3) on such Payment Date the Optional
Purchase will be exercised or (4) on the last day of the related Collection
Period the Pool Balance is zero.

 

AA-27



--------------------------------------------------------------------------------

“Reserve Account Excess Amount” means, with respect to any Payment Date, an
amount equal to the excess, if any, of (i) the Reserve Account Amount on that
Payment Date over (ii) the Reserve Account Required Amount with respect to that
Payment Date.

“Reserve Account Initial Deposit” means $1,000,000.

“Reserve Account Required Amount” means, with respect to any Payment Date, the
lesser of (i) $1,000,000 (i.e., 0.25% of the Cutoff Date Pool Balance) and
(ii) the Note Balance.

“Responsible Officer” means, with respect to (i) CRB, the Servicer or the
Depositor, the chairman of the board, the president, any Vice President, the
treasurer, any assistant treasurer, the secretary or any assistant secretary
thereof or any officer identified to the Indenture Trustee by CRB, the Servicer
or the Depositor as having day-to-day responsibilities for the performance of
CRB’s, the Servicer’s or the Depositor’s, as the case may be, duties under the
Basic Documents, (ii) the Indenture Trustee, any officer within the Corporate
Trust Office of the Indenture Trustee, including any managing director,
director, vice president, assistant vice president, assistant treasurer,
assistant secretary or any other officer of the Indenture Trustee customarily
performing functions similar to those performed by any of the above-designated
officers and also, with respect to a particular matter, any other officer to
whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject, in each case having direct
responsibility for the administration of the Basic Documents and (iii) the Owner
Trustee, any officer in the Corporate Trust Office of the Owner Trustee with
direct responsibility for the administration of the Issuer and, with respect to
a particular corporate trust matter, any other officer of the Owner Trustee to
whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.

“Review” has the meaning stated in the Asset Representations Review Agreement.

“Review Demand Date” means, for a Review, the date when the Indenture Trustee
determines that each of (i) the Delinquency Trigger has occurred and (ii) the
required percentage of Noteholders has voted to direct a Review under
Section 7.05 of the Indenture.

“Review Notice” means the notice from the Indenture Trustee to the Asset
Representations Reviewer and the Servicer notifying the Asset Representations
Reviewer to perform a Review.

“Review Receivable” means, for a Review, the Receivables 60 days or more
Delinquent as of the last day of the Collection Period before the Review Demand
Date stated in the Review Notice.

“Review Report” has the meaning stated in the Asset Representations Review
Agreement.

“Rule 17g-5” means Rule 17g-5 under the Exchange Act.

“Rule 17g-5 Website” means the Rule 17g-5 compliant website.

“Rule 144A” means Rule 144A under the Securities Act.

 

AA-28



--------------------------------------------------------------------------------

“Sale and Servicing Agreement” means the Sale and Servicing Agreement, dated as
of June 1, 2016, among the Issuer, the Depositor, CRB, as Seller, Servicer,
Custodian and Administrator and the Indenture Trustee.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002.

“Schedule of Receivables” means the list of conveyed Receivables attached as
Schedule A to the Sale and Servicing Agreement.

“Second Allocation of Principal” means, for any Payment Date and the related
Collection Period, an amount not less than zero equal to the excess, if any, of
(i) the sum of the Class A Note Balance and the Class B Note Balance as of the
preceding Payment Date (after giving effect to all principal payments made on
that preceding Payment Date or, with respect to the first Payment Date, as of
the Closing Date) minus the First Allocation of Principal for the current
Payment Date over (ii) the Pool Balance as of the last day of such Collection
Period; provided, however, that the Second Allocation of Principal on and after
the Final Scheduled Payment Date for the Class A-1 Notes, the Class A-2 Notes,
the Class A-3 Notes, the Class A-4 Notes or the Class B Notes will not be less
than the amount that is necessary to reduce the Note Balance of each such Class,
as applicable, to zero (after the application of the First Allocation of
Principal).

“Section 941 Effective Date” means the effective date of Section 941 Rules.

“Section 941 Rules” means the regulations required under Section 15G of the
Securities Exchange Act, 15 U.S.C. 78a et seq., added by Section 941(b) of the
Dodd-Frank Wall Street Reform and Consumer Protection Act.

“Securities” means the Notes and the Certificates.

“Securities Account” means a “securities account” as that term is defined in
Section 8-501(a) of the New York UCC.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Intermediary” means a “securities intermediary” as that term is
defined in Section 8-102 of the New York UCC.

“Security Entitlement” means a “security entitlement” as that term is defined in
Section 8-102 of the New York UCC.

“Securityholders” means the Noteholders and the Certificateholders.

“Seller” means CRB, as the seller of Receivables to the Depositor pursuant to
the Receivables Purchase Agreement.

“Service Agreement” means, with respect to a Receivable, any service, repair or
warranty agreement with respect to the related Financed Vehicle.

 

AA-29



--------------------------------------------------------------------------------

“Servicer” means CRB, as the servicer of the Receivables and each successor to
CRB (in the same capacity) pursuant to Section 7.04 or Section 8.03 of the Sale
and Servicing Agreement.

“Servicer Basic Documents” means the Basic Documents to which the Servicer is a
party.

“Servicer Termination Event” has the meaning set forth in Section 8.01 of the
Sale and Servicing Agreement.

“Servicer’s Annual Certification” has the meaning specified in Section 4.10 of
the Sale and Servicing Agreement.

“Servicer’s Monthly Certificate” means a certificate of the Servicer delivered
pursuant to Section 4.09 of the Sale and Servicing Agreement, substantially in
the form of Exhibit B.

“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB.

“Servicing Criteria Assessment” means a report of the Indenture Trustee’s
assessment of compliance with the Servicing Criteria (as identified
substantially in the form of Part IV of Schedule B of the Sale and Servicing
Agreement and where the Indenture Trustee is listed as “Responsible Party”)
during the immediately preceding calendar year, as set forth under Rules 13a-18
and 15d-18 of the Exchange Act and Item 1122 of Regulation AB (provided that
such Servicing Criteria Assessment may be revised after the date of this
Agreement as agreed by the Depositor and the Indenture Trustee to reflect any
guidance with respect to such criteria from the Commission).

“Servicing Fee” with respect to the servicing of the Receivables means, with
respect to each Payment Date and the related Collection Period, the sum of
(i) an amount equal to the product of (a) 1/12, (b) the Servicing Fee Rate and
(c) the Pool Balance as of the first day of such Collection Period and (ii) any
Supplemental Servicing Fees.

“Servicing Fee Rate” means 1.00% per annum.

“Servicing Standard” has the meaning set forth in Section 4.01(a) of the Sale
and Servicing Agreement.

“Similar Law” means any federal, State, local or non-U.S. law that is similar to
Section 406 of ERISA or Section 4975 of the Code.

“Simple Interest Method” means, with respect to a Receivable, the method of
allocating a fixed level payment between principal and interest, pursuant to
which the portion of such payment that is allocated to interest is equal to the
product of the applicable interest rate multiplied by the unpaid Principal
Balance of such Receivable multiplied by the period of time (expressed as a
fraction of a year, based on the actual number of days in the month and a
365-day year or, in the event of a leap year, a 366-day year) elapsed since the
preceding payment was received by the Servicer. The remainder of such payment is
allocable to fees and charges, if any, and to principal in the manner determined
at the direction of the Servicer; provided, however, that the Servicer applies
Liquidation Proceeds, Insurance Proceeds and amounts in respect of deficiency
balances first to unpaid interest, second to principal, third to unpaid late
fees and fourth to any receivable relating to the premium paid on any
force-placed insurance policy.

 

AA-30



--------------------------------------------------------------------------------

“Small Balance Waiver” means a waiver of any unpaid amounts not to exceed $100
owed with respect to a Receivable in connection with its final payout, which is
granted by the Servicer in accordance with the Servicing Standard.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business.

“Standard & Poor’s Temporary Investment Criteria” means the criteria set forth
in that certain “Global Investment Criteria For Temporary Investments In
Transaction Accounts,” dated May 31, 2012, by Standard & Poor’s.

“State” means any state or territory of the United States, including the
District of Columbia.

“Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware Code, 12 Del.
Code § 3801 et seq.

“Successor Servicer” means the servicer appointed pursuant to Section 3.07(e) of
the Indenture.

“Supplemental Servicing Fees” means any and all (i) late fees, (ii) extension
fees, (iii) non-sufficient funds charges, (iv) prepayment fees and (v) any and
all other administrative fees or similar charges allowed by Applicable Law with
respect to any Receivable.

“Target Overcollateralization Amount” means, with respect to any Payment Date,
$6,800,000 (which is approximately 1.70% of the Cutoff Date Pool Balance).

“Tax Information” means information and/or properly completed and signed tax
certifications sufficient to eliminate the imposition of or to determine the
amount of any withholding of tax, including FATCA Withholding Tax.

“Tax Opinion” means, with respect to any action, an Opinion of Counsel (which
counsel shall not be an employee of the Issuer or an Affiliate of the Issuer) to
the effect that, for federal and, unless waived by the applicable recipient in
writing, State and local income, single business and franchise tax purposes,
(i) such action will not adversely affect the tax characterization of any
outstanding Notes that are characterized as debt, (ii) such action will not
cause the Issuer to be deemed to be an association (or publicly-traded
partnership) taxable as a corporation, (iii) such action will not cause the
Issuer to be treated as other than a “grantor trust” within the meaning of
Subpart E, Part I, Subchapter J, Chapter 1, Subtitle A of the Code and (iv) such
action will not cause or constitute an event in which gain or loss would be
recognized by any Noteholder.

“Test Fail” has the meaning stated in the Asset Representations Review
Agreement.

 

AA-31



--------------------------------------------------------------------------------

“Third Allocation of Principal” means, for any Payment Date and the related
Collection Period, an amount not less than zero equal to the excess, if any, of
(i) the aggregate Note Balance of all Notes as of the preceding Payment Date
(after giving effect to all principal payments made on that preceding Payment
Date or, with respect to the first Payment Date, as of the Closing Date) minus
the sum of the First Allocation of Principal and Second Allocation of Principal
for the current Payment Date over (ii) the Pool Balance as of the last day of
such Collection Period; provided, however, that the Third Allocation of
Principal on and after the Final Scheduled Payment Date for the Class A-1 Notes,
the Class A-2 Notes, the Class A-3 Notes, the Class A-4 Notes, the Class B Notes
or the Class C Notes will not be less than the amount that is necessary to
reduce the Note Balance of each such Class, as applicable, to zero (after the
application of the First Allocation of Principal and Second Allocation of
Principal).

“Treasury Regulations” means regulations, including proposed or temporary
regulations, promulgated under the Code. References to specific provisions of
proposed or temporary Treasury Regulations shall include analogous provisions of
final Treasury Regulations or other successor Treasury Regulations.

“Transition Costs” means the reasonable costs and expenses (including reasonable
attorneys’ fees but excluding overhead) incurred or payable by the Successor
Servicer in connection with the transfer of servicing (whether due to
termination, resignation or otherwise), including allowable compensation of
employees and overhead costs incurred or payable in connection with the transfer
of the Receivable Files or any amendment to the Sale and Servicing Agreement
required in connection with the transfer of servicing.

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, Physical Property, book-entry securities, uncertificated securities or
otherwise) and all proceeds of the foregoing.

“Trust Accounts” means the Collection Account, the Principal Distribution
Account and the Reserve Account.

“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
June 1, 2016, between the Depositor and the Owner Trustee.

“Trust Estate” means all money, instruments, rights and other property that are
subject or intended to be subject to the lien and security interest of the
Indenture for the benefit of the Noteholders (including all property and
interests Granted to the Indenture Trustee, including all proceeds thereof
(i.e., the Collateral).

“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939 as in force
on the Closing Date, unless otherwise specified in the Indenture.

“Trust Property” means, as of any date, the Receivables and other Depositor
Conveyed Assets sold, transferred, assigned and conveyed to the Issuer pursuant
to Section 2.01 of the Sale and Servicing Agreement.

 

AA-32



--------------------------------------------------------------------------------

“Trustee” means either the Indenture Trustee or the Owner Trustee, as indicated
by the context.

“UCC” means the Uniform Commercial Code, as in effect in the relevant
jurisdiction.

“Underwriters” means Credit Suisse Securities (USA) LLC, J.P. Morgan Securities
LLC and Citigroup Global Markets Inc., as underwriters with respect to the Notes
under the Underwriting Agreement.

“Underwriting Agreement” means the Underwriting Agreement, dated June 8, 2016,
among the Underwriters, CRB and the Depositor, relating to the purchase of the
Notes.

“United States” or “U.S.” means the United States of America.

“U.S. Bank” means U.S. Bank National Association, a national banking
association.

“United States Person” means a “United States person”, as such term is defined
in Section 7701(a)(30) of the Code.

“Vice President” of any Person means any vice president of such Person, whether
or not designated by a number or words before or after the title “Vice
President”, who is a duly elected officer of such Person.

“Wilmington Trust” means Wilmington Trust, National Association, a national
banking association.

 

AA-33